EXHIBIT 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 18, 2018

among

EASTERLY GOVERNMENT PROPERTIES LP,

as Borrower,

EASTERLY GOVERNMENT PROPERTIES, INC.,

as Parent Guarantor,

THE GUARANTORS NAMED HEREIN,

as Guarantors,

THE INITIAL LENDERS AND THE INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Lenders and Initial Issuing Banks,

and

CITIBANK, N.A.,

as Administrative Agent,

with

WELLS FARGO BANK, N.A.,

and

PNC BANK, NATIONAL ASSOCIATION,

as Co‑Syndication Agents,

BMO HARRIS BANK, N.A., RAYMOND JAMES BANK, N.A., ROYAL BANK OF CANADA and
SUNTRUST BANK

as Co-Documentation Agents,

and

CITIBANK, N.A.,

WELLS FARGO SECURITIES, LLC,

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Book Running Managers

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

SectionPage

Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01

Certain Defined Terms1

 

Section 1.02

Computation of Time Periods; Other Definitional Provisions33

 

Section 1.03

Accounting Terms33

 

Article II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01

The Advances and the Letters of Credit34

 

Section 2.02

Making the Advances35

 

Section 2.03

Issuance of and Drawings and Reimbursement Under Letters of Credit39

 

Section 2.04

Repayment of Advances42

 

Section 2.05

Termination or Reduction of the Commitments43

 

Section 2.06

Prepayments43

 

Section 2.07

Interest44

 

Section 2.08

Fees46

 

Section 2.09

Conversion of Advances47

 

Section 2.10

Increased Costs, Etc.48

 

Section 2.11

Payments and Computations49

 

Section 2.12

Taxes52

 

Section 2.13

Sharing of Payments, Etc.55

 

Section 2.14

Use of Proceeds56

 

Section 2.15

Evidence of Debt56

 

Section 2.16

Extensions of RC Maturity Date57

 

Section 2.17

Increase in the Aggregate Revolving Credit Commitments57

 

Section 2.18

Defaulting Lenders59

 

Section 2.19

Cash Collateral Account61

 

Section 2.20

Replacement of Lenders62

 

Section 2.21

Reallocation of Lender Pro Rata Shares; No Novation63

 

Article III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

Section 3.01

Conditions Precedent to Initial Extension of Credit64

 

Section 3.02

Conditions Precedent to Each Borrowing, Issuance and Renewal, Extension and
Increase67

 

Section 3.03

Conditions Precedent to Each Competitive Bid Advance69

 

Section 3.04

Determinations Under Sections 3.01, 3.02 and 3.0369

 

Article IV
REPRESENTATIONS AND WARRANTIES

Section 4.01

Representations and Warranties of the Loan Parties69

 

Article V
COVENANTS OF THE LOAN PARTIES

Section 5.01

Affirmative Covenants76

 

Section 5.02

Negative Covenants80

 

Section 5.03

Reporting Requirements84

 

Section 5.04

Financial Covenants88

 

 

--------------------------------------------------------------------------------

Article VI
EVENTS OF DEFAULT

Section 6.01

Events of Default89

 

Section 6.02

Actions in Respect of the Letters of Credit upon Default91

 

Article VII
GUARANTY

Section 7.01

Guaranty; Limitation of Liability92

 

Section 7.02

Guaranty Absolute92

 

Section 7.03

Waivers and Acknowledgments93

 

Section 7.04

Subrogation94

 

Section 7.05

Guaranty Supplements95

 

Section 7.06

Indemnification by Guarantors95

 

Section 7.07

Subordination95

 

Section 7.08

Continuing Guaranty; Effect of Release96

 

Section 7.09

Keepwell96

 

Article VIII
THE ADMINISTRATIVE AGENT

Section 8.01

Authorization and Action96

 

Section 8.02

The Administrative Agent’s Reliance, Etc.97

 

Section 8.03

Citibank and Affiliates97

 

Section 8.04

Lender Party Credit Decision98

 

Section 8.05

Indemnification by Lender Parties98

 

Section 8.06

Successor Agents99

 

Section 8.07

Relationship of Administrative Agent and Lenders100

 

Section 8.08

Certain ERISA Matters100

 

Article IX
MISCELLANEOUS

Section 9.01

Amendments, Etc.101

 

Section 9.02

Notices, Etc.103

 

Section 9.03

No Waiver; Remedies105

 

Section 9.04

Costs and Expenses105

 

Section 9.05

Right of Set‑off107

 

Section 9.06

Binding Effect107

 

Section 9.07

Assignments and Participations; Replacement Notes107

 

Section 9.08

Execution in Counterparts111

 

Section 9.09

Severability111

 

Section 9.10

Survival of Representations111

 

Section 9.11

Usury Not Intended111

 

Section 9.12

No Liability of Issuing Bank112

 

Section 9.13

Confidentiality112

 

Section 9.14

Release of Subsidiary Guarantors114

 

Section 9.15

Patriot Act Notification115

 

Section 9.16

Jurisdiction, Etc.115

 

Section 9.17

Governing Law116

 

Section 9.18

WAIVER OF JURY TRIAL116

 

Section 9.19

No Fiduciary Duties116

 

Section 9.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions116

 




ii

 

--------------------------------------------------------------------------------

SCHEDULES

Schedule I

‑

Commitments and Applicable Lending Offices

Schedule II

‑

Unencumbered Assets

Schedule III

 

Rollover Borrowings

Schedule 4.01(b)

‑

Subsidiaries

Schedule 4.01(f)

‑

Material Litigation

Schedule 4.01(o)

‑

Existing Liens

Schedule 4.01(p)

‑

Real Property

Part I

‑

Owned Assets

Part II

‑

Leased Assets

Schedule 4.01(q)

‑

Environmental Concerns

Schedule 4.01(w)

‑

Plans and Welfare Plans

 

EXHIBITS

Exhibit A-1

‑

Form of Revolving Credit Note

Exhibit A-2

 

Form of Term Loan Note

Exhibit B

‑

Form of Notice of Borrowing

Exhibit C

‑

Form of Guaranty Supplement

Exhibit D

‑

Form of Assignment and Acceptance

Exhibit E

‑

Form of Notice of Competitive Bid Borrowing

Exhibit F

‑

Form of Availability Certificate

Exhibit G‑1

‑

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Exhibit G‑2

 

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit G‑3

 

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit G‑4

 

Form of Section 2.12(g) U.S. Tax Compliance Certificate

 

 

(For Foreign Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

 

iii

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 18, 2018 (this
“Agreement”) among EASTERLY GOVERNMENT PROPERTIES LP, a Delaware limited
partnership (the “Borrower”), EASTERLY GOVERNMENT PROPERTIES, INC., a Maryland
corporation (the “Parent Guarantor”), the entities listed on the signature pages
hereof as the subsidiary guarantors from time to time (together with any
Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 5.01(j) or 7.05, from time to time, the “Subsidiary Guarantors” and,
together with the Parent Guarantor, the “Guarantors”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the initial lenders (the “Initial Lenders”), CITIBANK, N.A., Wells
Fargo Bank, N.A. (“Wells Fargo”) and PNC Bank, National Association (“PNC”), as
the initial issuers of Letters of Credit (as hereinafter defined) (the “Initial
Issuing Banks”) and CITIBANK, N.A. (“Citibank”), as administrative agent
(together with any successor administrative agent appointed pursuant to Section
8.06, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined), with WELLS FARGO BANK, N.A. and PNC BANK, NATIONAL ASSOCIATION, as
co‑syndication agents (the “Syndication Agents”), BMO HARRIS BANK, N.A., RAYMOND
JAMES BANK, N.A., ROYAL BANK OF CANADA and SUNTRUST BANK, as co-documentation
agents (the “Co-Documentation Agents”) and CITIBANK, N.A., WELLS FARGO
SECURITIES, LLC and PNC CAPITAL MARKETS LLC, as joint lead arrangers and joint
book running managers (the “Arrangers”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Parent Guarantor, the subsidiary guarantors party
thereto, the Administrative Agent and the lenders party thereto are parties to
that certain Credit Agreement dated as of February 11, 2015 (as amended and in
effect immediately prior to the effectiveness of this Agreement, the “Existing
Credit Agreement”), pursuant to which, inter alia, such lenders agreed to extend
certain commitments to make certain extensions of credit available to the
Borrower;

WHEREAS, this Agreement and the other Loan Documents, taken as whole, constitute
an amendment and restatement of the Existing Credit Agreement and an amendment
of the other loan documents thereunder and not a novation, and the parties
intend that all Advances outstanding and as defined thereunder shall continue to
be Advances as defined hereunder until repaid; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders enter into this Agreement to amend and restate the Existing Credit
Agreement to, inter alia, (i) increase the aggregate amount of the Revolving
Credit Commitments from $400,000,000 to $450,000,000, (ii) extend a Term Loan
Commitment in the amount of up to $150,000,000, (iii) extend the RC Maturity
Date to June 18, 2022 and (iv) modify certain of the other terms thereof. The
Administrative Agent and those existing and new Lenders executing this Agreement
have agreed to do so on the terms set forth herein.

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into the operative provisions of this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01Certain Defined Terms

.  As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Acceding Lender” has the meaning specified in Section 2.17(d).

 

--------------------------------------------------------------------------------

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means an amount equal to (a) EBITDA for the fiscal quarter of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, multiplied by four, less (b) the Capital Expenditure
Reserve for all Assets for such fiscal quarter, other than any Asset owned by an
Unrestricted Subsidiary.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) Net
Operating Income attributable to such Asset multiplied by four less (b) the
Management Fee Adjustment for such Asset less (c) the Capital Expenditure
Reserve for such Asset, in each case for the fiscal quarter most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be.  In no event
shall the Adjusted Net Operating Income for any Asset be less than zero.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, at its office at 1615
Brett Road, OPS III, New Castle, Delaware 19720, ABA No. 021000089, Account No.
36852248, Account Name:  Agency/Medium Term Finance, Reference:  Easterly
Partners Financing, Attention:  Global Loans/Agency, or such other account as
the Administrative Agent shall specify in writing to the Borrower and the Lender
Parties.

“Advance” means a Revolving Credit Advance, a Term Loan Advance, a Competitive
Bid Advance or a Letter of Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, the net amount in respect of all Hedge Agreements,
determined, with respect to each Hedge Agreement, on any date of determination,
reasonably and in good faith by the Administrative Agent equal to:  (a) in the
case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency‑Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by or to any Loan Party or any of its Subsidiaries to or by its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole “Affected Party”, and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination reasonably and in good faith pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark‑to‑market value of such Hedge
Agreement, which will be the unrealized loss or unrealized profit on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined  reasonably and in good faith by the Administrative Agent
based on the settlement price of such Hedge Agreement on such date of
determination; or (c) in all other cases, the mark‑to‑market value of such Hedge
Agreement, which will be the unrealized loss or unrealized profit on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined reasonably and in good faith by the Administrative Agent as
the amount, if any, by which (i) the present value of the future cash flows to
be paid by such Loan Party or Subsidiary exceeds (or is less than, as
applicable) (ii) the present value of the future cash flows to be received by
such Loan Party or Subsidiary pursuant to such Hedge Agreement; capitalized
terms

2

 

--------------------------------------------------------------------------------

used and not otherwise defined in this definition shall have the respective
meanings set forth in the above described Master Agreement.

“Anti‑Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent Guarantor or their
Subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, as amended.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.  Further, in the case of a Competitive Bid Advance, the office of the
Lender Party identified as its Applicable Lending Office in a notice by such
Lender Party to the Administrative Agent with respect to such Competitive Bid
Advance shall constitute such Lender Party’s Applicable Lending Office for such
purpose.

“Applicable Margin” means, at any date of determination, (a)(i) except in the
case of a Competitive Bid Advance which consists of Eurodollar Rate Advances, a
percentage per annum determined by reference to the Leverage Ratio as set forth
below, but subject to clause (ii) below:


Pricing Level

Leverage Ratio

Applicable Margin for Revolving Credit Facility Eurodollar Rate Advances

Applicable Margin for Revolving Credit Facility Base Rate Advances

I

< 35%

1.25%

0.25%

II

≥ 35% but < 40%

1.30%

0.30%

III

≥ 40% but < 45%

1.40%

0.40%

IV

≥ 45% but < 50%

1.50%

0.50%

V

≥ 50% but < 55%

1.60%

0.60%

VI

≥ 55%

1.80%

0.80%

 

 


Pricing Level

Leverage Ratio

Applicable Margin for Term Loan Facility Eurodollar Rate Advances

Applicable Margin for Term Loan Facility Base Rate Advances

I

< 35%

1.20%

0.20%

II

≥ 35% but < 40%

1.25%

0.25%

III

≥ 40% but < 45%

1.35%

0.35%

IV

≥ 45% but < 50%

1.45%

0.45%

V

≥ 50% but < 55%

1.55%

0.55%

VI

≥ 55%

1.75%

0.75%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (x) the
Applicable Margin shall initially be at Pricing Level II on the Closing Date,
(y) no change in the Applicable Margin resulting from the Leverage Ratio shall
be effective until the first Business Day after the date on which the
Administrative Agent receives (1) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (2) a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower demonstrating the Leverage Ratio,
and (z) the Applicable Margin shall be at Pricing Level VI for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in
clause (y) of this proviso and shall continue to apply until the first Business
Day after the date on which the information described in clause (y) of this

3

 

--------------------------------------------------------------------------------

proviso is delivered.  If as a result of a restatement of the Borrower’s
financial statements or other recomputation of the Leverage Ratio on which the
Applicable Margin is based, the interest paid or accrued hereunder was paid or
accrued at a rate lower than the interest that would have been payable had such
Leverage Ratio been correctly computed, the Borrower shall pay to the
Administrative Agent for the account of the Lenders promptly following demand
therefor the difference between the amount that should have been paid or accrued
and the amount actually paid or accrued.

(ii) In the event that the Borrower or the Parent Guarantor achieves an
Investment Grade Rating, the Borrower may, upon written notice to the
Administrative Agent, make an irrevocable one‑time written election (setting
forth the date for such election to be effective) to exclusively use the
ratings‑based pricing grid set forth below (a “Ratings Grid Election”), in which
case the Applicable Margin for Eurodollar Rate Advances and Base Rate Advances
will be determined, as per the pricing grid below, on the basis of the Debt
Rating of the Borrower or the Parent Guarantor (as applicable), as set forth
below, notwithstanding any failure of the Borrower or the Parent Guarantor (as
applicable) to maintain an Investment Grade Rating:

Debt Rating of Borrower or Parent Guarantor

Applicable Margin for Revolving Credit Facility Eurodollar Rate Advances

Applicable Margin for Revolving Credit Facility Base Rate Advances

Facility Fee

≥ A‑/A3

0.825%

0.00%

0.125%

BBB+/Baa1

0.875%

0.00%

0.150%

BBB/Baa2

1.000%

0.00%

0.200%

BBB‑/Baa3

1.200%

0.20%

0.250%

< BBB‑/Baa3

or not rated

1.550%

0.55%

0.300%

 

Debt Rating of Borrower

or Parent Guarantor

Applicable Margin for Term Loan Facility Eurodollar Rate Advances

Applicable Margin for Term Facility Base Rate Advances

≥ A‑/A3

0.90%

0.00%

BBB+/Baa1

0.95%

0.00%

BBB/Baa2

1.10%

0.10%

BBB‑/Baa3

1.35%

0.35%

< BBB‑/Baa3

or not rated

1.75%

0.75%

 

(b)in the case of a Competitive Bid Advance which consists of Eurodollar Rate
Advances, the Competitive Bid Margin specified by the Lender in its Competitive
Bid for such Competitive Bid Advance.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.06(a) and any other notice relating to the payment
of any principal or other

4

 

--------------------------------------------------------------------------------

amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III or any other
condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Assets” means Office Assets, Development Assets, Redevelopment Assets, Joint
Venture Assets and Mixed Use Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset or any Mixed Use Asset, the Capitalized Value of such Office Asset or
Mixed Use Asset; provided, however, that the Asset Value of each Office Asset or
Mixed Use Asset, as the case may be (other than a Development Asset or
Redevelopment Asset) shall be equal, during the first 24 months following
acquisition thereof, to the greater of (i) the acquisition price of such Office
Asset or Mixed Use Asset, as applicable and (ii) the Capitalized Value of such
Office Asset or Mixed Use Asset, as applicable, (b) in the case of any
Development Asset or Redevelopment Asset, the gross book value of such Asset as
determined in accordance with GAAP, (c) in the case of any Joint Venture Asset
that, but for such Asset being owned by a Joint Venture, would qualify as an
Office Asset or a Mixed Use Asset under the applicable definition thereof, the
JV Pro Rata Share of the Capitalized Value of such Joint Venture Asset;
provided, however, that the Asset Value of each Joint Venture Asset shall be
equal, during the first 24 months following acquisition thereof, to the JV Pro
Rata Share of the greater of (x) the acquisition price of such Joint Venture
Asset or (y) the Capitalized Value of such Joint Venture Asset, (d) in the case
of any Joint Venture Asset that, but for such Asset being owned by a Joint
Venture, would qualify as a Development Asset or Redevelopment Asset under the
definition thereof, the JV Pro Rata Share of the gross book value of such Joint
Venture Asset as determined in accordance with GAAP, and (e) in the case of any
other asset of the Parent Guarantor or any of its Subsidiaries that is not
already referenced in clauses (a) through (d) above, the gross book value of
such asset as determined in accordance with GAAP.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

“Availability Certificate” means a certificate in substantially the form of
Exhibit F hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

5

 

--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as Citibank’s base rate, (b) ½ of 1% per annum above the Federal Funds
Rate and (c) the one‑month Eurodollar Rate plus 1% per annum; provided, however,
that in no circumstance shall the Base Rate be less than 0% per
annum.  Citibank’s base rate is a rate set by Citibank based upon various
factors, including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such base rate announced by Citibank shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Citibank, N.A. at its office at 153 East 53rd Street, 21st Floor,
New York, New York 10022, ABA No. 021000089, Account No. 4991074200 or such
other account as the Borrower shall specify in writing to the Administrative
Agent.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditure Reserve” means, with respect to any Asset at any date of
determination, $0.25 times the total number of rentable square feet of such
Asset, provided that with respect to any Asset that is a Joint Venture Asset,
the Capital Expenditure Reserve shall be equal to the JV Pro Rata Share of such
amount.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means, in the case of any Asset, the Adjusted Net Operating
Income of such Asset divided by 7.00%.

“Cash Collateralize” means, in respect of an Obligation of the Loan Parties in
respect of the Letter of Credit Facility, to provide and pledge (as a first
priority perfected security interest) cash collateral in Dollars, or, if the
Administrative Agent and the applicable Issuing Banks shall agree in their sole
discretion, other credit support, in each case at a location and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable Issuing Banks (and “Cash Collateralization” has a corresponding
meaning).

6

 

--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following:  (a) readily marketable
obligations issued or directly and fully guaranteed or insured by the Government
of the United States or any agency or instrumentality thereof with maturities of
not greater than 360 days from the date of acquisition thereof, provided that
the full faith and credit of the Government of the United States is pledged in
support thereof, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender Party or a member of the Federal Reserve
System, issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof (or the District of Columbia) and has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not greater
than 90 days from the date of acquisition thereof, (c) commercial paper issued
by any corporation organized under the laws of any State of the United States
and rated at least “Prime‑1” (or the then equivalent grade) by Moody’s or “A‑1”
(or the then equivalent grade) by S&P, in each case with maturities of not
greater than 180 days from the date of acquisition thereof, or (d) investments
classified in accordance with GAAP as current assets of the Borrower or any of
its Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, in and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d‑3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 50% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 12 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or
(c) the execution of one or more management agreements by the Parent Guarantor
with a third party such that the Parent Guarantor becomes a so-called
“externally managed REIT”; or (d) the Parent Guarantor ceases to be the direct
legal and beneficial owner of all of the general partnership interests in the
Borrower; or (e) the Parent Guarantor shall create, incur, assume or suffer to
exist any Lien on the Equity Interests in the Borrower owned by it.

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Class” when used with respect to (a) a Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or a Term Loan Commitment, (b) an
Advance, refers to whether such Advance is a Revolving Credit Advance or a Term
Loan Advance.

“Closing Date” means June 18, 2018.

“Co-Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

“Commitment” means a Revolving Credit Commitment, a Term Loan Commitment or a
Letter of Credit Commitment.

“Commitment Date” has the meaning specified in Section 2.17(b).

7

 

--------------------------------------------------------------------------------

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Competitive Bid” means an offer by a Lender to make a Competitive Bid Advance
pursuant to Section 2.02(b).

“Competitive Bid Advance” means an Advance made by a Lender pursuant to
Section 2.02(b).

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.02(b).

“Competitive Bid Margin” means, in the case of a Competitive Bid Advance that is
a Eurodollar Rate Advance, a percentage rate per annum (in the form of a decimal
to no more than four decimal places) specified by a Revolving Credit Lender in
its Competitive Bid for such Competitive Bid Advance.

“Competitive Bid Rate” means, as to any Competitive Bid made by a Revolving
Credit Lender pursuant to Section 2.02(b), (i) in the case of a Eurodollar Rate
Advance, the Competitive Bid Margin and (ii) in the case of a Fixed Rate
Advance, the fixed rate of interest offered by the Lender making such
Competitive Bid.

“Competitive Bid Reduction” has the meaning specified in Section 2.01(a).

“Connection Income Taxes” means Other Connection Taxes imposed on or measured by
net income (however denominated) or franchise Taxes or branch profits Taxes.

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Group” means the Borrower and the Parent Guarantor, together with
their Consolidated Subsidiaries.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication) (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co‑making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take‑or‑pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or

8

 

--------------------------------------------------------------------------------

(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith, all as recorded
on the balance sheet or on the footnotes to the most recent financial statements
of such Person in accordance with GAAP.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

“Customary Carve‑Out Agreement” has the meaning specified in the definition of
Non‑Recourse Debt.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for borrowed money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not, unless subject to a Good Faith Contest, overdue by more than 60 days,
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment (but
excluding for the avoidance of doubt (i) regular quarterly dividends and
(ii) special year‑end dividends made in connection with maintaining the Parent
Guarantor’s status as a REIT) in respect of any Equity Interests in such Person
or any other Person (other than Preferred Interests that are issued by any Loan
Party or Subsidiary thereof and classified as either equity or minority
interests pursuant to GAAP) or any warrants, rights or options to acquire such
Equity Interests, (h) all Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person with respect to Debt for borrowed money and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations (valued, in the case
of any such Debt as to which recourse for the payment thereof is expressly
limited to the property or assets on which such Lien is granted, at the lesser
of (1) the stated or determinable amount of the Debt that is so secured or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) and
(2) the fair market value of such property or assets); provided, however, that
in the case of the Parent Guarantor and its Subsidiaries, “Debt” shall also
include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture; provided further that (i) for purposes of computing the Leverage Ratio,
the Secured Leverage Ratio and the Unsecured Leverage Ratio, “Debt” shall be
deemed to exclude redeemable preferred equity interests issued as trust
preferred securities by the Parent Guarantor and the Borrower to the extent the
same are by their terms subordinated to the Facility and not redeemable until
after the later of (A) the RC Maturity Date, as extended from time to time, and
(B) the Maturity Date with respect to the Term Loan Facility and (ii) “Debt”
shall be deemed to exclude Debt of any Unrestricted Subsidiary for all purposes
hereunder.

“Debt Rating” means, as of any date, with respect to either Moody’s or S&P, the
most recent credit rating assigned to the senior, unsecured, non‑credit
enhanced, long‑term debt of the Parent Guarantor issued by such rating agency
prior to such date; provided, however, that (a) if the Debt Ratings issued by
Moody’s and S&P differ and such difference is less than two levels, the higher
of such Debt Ratings shall apply and (b) if the Debt Ratings issued by Moody’s
and S&P differ and such difference is two or more levels,

9

 

--------------------------------------------------------------------------------

the Debt Rating one level below the higher of such Debt Ratings shall apply.  At
any time, if either of Moody’s or S&P shall no longer perform the functions of a
securities rating agency, then (x) the Borrower and the Administrative Agent
shall promptly negotiate in good faith to agree upon a substitute rating agency
or agencies (and to correlate the system of ratings of each substitute rating
agency with that of the rating agency being replaced), and (y) pending such
amendment, (i) the Debt Rating of the other rating agency described herein, if
one has been provided, shall continue to apply and (ii) if such Debt Rating is
one of the ratings identified in the definition of “Investment Grade Rating”,
then the Borrower or the Parent Guarantor (as applicable) will be deemed to have
achieved an Investment Grade Rating during such time.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.18(f), (i) any Lender that has
failed for two or more Business Days to comply with its obligations under this
Agreement to make (x) an Advance, (y) a payment to any Issuing Bank in respect
of a Letter of Credit Advance or (z) any other payment, in each case when due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice), (ii) any
Lender that has notified the Administrative Agent, the Borrower or any Issuing
Bank in writing, or has stated publicly, that it does not intend to comply with
its funding obligations hereunder, unless such writing or statement states that
such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in such notice or public statement), (iii) any Lender that has, for three or
more Business Days after written request of the Administrative Agent or the
Borrower, failed to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Administrative Agent’s and the Borrower’s receipt of such
written confirmation), (iv) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or its Parent
Company or (v) any Lender with respect to which such Lender or its Parent
Company has become the subject of a Bail-In Action, provided that in each case,
neither the reallocation of funding obligations provided for in Section 2.18(b)
as a result of a Lender’s being a Defaulting Lender nor the performance by
Non‑Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non‑Defaulting
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.18(f)) upon notification of such
determination by the Administrative Agent to the Borrower, each Issuing Bank and
the Lenders.

“Delayed Draw Period” means the period commencing on the Closing Date and ending
on the date occurring 364 days following the Closing Date.

“Departing Lender” has the meaning specified in Section 2.20.

“Designation Notice” has the meaning specified in Section 5.01(n).

“Development Asset” means Real Property acquired for development into an Office
Asset or a Mixed Use Asset, as applicable, that, in accordance with GAAP, would
be classified as a development property on a Consolidated balance sheet of the
Parent Guarantor and its Subsidiaries.  Upon the Borrower’s written election
delivered to the Administrative Agent, any Development Asset set forth in such
written election shall continue to be classified as a Development Asset
hereunder until the end of the four complete consecutive fiscal quarters of the
Parent Guarantor following the achievement of Substantial Completion with
respect to such Asset, following which such Asset shall be classified as an
Office Asset or a Mixed Use Asset, as applicable, hereunder.

10

 

--------------------------------------------------------------------------------

“Dividend” means, with respect to any Person for any measurement period, that
such Person has during such measurement period declared or paid a dividend or
distribution or returned any equity capital to its stockholders, partners,
members or other holders of its Equity Interests or authorized or made any other
distribution, payment or delivery of property or cash to holders of its Equity
Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its Equity
Interests (or any options or warrants issued by such Person with respect to its
Equity Interests), or set aside any funds for any of the foregoing purposes, or
has during such measurement period permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any shares of any class of the Equity
Interests in such Person (or any options or warrants issued by such Person with
respect to its Equity Interests); provided, however, that a dividend or
distribution by such Person to the holders of one or more classes or series of
its Equity Interests, shall not be deemed to be a dividend, if such dividend or
distribution is payable solely in Equity Interests that are not Preferred
Interests, or in rights, warrants or options to purchase such Equity Interests.

“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, all Dividends
paid by the Parent Guarantor on account of any Equity Interests in the Parent
Guarantor, to (b) Funds From Operations, in each case for the fiscal quarter of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, multiplied by four.

“Dollars” and the “$” each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Early Release Request” has the meaning specified in Section 9.14(b).

“EBITDA” means, at any date of determination, the sum of the following items, in
each for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be:  (a) the sum of (i) net
income (or net loss) (excluding gains (or losses) from extraordinary and unusual
items), (ii) interest expense, (iii) income tax expense, (iv) depreciation
expense, (v) amortization expense, (vi) non-cash compensation expense as
reported in the publicly filed financial statements of the Parent Guarantor and
(vii) to the extent subtracted in computing net income,  expenses incurred in
connection with non‑recurring items of the Parent Guarantor and its Subsidiaries
determined on a Consolidated basis and in accordance with GAAP for such recently
ended fiscal quarter, plus (b) with respect to each Joint Venture, the JV Pro
Rata Share of the sum of (i) net income (or net loss) (excluding gains (or
losses) from extraordinary and unusual items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
and (vi) to the extent subtracted in computing net income of such Joint Venture,
non‑recurring items, in each case of such Joint Venture determined on a
Consolidated basis and in accordance with GAAP for such recently ended fiscal
quarter, minus (c) the portions of the amounts calculated pursuant to clauses
(a) and (b) that are attributable to any Unrestricted Subsidiary; provided,
however, that for purposes of this definition, in the case of any acquisition or
disposition of any direct or indirect interest in any asset (including through
the acquisition or disposition of Equity Interests) by the Parent Guarantor or
any of its Subsidiaries (other than an Unrestricted Subsidiary) during such
recently ended fiscal quarter, EBITDA will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to the acquired asset’s actual
EBITDA (computed as if such asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entirety of such recently ended fiscal quarter)
generated during the portion of such recently ended fiscal quarter that such
asset was not owned by the Parent Guarantor or such Subsidiary, and (2) in the
case of a disposition, by subtracting therefrom an amount equal to the actual
EBITDA generated by the asset so disposed of during such recently ended fiscal
quarter.  Straight-line rent‑leveling adjustments (excluding adjustments of
rental credits (i.e., free rent)) required under

11

 

--------------------------------------------------------------------------------

GAAP, and amortization of lease inducements into rental income shall be
disregarded when computing EBITDA.

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility and
the Term Loan Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having, when considered together with
any corporation controlling such commercial bank or the bank holding company (as
defined in Federal Reserve Board Regulation Y) of such commercial bank, total
combined capital and surplus of $2,500,000,000 or more; (iv) a savings and loan
association or savings bank organized under the laws of the United States or any
State thereof (A) that is in the business of lending money and extending credit
under credit facilities similar to those extended under this Agreement, (B) that
is operationally and procedurally able to meet the obligations of a Lender
hereunder, and (C) that has a net worth of $500,000,000 or more; (v) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having, when considered together with any
corporation controlling such commercial bank or the bank holding company (as
defined in Federal Reserve Board Regulation Y) of such commercial bank, total
assets of $2,500,000,000 or more, so long as such bank is acting through a
branch or agency located in the United States; (vi) the central bank of any
country that is a member of the OECD; (vii) a finance company, insurance company
or other financial institution or fund (whether a corporation, partnership,
trust or other entity) having total assets of $500,000,000 or more and which
meets the requirements set forth in subclauses (A) and (B) of clause (iv) above;
and (viii) any other Person approved by the Administrative Agent and each
Issuing Bank and, unless an Event of Default has occurred and is continuing at
the time any assignment is effected pursuant to Section 9.07, approved by the
Borrower, each such approval not to be unreasonably withheld, conditioned or
delayed (and in the case of the Borrower, such approval shall be deemed given if
not denied in writing within ten (10) Business Days following a request
therefor), and (b) with respect to the Letter of Credit Facility, a Person that
is an Eligible Assignee under subclause (iii) or (v) of this definition and is
approved by the Administrative Agent and each Issuing Bank and, unless a Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld, conditioned or delayed (and in the case of the Borrower,
such approval shall be deemed given if not denied in writing within ten (10)
Business Days following a request therefor); provided, however, that in no
circumstances shall any Loan Party, any Affiliate of a Loan Party, any natural
person or any Defaulting Lender qualify as an Eligible Assignee under this
definition.

12

 

--------------------------------------------------------------------------------

“Environmental Action” means any enforcement action, litigation, demand, demand
letter, claim of liability, notice of non‑compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement in each case of any Governmental Authority and
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health or safety
from exposure to Hazardous Materials or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials in
each case to the extent the foregoing are applicable to any Loan Party or any of
their Subsidiaries or any assets of such Person.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

13

 

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the Screen Rate determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period by (b) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Interest Period, or, if for any reason the
Screen Rate is not available at such time, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by Citibank and with
a term equivalent to such Interest Period would be offered by Citibank’s London
Branch (or other Citibank branch or Affiliate) to major banks in the London or
other offshore interbank market for Dollars at their request at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period, provided that for the avoidance of doubt, in no circumstance
shall the Eurodollar Rate be less than 0% per annum, except with respect to any
Advance that has been identified by the Borrower in a notice to the
Administrative Agent as being subject to a Hedge Agreement.  For purposes of
determining the Base Rate, the one‑month Eurodollar Rate shall be calculated as
set forth in this paragraph utilizing the Screen Rate for a one‑month period
determined as of approximately 11:00 A.M. (London time) on the applicable date
of determination (or on the previous Business Day if such date of determination
is not a Business Day).

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii) and each Competitive Bid Advance that is not a Fixed Rate
Advance.

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such

14

 

--------------------------------------------------------------------------------

exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.20 or Section 9.01(b)) or (ii) such
Lender changes its lending office except in each case to the extent that,
pursuant to Section 2.12, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and
Section 2.12(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of September 29, 2016 among the Borrower, the Parent Guarantor, the other
guarantors party thereto, the lenders party thereto and PNC Bank, National
Association, as administrative agent, as the same has been or may hereafter be,
amended or otherwise modified, together with any replacement or successor term
loan facility that Borrower may enter into (including without limitation, any
amendment and restatement of the Term Loan Agreement referred to above).

“Extension Date” has the meaning specified in Section 2.16.

“Extension Fee” has the meaning specified in Section 2.08(d).

“Extension Request” has the meaning specified in Section 2.16.

“Facility” means the Term Loan Facility, the Revolving Credit Facility or the
Letter of Credit Facility.

“Facility Available Amount” means, at any date of determination, the maximum
principal amount available under the Facilities, equal to the aggregate of all
Revolving Credit Commitments (as such amounts may be increased pursuant to
Section 2.17) and Term Loan Commitments.

“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances, plus (b) the amount (not less than zero)
equal to the Available Amount under all outstanding Letters of Credit less all
amounts then on deposit, if any, in the L/C Cash Collateral Account.

“Facility Fee” has the meaning specified in Section 2.08(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretation or application thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with

15

 

--------------------------------------------------------------------------------

members of the Federal Reserve System, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, an analogous rate determined by the Administrative Agent with
reference to another commercially available source or sources designated by the
Administrative Agent (in accordance with Administrative Agent’s then current
market practice); provided, however, that in no circumstances shall the Federal
Funds Rate be less than 0% per annum.

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower or an affiliate of the Borrower and to which the Administrative Agent
or an Arranger is a party, as the same may be amended, restated or replaced from
time to time.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA, to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for borrowed money plus (ii) scheduled
amortization of principal amounts of all Debt for borrowed money payable (not
including balloon maturity amounts), in each case not attributable to an
Unrestricted Subsidiary plus (iii) all cash dividends payable on any preferred
Equity Interests, (which, for the avoidance of doubt, shall include preferred
Equity Interests structured as trust preferred securities) and not attributable
to an Unrestricted Subsidiary but excluding redemption payments or charges in
connection with the redemption of preferred Equity Interests, in the case of
each of clauses (a) and (b), of or by the Parent Guarantor and its Consolidated
Subsidiaries and in the case of clause (b), for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the case
may, be multiplied by four.

“Fixed Rate Advances” has the meaning specified in Section 2.02(b)(i).

“Foreign Lender Party” has the meaning specified in Section 2.12(g)(ii).

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding from such amount (i) gains (or
losses) from sales of property and extraordinary and unusual items, (ii) the
amortization of lease inducements into rental income, and (iii) depreciation and
amortization, and after adjustments for unconsolidated Joint
Ventures.  Adjustments for unconsolidated Joint Ventures will be calculated to
reflect funds from operations on the same basis.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP (unless the applicable Loan Parties have assets that are reasonably
sufficient to satisfy such contested item, if applicable) and (c) the failure to
pay or comply with such contested item during the period of such contest could
not reasonably be expected to result in a Material Adverse Effect.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra‑national bodies
such as the European Union or the European Central Bank).

16

 

--------------------------------------------------------------------------------

“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantor Deliverables” means each of the items set forth in
Section 5.01(j)(iv).

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements, if any, delivered pursuant to
Section 5.01(j) or Section 7.05.

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

“Hazardous Materials” means (a) petroleum or petroleum products, by‑products or
breakdown products, radioactive materials, asbestos‑containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement, but only for so long as the
applicable Lender Party continues to be a Lender Party after entering into such
Guaranteed Hedge Agreement; provided, however, that so long as any Lender is a
Defaulting Lender, neither such Lender nor any Affiliate of such Lender will be
a Hedge Bank with respect to any Hedge Agreement.

“ICC” has the meaning specified in Section 2.03(f).

“ICC Rule” has the meaning specified in Section 2.03(f).

“ICE LIBOR” has the meaning specified in the definition of Screen Rate.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(d).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning specified in Section 9.13.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Issuing Banks” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

17

 

--------------------------------------------------------------------------------

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intellectual Property” has the meaning specified in Section 4.01(aa).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a)

the Borrower may not select any Interest Period with respect to any Eurodollar
Rate Advance that ends after the applicable Maturity Date;

(b)

whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(c)

whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

Notwithstanding anything to the contrary in this Agreement, each Rollover
Interest Period for the applicable Rollover Borrowing shall end on the date
specified on Schedule III hereto and no Lender shall have a claim pursuant to
Section 9.04(c) as a result of any such Rollover Interest Period being shorter
than 30 days.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Interpolated Rate” means, for the relevant Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) which results from
interpolating on a linear basis between:

(a)

the applicable Published Screen Rate for the longest period (for which that
Published Screen Rate is available) which is less than the relevant Interest
Period; and

(b)

the applicable Published Screen Rate for the shortest period (for which that
Published Screen Rate is available) which exceeds the relevant Interest Period.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Debt of, or purchase or other acquisition of any
Debt of, another Person, including any partnership or joint venture interest in
such other Person, (c) the purchase or other acquisition (in one transaction or
a series of transactions) of assets of another Person that constitute the
business or a division or operating unit of another Person, or (d) the purchase
or other acquisition of any Real Property.  Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
a Loan

18

 

--------------------------------------------------------------------------------

Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” shall mean a Debt Rating of BBB‑ or better from S&P or
a Debt Rating of Baa3 or better from Moody’s.

“Issuing Bank” means each Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent and the Borrower of
its Applicable Lending Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by the Administrative Agent in the
Register) for so long as such Initial Issuing Bank, Lender or Eligible Assignee,
as the case may be, shall have a Letter of Credit Commitment.

“Joint Venture” means any joint venture or other Person (a) in which the Parent
Guarantor or any of its Subsidiaries holds any Equity Interest, (b) that is not
a Subsidiary (directly or indirectly) of the Parent Guarantor and (c) the
accounts of which would not appear on the Consolidated financial statements of
the Parent Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JV Pro Rata Share” means, with respect to any Joint Venture (other than a Joint
Venture held by an Unrestricted Subsidiary) at any time, the fraction, expressed
as a percentage, obtained by dividing (a) the total book value of all Equity
Interests in such Joint Venture directly or indirectly held by the Parent
Guarantor and any of its Wholly-Owned Subsidiaries by (b) the total book value
of all outstanding Equity Interests in such Joint Venture at such time.

“L/C Account Collateral” has the meaning specified in Section 2.19(a).

“L/C Cash Collateral Account” means an account of the Borrower to be maintained
with the Administrative Agent, in the name of the Borrower but under the sole
control and dominion of the Administrative Agent and subject to the terms of
this Agreement.

“L/C Participant” has the meaning specified in Section 2.03(c)(i).

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

“Lender Insolvency Event” means that, other than in connection with an
Undisclosed Administration, (i) the Lender or its Parent Company is insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (ii) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) such Lender or its Parent Company has become the subject of a Bail-In
Action. Notwithstanding the above, a Lender Insolvency Event shall not occur
solely by virtue of the ownership or acquisition of any Equity Interest in the
applicable Lender or any direct or indirect Parent Company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

19

 

--------------------------------------------------------------------------------

“Lender Party” means any Lender or any Issuing Bank.

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender, Acceding
Lender or Person, as the case may be, shall be a party to this Agreement.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) an amount equal to ten percent (10%) of the then applicable
Revolving Credit Facility, including as such amount may be reduced at or prior
to such time pursuant to Section 2.05 or increased at or prior to such time
pursuant to Section 2.17.  

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Total Debt of the Parent Guarantor and its Subsidiaries to
(b) Total Asset Value.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.  For the
avoidance of doubt, limitations on the ability of the Parent Guarantor or any
Subsidiary thereof to transfer property to the Parent Guarantor, Borrower or any
Subsidiary of either of them contained in documentation evidencing or governing
Pari Passu Obligations, which limitations are not, taken as a whole, materially
more restrictive than those contained in Section 5.02(n), shall not constitute a
Lien.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement, (f) each
Guaranteed Hedge Agreement and (g) each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement, in each case, as amended.

“Loan Parties” means the Borrower and the Guarantors.

“Management Fee Adjustment” means, with respect to any Asset for any fiscal
period, the amount, if any, by which (i) two percent (2.0%) of all rental and
other income from the operation of such Asset multiplied by four exceeds
(ii) all actual management fees payable in respect of such Asset multiplied by
four.

“Margin Stock” has the meaning specified in Regulation U.

20

 

--------------------------------------------------------------------------------

“Material Acquisition” means the acquisition by the Borrower directly or
indirectly through any Restricted Subsidiary or by any of its Restricted
Subsidiaries, in a single transaction or in a series of related transactions, of
any of (a) all or any substantial portion of the property of, or a line of
business or division of, or any other property of, another Person, (b) one or
more properties from another Person, or (c) at least a majority of the voting
Equity Interests of another Person, in any such case whether or not involving a
merger or consolidation with such other Person, in which the value of the assets
acquired in such acquisition is greater than or equal to 5% of Total Asset Value
at such time.

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Parent Guarantor and its Restricted Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or operations of the Parent Guarantor and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or (c) the ability of the Borrower, the Parent
Guarantor or the Guarantors taken as a whole to perform their Obligations under
any Loan Document to which it is or is to be a party.

“Material Contract” means each Qualified Ground Lease and each other contract
that is material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Parent Guarantor and its
Subsidiaries, taken as a whole.

“Material Debt” means (a) Debt for borrowed money that is recourse to the
Borrower or the Parent Guarantor that is outstanding in a principal amount (or,
in the case of any Hedge Agreement, an Agreement Value) of $50,000,000 or more,
or (b) only prior to the date that the Borrower or the Parent Guarantor achieves
an Investment Grade Rating and the Borrower has made a Ratings Grid Election,
any other Debt for borrowed money of any Loan Party or any Subsidiary of a Loan
Party that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $100,000,000 or more; in each case (i) whether
the subject of one or more separate debt instruments or agreements, and
(ii) exclusive of Debt outstanding under this Agreement.  For the avoidance of
doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.

“Material Litigation” has the meaning specified in Section 3.01(c).

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earliest to occur of (i) the RC Maturity Date, (ii) the date of termination of
all of the Revolving Credit Commitments by the Borrower pursuant to Section 2.05
or (iii) the date of termination of all of the Revolving Credit Commitments and
the Letter of Credit Commitments pursuant to Section 6.01, (b) with respect to
the Term Loan Facility, the earliest to occur of (i) June 19, 2023, (ii) the
date of termination of all of the Term Loan Commitments by the Borrower pursuant
to Section 2.05(a) which will occur concurrently with the payment in full of the
Term Loan, and (iii) the date of termination of the Term Loan Commitments
pursuant to Section 6.01 and (c) if no Facility is referenced, then “Maturity
Date” shall mean the later of (a) and (b).

“Maximum Rate” means the maximum non-usurious interest rate under applicable
law.

“Mixed Use Asset” means Real Property and related personal property that
operates or is intended to operate as a mixed-use building that includes,
without limitation, an office component.  For the avoidance of doubt,
(a) Development Assets shall not be classified as Mixed Use Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, and (b) Redevelopment Assets shall not be classified as Mixed Use
Assets hereunder until the date indicated in the last sentence of the definition
of Redevelopment Asset herein.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

21

 

--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Necessary Loan Party” means any Guarantor that, at the time of any applicable
determination, both (x) owns an Unencumbered Asset that has not been designated
as a non-Unencumbered Asset in accordance with Section 5.01(j) and (y) is not
then the subject of an Early Release Request in accordance with Section
9.14.  For the avoidance of doubt, the Parent Guarantor is not a Necessary Loan
Party.

“Negative Pledge” means, with respect to a given asset, any provision of any
agreement (other than any Loan Document) that prohibits or purports to prohibit
the creation or assumption of any Lien on such asset as security for Debt of the
Person owning such asset or any other Person; provided, however, that neither
(a) any agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets nor (b) any covenant with respect
to any Unsecured Debt requiring that the Parent Guarantor, the Borrower and/or
any of their respective Restricted Subsidiaries maintain a pool of unencumbered
properties of a size determined by reference to the total amount of Unsecured
Debt of the Parent Guarantor, the Borrower and/or any of their respective
Restricted Subsidiaries on substantially similar terms to those provisions
contained herein regarding the Unencumbered Assets (including without limitation
Section 5.04(b)), but that does not generally prohibit the encumbrance of the
Parent Guarantor’s, the Borrower’s or their respective Restricted Subsidiaries’
assets, or the encumbrance of any specific assets, shall constitute a Negative
Pledge.

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, (i) the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, minus (ii) all
expenses and other proper charges incurred in connection with the operation and
maintenance of such Asset for the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be,
including management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non‑cash expenses, all as determined in
accordance with GAAP, and (b) with respect to any Joint Venture Asset, (i) the
JV Pro Rata Share of the total rental revenue and other income from the
operation of such Asset for the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, minus
(ii) the JV Pro Rata Share of all expenses and other proper charges incurred by
the applicable Joint Venture in connection with the operation and maintenance of
such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, including
management fees, repairs, real estate and chattel taxes and bad debt expenses,
but before payment or provision for debt service charges, income taxes and
depreciation, amortization and other non‑cash expenses, all as determined in
accordance with GAAP; provided, however, that for purposes of this definition,
in the case of any acquisition or disposition of any direct or indirect interest
in any Asset (including through the acquisition or disposition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such most
recently ended fiscal quarter, Net Operating Income will be adjusted (1) in the
case of an acquisition, by adding thereto an amount equal to the acquired
Asset’s actual Net Operating Income (computed as if such Asset was owned by the
Parent Guarantor or one of its Subsidiaries for the entirety of such most
recently ended fiscal quarter) generated during the

22

 

--------------------------------------------------------------------------------

portion of such fiscal quarter that such Asset was not owned by the Parent
Guarantor or such Subsidiary, and (2) in the case of a disposition, by
subtracting therefrom an amount equal to the actual Net Operating Income
generated by the Asset so disposed of during such fiscal quarter.  Straight line
rent leveling adjustments (excluding adjustments for rental credits (i.e., free
rent)) required under GAAP, and amortization of lease inducements into rental
income, shall be disregarded in determinations of rents and other revenues in
clause (a)(i) above.

“Non‑Consenting Lender” has the meaning specified in Section 9.01(b).

“Non‑Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Non‑Recourse Debt” means Debt for borrowed money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for borrowed money
and/or (b) (i) the general credit of the Property‑Level Subsidiary that has
incurred such Debt for borrowed money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property‑Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property‑Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve‑outs to such limited recourse (any such customary carve‑outs or agreements
limited to such customary carve‑outs, being a “Customary Carve‑Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non‑payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
(or by the applicable lender in respect of such Debt) from exculpation
provisions and/or included in separate indemnification and/or guaranty
agreements in non‑recourse financings of real estate (including, without
limitation, environmental indemnification agreements).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form, as applicable, of (a) Exhibit A-1 hereto
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances and Letter of Credit Advances made by such
Lender or (b) Exhibit A-2 hereto evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Term Loan Advances made by such
Lender, in each case as such instrument may be amended, modified, renewed,
restated, replaced or extended from time to time.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.02(b).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 6.01(f).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the

23

 

--------------------------------------------------------------------------------

Loan Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party in accordance with the Loan
Documents; provided, however, that in no event shall the Obligations of the Loan
Parties under the Loan Documents include any Excluded Swap Obligations.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” has the meaning specified in Section 4.01(x).

“Office Asset” means Real Property and related personal property (other than any
Joint Venture Asset) that operates or is intended to be operated as an office
building, including, without limitation, courthouses.  For the avoidance of
doubt, (a) Development Assets shall not be classified as Office Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, (b) Redevelopment Assets shall not be classified as Office Assets
hereunder until the date indicated in the last sentence of the definition of
Redevelopment Asset herein and (c) Office Assets may include components
(including, without limitation, retail and parking) that are ancillary to the
use of the building as an office building.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed any
Obligation under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or pledged or assigned or granted an interest in any
Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement,
recordation, filing or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to
an  assignment (other than an assignment made pursuant to Section 2.20 or
Section 9.01(b)).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Pari Passu Obligations” means Unsecured Debt (exclusive of the Obligations of
any Loan Party under the Loan Documents) of the Borrower or any Guarantor owing
to Persons that are not Loan Parties.

“Participant” has the meaning specified in Section 9.07(g).

“Participant Register” has the meaning specified in Section 9.07(g).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means each of the following:  (a) Liens for taxes, assessments
and governmental charges or levies that are (i) not yet due and delinquent or
thereafter can be paid without penalty,

24

 

--------------------------------------------------------------------------------

or (ii) the subject of a Good Faith Contest, or (iii) on an asset whose
contribution to Total Asset Value is either less than the outstanding principal
balance of Secured Debt encumbering such asset or does not exceed such principal
balance by more than five percent (5%) (it being agreed, however, that in such
case, for so long as such Lien described in this clause (a)(iii) exists, the
Asset Value of such asset (and any other asset owned by the same Subsidiary)
shall be deemed to be zero); (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing payment of obligations that
are not overdue for a period of more than 60 days or are the subject of a Good
Faith Contest; provided, however, that if any Lien described in this clause (b)
materially and adversely affects the use of the asset to which such Lien
relates, the Asset Value of such asset shall be deemed to be zero; (c) pledges
or deposits to secure obligations under workers’ compensation or unemployment
laws or similar legislation or to secure public or statutory obligations;
(d) easements, zoning restrictions, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use or value of such
property in the business of the Borrower and its Subsidiaries; (e) Tenancy
Leases; (f) deposits to secure trade contracts (other than for Debt), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; and (g) provisions
contained in documentation evidencing or governing Pari Passu Obligations which
provisions require that Pari Passu Obligations be secured on an “equal and
ratable basis” to the extent that the Obligations are secured.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“PNC” has the meaning specified in the recital of parties to this Agreement.

“Post Petition Interest” has the meaning specified in Section 7.07(b).

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent, the Borrower or any
Issuing Bank in writing, or has stated publicly, that it does not intend to
comply with its funding obligations under any other loan agreement or credit
agreement or other similar agreement, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), or (iii) any Lender that has, or whose Parent
Company has, a non‑investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.18(f)) upon notification of such determination by the Administrative
Agent to the Borrower, each Issuing Bank and the Lenders.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Property‑Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non‑Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non‑Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

25

 

--------------------------------------------------------------------------------

“Pro Rata Share” of (a) any amount related to the Revolving Credit Facility
means, with respect to any Revolving Credit Lender at any time, the product of
such amount times a fraction the numerator of which is the aggregate amount of
such Revolving Credit Lender’s Revolving Credit Commitment at such time (or, if
the Revolving Credit Commitments shall have been terminated pursuant to Section
2.05 or 6.01, such Revolving Credit Lender’s Revolving Credit Commitment as in
effect immediately prior to such termination) and the denominator of which is
the Revolving Credit Facility at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
Revolving Credit Facility as in effect immediately prior to such termination),
or (b) any amount related to the Term Loan Facility means, with respect to any
Term Loan Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such Term Loan Lender’s Term Loan Commitment
at such time (or, if the Term Loan Commitments shall have expired, been fully
funded or terminated pursuant to Section 2.05 or 6.01, such Term Loan Lender’s
aggregate outstanding Term Loan Advances) and the denominator of which is the
Term Loan Facility at such time (or, if the Term Loan Commitments shall have
expired, been fully funded or terminated pursuant to Section 2.05 or 6.01, the
aggregate outstanding Term Loan Advances).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Published Screen Rate” has the meaning specified in the definition of “Screen
Rate”.

“Purchasing Lender” has the meaning specified in Section 2.17(e).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Qualified Ground Lease” means a ground lease of Real Property containing the
following terms and conditions:  (a) a remaining term (inclusive of any
unexercised extension options as to which there are no unsatisfied conditions
precedent, other than the giving of notice of exercise) of 30 years or more from
the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of a
leasehold estate demised pursuant to a ground lease.

“Ratings Grid Election” has the meaning specified in the definition of
“Applicable Margin”.

“RC Assigned Rights and Obligations” has the meaning specified in Section
2.21(a).

“RC Maturity Date” means June 18, 2022, as such date may be extended in
accordance with Section 2.16.

“RC Purchasing Lender” has the meaning specified in Section 2.21(a).

“RC Selling Lender” has the meaning specified in Section 2.21(a).

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements and fixtures located
thereon.

“Recipient” means (a) the Administrative Agent or (b) any Lender Party.

“Recourse Debt” means Debt (excluding Non-Recourse Debt) for which the Parent
Guarantor or any of its Subsidiaries (other than a Property-Level Subsidiary
that is not a Loan Party or the owner of an

26

 

--------------------------------------------------------------------------------

Unencumbered Asset) has personal or recourse liability in whole or in part,
exclusive of any such Debt for which such personal or recourse liability is
limited to obligations under debt instruments that include Customary Carve‑Out
Agreements and limited obligation guaranties, provided, however, to the extent a
claim shall have been made under such Customary Carve‑Out Agreements or limited
obligation guaranties as to which the Parent Guarantor or any of its
Subsidiaries, as applicable, has taken reserves in accordance with GAAP, the
amount of such reserves shall be included in the amount of Recourse Debt.

“Redevelopment Asset” means an Asset which either (i) has been acquired with a
view toward renovating or rehabilitating such Asset, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate.  Upon the Borrower’s
written election delivered to the Administrative Agent, any Redevelopment Asset
set forth in such written election shall continue to be classified as a
Redevelopment Asset hereunder until the end of the four complete consecutive
fiscal quarters of the Parent Guarantor following the achievement of Substantial
Completion with respect to such Asset, following which such Asset shall be
classified as an Office Asset or a Mixed Use Asset, as applicable, hereunder.

“Refinancing Debt” means, with respect to any Debt for borrowed money, any Debt
for borrowed money extending the maturity of, or refunding or refinancing, in
whole or in part, such Debt for borrowed money, provided that (a) the terms of
any Refinancing Debt, and of any agreement entered into and of any instrument
issued in connection therewith, (i) do not provide for any Lien on any
Unencumbered Assets, and (ii) are not otherwise prohibited by the Loan
Documents, (b) the principal amount of such Debt shall not exceed the principal
amount of the Debt being extended, refunded or refinanced plus the amount of any
applicable premium and expenses, and (c) the other material terms, taken as a
whole, of any such Debt are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms governing the Debt being
extended, refunded or refinanced.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856‑860 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Persons and of
such Person’s Affiliates.

“Release Event” has the meaning specified in Section 9.14(a).

“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed).

“Required Class Lenders” means, with respect to any Class of Lenders at any
time, Lenders of such Class holding greater than 50% of the sum of the aggregate
Commitments (whether funded or unfunded) in respect of such Class at such time
(or, if the Commitments of such Class shall have been terminated pursuant to
Section 2.05 or Section 6.01, such Lenders’ Commitments as in effect immediately
prior to such termination); provided, however, that at all times when there are
two or more Lenders of such Class, “Required Class Lenders” must include two or
more Lenders of such Class; provided, further that the Commitment held by any
then-current Defaulting Lender shall be subtracted from the aggregate
Commitments for the purpose of calculating the Required Class Lenders at such
time as provided in Section 9.01(c).

“Required Lenders” means, at any time, Lenders holding greater than 50% of the
sum of aggregate Commitments (whether funded or unfunded) at such time (or, if
the Commitments shall have been terminated pursuant to Section 2.05 or Section
6.01, such Lenders’ Commitments as in effect immediately

27

 

--------------------------------------------------------------------------------

prior to such termination); provided, however, that at all times when there are
two or more Lenders holding Commitments, “Required Lenders” must include two or
more Lenders; provided, further that the Commitment held by any then-current
Defaulting Lender shall be subtracted from the aggregate Commitments for the
purpose of calculating the Required Lenders at such time as provided in Section
9.01(c).

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, except for (i) any purchase, redemption or other acquisition
of Equity Interests with the proceeds of issuances of new common Equity
Interests occurring not more than one year prior to such purchase, redemption or
other acquisition and (ii) non‑cash payments in connection with employee,
trustee and director stock option plans or similar incentive arrangements.

“Restricted Subsidiary” shall mean each Subsidiary of the Parent Guarantor that
is not an Unrestricted Subsidiary.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, the amount (a) set forth opposite such Revolving Credit Lender’s
name on Schedule I hereto under the caption “Revolving Credit Commitment” or
(b) if such Revolving Credit Lender has entered into one or more Assignment and
Acceptances or Accession Agreements, set forth for such Revolving Credit Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Revolving Credit Lender’s “Revolving Credit Commitment”,
as such amount may be reduced or increased at or prior to such time pursuant to
Section 2.05 or Section 2.17, respectively.

“Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Revolving Credit Advances.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” shall mean, at any time, a Lender that holds a
Revolving Credit Commitment or has made a Revolving Credit Advance that is
outstanding at such time.

“Rollover Borrowing” means the Advances (as defined in the Existing Credit
Agreement) described on Schedule III hereto.

“Rollover Interest Period” means the Interest Period set forth with respect to
each Rollover Borrowing on Schedule III hereto.

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw‑Hill
Financial Inc., and any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Borrower or any of its Subsidiaries of any Real
Property that has been sold or transferred or is to be sold or transferred by
the Borrower or such Subsidiary, as the case may be, to such Person.

“Sanctions” has the meaning set forth in Section 4.01(x).

28

 

--------------------------------------------------------------------------------

“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002, as amended.

“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) for a term equivalent to such Interest Period as published by
Reuters or another commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time in place of
Reuters (the “Published Screen Rate”); provided, however, that if the Published
Screen Rate is not available for a period corresponding to the relevant Interest
Period but is available for other periods, then “Screen Rate” shall mean the
Interpolated Rate; provided further that in no circumstances shall the Screen
Rate be less than 0% per annum, except with respect to any Advance that has been
identified by the Borrower in a notice to the Administrative Agent as being
subject to a Hedge Agreement.

“Secured Debt” means, at any date of determination, all Debt which is secured by
a Lien on the assets of the Parent Guarantor or any of its Subsidiaries (without
regard to whether such Debt is Recourse Debt), as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Selling Lender” has the meaning specified in Section 2.17(e).

“Senior Financing Loan Documents” means the loan documents relating to any
Senior Financing Transaction.

“Senior Financing Transaction” means a financing transaction (including, without
limitation, the financing transaction pursuant to the Existing Term Loan
Agreement) in which senior Unsecured Debt or senior Secured Debt (other than
Debt under Customary Carveout Agreements) is the obligation of any Loan
Party.  For the avoidance of doubt, subject to Section 5.02(p) and
Section 9.14(a), any Restricted Subsidiary of the Parent Guarantor and/or the
Borrower may be an obligor with respect to such financing transaction.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going‑concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going‑concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount

29

 

--------------------------------------------------------------------------------

that, in the light of all the facts and circumstances existing at such time
(including, without limitation, after taking into account appropriate discount
factors for the present value of future contingent liabilities), represents the
amount that can reasonably be expected to become an actual or matured liability.

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

“Subordinated Obligations” has the meaning specified in Section 7.07.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

“Substantial Completion” means, with respect to any Development Asset or
Redevelopment Asset and as of any relevant date of determination, the
substantial completion of all material construction, renovation and
rehabilitation work then planned with respect to such Asset.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” has the meaning specified in the recital of parties to this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights‑of‑use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business (excluding any lease entered into in connection with a Sale
and Leaseback Transaction).

“Term Loan” means one or more Term Loan Advances to the Borrower from the Term
Loan Lenders in the aggregate original principal amount of up to $150,000,000.

“Term Loan Advance” has the meaning specified in Section 2.01(c).

“Term Loan Commitment” means, with respect to any Term Loan Lender at any time,
the amount (a) set forth opposite such Term Loan Lender’s name on Schedule I
hereto under the caption “Term Loan Commitment” or (b) if such Term Loan Lender
has entered into one or more Assignment and Acceptances, set forth for such Term
Loan Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Term Loan Lender’s “Term Loan Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.  

“Term Loan Facility” means, at any time, the aggregate amount of the Term Loan
Lenders’ Term Loan Commitments and, without duplication, Term Loan Advances
outstanding at such time.

“Term Loan Lender” shall mean, at any time, a Lender that holds a Term Loan
Commitment or has made a Term Loan Advance that is outstanding at such time.

30

 

--------------------------------------------------------------------------------

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, and (c) the date of any
addition, removal, redesignation or Transfer of any Unencumbered Asset pursuant
to Section 5.01(j) or Section 5.02(e)(ii).

“Ticking Fee” has the meaning set forth in Section 2.08(b).

“Ticking Fee Accrual Date” has the meaning set forth in Section 2.08(b).

“Total Asset Value” means, at any date of determination, the sum of (a) the
Asset Values for all assets of the Parent Guarantor and its Subsidiaries (other
than (i) cash and Cash Equivalents, (ii) any direct or indirect interest in any
Unrestricted Subsidiary and (iii) Assets owned by an Unrestricted Subsidiary),
plus (b) Unrestricted Cash on hand of the Parent Guarantor and its Subsidiaries
(other than any Unrestricted Subsidiary), at such date; provided, however, that
the portion of the Total Asset Value attributable to Joint Ventures, loans,
advances and extensions of credit (including, without limitation, mortgage
loans, mezzanine loans and notes receivable) to any Person, Unimproved Land,
Development Assets, and Redevelopment Assets shall not exceed 35% in the
aggregate, with any excess excluded from such calculation.  Notwithstanding the
foregoing, the Asset Values for all assets of Unrestricted Subsidiaries shall be
included in the calculation of Total Asset Value for purposes of Section
5.02(f).

“Total Debt” means, at any date of determination, all Consolidated Debt of the
Parent Guarantor and its Subsidiaries as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.

“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets; provided,
however, that the following asset concentration restrictions shall apply to the
calculation of Total Unencumbered Asset Value:  (i) the Net Operating Income of
any individual Unencumbered Asset shall not account for more than 25% of the
aggregate Net Operating Income of all Unencumbered Assets at any time and
(ii) the aggregate Net Operating Income of the Unencumbered Assets subject to
Qualified Ground Leases shall not account for more than 20% of the aggregate
Adjusted Net Operating Income of all Unencumbered Assets at any time, it being
understood that to the extent the Net Operating Income of any Unencumbered Asset
or Unencumbered Assets exceeds the foregoing limits, such excess shall be
disregarded for purposes of calculating Total Unencumbered Asset Value.

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Restricted Subsidiaries to effect payment for such
Inventory.

“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.

“Transfer” has the meaning specified in Section 5.02(e)(ii).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCP” has the meaning specified in Section 2.03(f).

“UCP 600” has the meaning specified in Section 2.03(f).

31

 

--------------------------------------------------------------------------------

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trust, custodian or other similar official by
a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Unencumbered Assets” means (a) the Office Assets or Mixed Use Assets listed on
Schedule II hereto on the Closing Date and (b) each other Asset designated as an
Unencumbered Asset by the Borrower that (i) is an Office Asset or a Mixed Use
Asset located in the United States of America or the District of Columbia;
(ii) is income‑producing and is not an asset that is actively under development
or redevelopment; (iii) is wholly‑owned directly or indirectly by the Borrower
(but not by an Unrestricted Subsidiary) either in fee simple absolute or subject
to a Qualified Ground Lease; (iv) is free of all structural defects or
architectural deficiencies, title defects, environmental or other material
matters (including a casualty event or condemnation) that could reasonably be
expected to interfere in any material respect with the use of such Asset for its
intended purposes; (v) is not subject to mezzanine Debt financing; (vi) is not,
and no interest of the Borrower or any of its Subsidiaries therein is, subject
to any Lien (other than Permitted Liens) or any Negative Pledge; and (vii) prior
to the achievement by the Borrower or the Parent Guarantor of an Investment
Grade Rating, is 100% owned directly by a Loan Party (the requirements described
in clauses (i) through (vii) being the “Unencumbered Asset Conditions”),
provided that if any Asset does not meet all of the Unencumbered Asset
Conditions, then, upon request of the Borrower, such Asset may be included as an
“Unencumbered Asset” with the written consent of the Required Lenders.

“Unencumbered Asset Conditions” has the meaning specified in the definition of
Unencumbered Assets.

“Unencumbered Asset Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) the product of (i) four times (ii) the actual
interest expense payable on all senior Unsecured Debt of the Parent Guarantor
and its Subsidiaries during the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered
pursuant to Section 5.03(b) or (c), as the case may be.

“Unencumbered Asset Value” means an amount equal to the sum of the Asset Values
of all Unencumbered Assets.

“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Loan Parties and their Subsidiaries that are not subject
to any Lien (excluding statutory liens in favor of any depositary bank where
such cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Borrower and its Subsidiaries
as escrows, deposits or security for contractual obligations.

“Unrestricted Subsidiary” means each Subsidiary of the Parent Guarantor that (a)
does not own, directly or indirectly, any operating Asset or Unencumbered Asset,
(b) owns only Assets that are each at least 50% pre-leased to a governmental
entity and (c) is designated or redesignated by the Borrower as an Unrestricted
Subsidiary pursuant to Section 5.01(n) and (d) is not a guarantor of, or
otherwise obligated in respect of, any Debt of the Parent or any of its
Subsidiaries (other than any Unrestricted Subsidiary).

“Unsecured Debt” means all Debt of the Parent Guarantor and its Subsidiaries,
including the Facility Exposure, but exclusive of (a) Secured Debt,
(b) guarantee obligations in respect of Secured Debt, and (c) guaranties by
parent entities of the Recourse Debt of one or more of their Subsidiaries;
provided, however, that any Debt that is recourse to a Loan Party and is secured
solely by a pledge of Equity Interests shall not be treated as Secured Debt and
shall be deemed to be Unsecured Debt.

“Unsecured Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Unsecured Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Unencumbered Asset Value.

32

 

--------------------------------------------------------------------------------

“Unused Fee” has the meaning specified in Section 2.08(a).

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any date of determination, (a) such Revolving Credit Lender’s
Revolving Credit Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Advances and Letter of Credit Advances
made by such Revolving Credit Lender (in its capacity as a Lender) and
outstanding at such time plus (ii) such Revolving Credit Lender’s Pro Rata Share
of (A) the aggregate Available Amount of all Letters of Credit outstanding at
such time, (B) the aggregate principal amount of all Letter of Credit Advances
made by the Issuing Banks pursuant to Section 2.03(c) and outstanding at such
time and (C) the aggregate principal amount of all Competitive Bid Advances made
by the Lender Parties pursuant to Section 2.02(b) and outstanding at such time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.12(g)(ii)(C).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

“Wells Fargo” has the meaning specified in the recital of parties to this
Agreement.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and controlled, directly
or indirectly, by such Person.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means (a) any Loan Party or (b) the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Computation of Time Periods; Other Definitional Provisions

.  In this Agreement and the other Loan Documents in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

Section 1.03Accounting Terms

.  (a)  All accounting terms not specifically defined herein shall be construed
in accordance with generally accepted accounting principles consistent with
those applied in the preparation of the financial statements referred to in
Section 4.01(g) (“GAAP”).

33

 

--------------------------------------------------------------------------------

(b)If at any time after the Closing Date there are any changes in accounting
principles required by GAAP or the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or similar agencies that
would result in a change in the method of calculation of, or affects the results
of such calculation of, any of the financial covenants, standards or terms found
in this Agreement, and either the Borrower or the Required Lenders shall so
request, then the Administrative Agent, the Required Lenders and the Borrower
shall negotiate in good faith to amend such financial covenants, standards or
terms so as to equitably reflect such change, with the desired result that the
criteria for evaluating the financial condition of the Borrower and its
Subsidiaries (determined on a Consolidated basis) shall be the same after such
change as if such change had not been made.  Such provisions shall be amended in
a manner satisfactory to the Borrower, the Administrative Agent and the Required
Lenders.  Until covenants, standards, or terms of this Agreement are amended in
accordance with this Section 1.03(b), such covenants, standards and terms shall
be computed and determined in accordance with accounting principles in effect
prior to such change in accounting principles.

Article II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01The Advances and the Letters of Credit

.  (a)  The Revolving Credit Advances.  Each Revolving Credit Lender severally,
but not jointly, agrees, on the terms and conditions hereinafter set forth, to
make advances in Dollars (each, a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the date hereof
until the RC Maturity Date in an amount for each such Advance not to exceed such
Revolving Credit Lender’s Unused Revolving Credit Commitment at such time,
provided that, without double counting, the aggregate amount of the Revolving
Credit Commitments of the Revolving Credit Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Revolving Credit Commitments shall be allocated among the Revolving Credit
Lenders ratably according to their respective Revolving Credit Commitments (such
deemed use of the aggregate amount of the Revolving Credit Commitments being a
“Competitive Bid Reduction”).  Each Borrowing of Revolving Credit Advances shall
be in an aggregate amount of $1,000,000 or an integral multiple of $250,000 in
excess thereof and shall consist of Revolving Credit Advances made
simultaneously by the Revolving Credit Lenders ratably according to their
Revolving Credit Commitments.  Within the limits of each Revolving Credit
Lender’s Unused Revolving Credit Commitment in effect from time to time prior to
the RC Maturity Date, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

(b)Letters of Credit.  Each Issuing Bank severally, but not jointly, agrees, on
the terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank that has an Investment Grade Rating equal to or better
than such Issuing Bank’s Investment Grade Rating to issue) letters of credit
denominated in Dollars (such letters of credit, the “Letters of Credit”), for
the account of the Borrower from time to time on any Business Day during the
period from the date hereof until 60 days before the RC Maturity Date in an
aggregate Available Amount (i) for all Letters of Credit not to exceed at any
time the Letter of Credit Facility at such time, (ii) for all Letters of Credit
issued by such Issuing Bank not to exceed such Issuing Bank’s Letter of Credit
Commitment at such time, (iii) for all Letters of Credit issued by such Issuing
Bank not to cause the Facility Exposure attributable to Revolving Credit
Advances made by such Issuing Bank and Letters of Credit issued by such Issuing
Bank to exceed such Issuing Bank’s Revolving Credit Commitment, and (iv) for
each such Letter of Credit not to exceed the Unused Revolving Credit Commitments
of the Revolving Credit Lenders at such time.  No Letter of Credit shall have an
expiration date (including all rights of the Borrower or the beneficiary to
require renewal) later than the earlier of 60 days before the RC Maturity Date
and (A) in the case of a Standby Letter of Credit one year after the date of
issuance thereof, but may by its terms be renewable annually upon notice (a
“Notice of Renewal”) given to the Issuing Bank that issued such Standby Letter
of Credit and the Administrative Agent on or prior to any date for notice of
renewal set forth in such Letter of Credit but in any event at least
three Business Days prior to the date of the proposed renewal of such Standby
Letter of Credit and upon fulfillment of the applicable conditions

34

 

--------------------------------------------------------------------------------

set forth in Article III unless such Issuing Bank has notified the Borrower
(with a copy to the Administrative Agent) on or prior to the date for notice of
termination set forth in such Letter of Credit but in any event at least 30 days
prior to the date of automatic renewal of its election not to renew such Standby
Letter of Credit (a “Notice of Termination”) and (B) in the case of a Trade
Letter of Credit, 60 days after the date of issuance thereof; provided, however,
that the terms of each Standby Letter of Credit that is automatically renewable
annually shall (x) require the Issuing Bank that issued such Standby Letter of
Credit to give the beneficiary named in such Standby Letter of Credit notice of
any Notice of Termination, (y) permit such beneficiary, upon receipt of such
notice, to draw under such Standby Letter of Credit prior to the date such
Standby Letter of Credit otherwise would have been automatically renewed and
(z) not permit the expiration date (after giving effect to any renewal) of such
Standby Letter of Credit in any event to be extended to a date later than 60
days before the RC Maturity Date.  If either a Notice of Renewal is not given by
the Borrower or a Notice of Termination is given by the applicable Issuing Bank
pursuant to the immediately preceding sentence, such Standby Letter of Credit
shall expire on the date on which it otherwise would have been automatically
renewed; provided, however, that even in the absence of receipt of a Notice of
Renewal the applicable Issuing Bank may in its discretion, unless instructed to
the contrary by the Administrative Agent or the Borrower, deem that a Notice of
Renewal had been timely delivered and in such case, a Notice of Renewal shall be
deemed to have been so delivered for all purposes under this Agreement.  Within
the limits of the Letter of Credit Facility, and subject to the limits referred
to above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b).

(c)Term Loan Advances.  Each Term Loan Lender severally, but not jointly,
agrees, on the terms and conditions hereinafter set forth, to make advances in
Dollars (each, a “Term Loan Advance”) available to the Borrower on any Business
Day during the Delayed Draw Period, in an amount for each such Advance not to
exceed such Term Loan Lender’s unfunded Term Loan Commitment at such time.  Each
Borrowing of Term Loan Advances shall be in an aggregate amount of $1,000,000 or
an integral multiple of $250,000 in excess thereof and shall consist of Term
Loan Advances made simultaneously by the Term Loan Lenders ratably according to
their Term Loan Commitments.  The Borrower shall not have the right to reborrow
any portion of the Term Loan Advances that is repaid or prepaid.  

(d)  Competitive Bid Advances.  Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, each
Revolving Credit Lender severally agrees that the Borrower may, to the extent
the Borrower or the Parent Guarantor, as applicable, maintains an Investment
Grade Rating and the Borrower has made a Ratings Grid Election, make Competitive
Bid Borrowings under Section 2.02(b) from time to time on any Business Day
during the period from the date hereof until the date occurring 30 days prior to
the RC Maturity Date in the manner set forth below, provided that, following the
making of each Competitive Bid Borrowing, (i) the aggregate amount of the
Competitive Bid Advances of all Revolving Credit Lenders then outstanding shall
not at any time exceed an amount equal to 50% of the Revolving Credit
Commitments at such time and (ii) with regard to the Revolving Credit Lenders
collectively, the principal amount of the applicable Competitive Bid Advance
shall not exceed the aggregate Unused Revolving Credit Commitments.  Each
Competitive Bid Advance shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof.

Section 2.02Making the Advances

.  (a)  Except as otherwise provided in Section 2.02(b) or Section 2.03, each
Borrowing shall be made on notice, given not later than 12:00 Noon (New York
City time) on the third Business Day prior to the date of the proposed Borrowing
in the case of a Borrowing consisting of Eurodollar Rate Advances, or not later
than 11:00 A.M. (New York City time) on the date of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier or e-mail.  Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telecopier or e‑mail, in each case in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, (iv) the Facility with respect to which such Borrowing relates and
(v) in the case of a Borrowing consisting of Eurodollar Rate

35

 

--------------------------------------------------------------------------------

Advances, initial Interest Period for each such Advance.  Each Lender shall,
before 12:00 Noon (New York City time) on the date of such Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M. (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Letter of Credit
Advances made by any Issuing Bank, and by any other Lender and outstanding on
the date of such Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to such Issuing Bank, and such other Lenders for
repayment of such Letter of Credit Advances.

(b)(i)The Borrower may request a Competitive Bid Borrowing under this
Section 2.02(b) by delivering to the Administrative Agent, by facsimile or
e‑mail, a notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid
Borrowing”), in substantially the form of Exhibit E hereto, specifying therein
the requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) in the case of a
Competitive Bid Borrowing consisting of Eurodollar Rate Advances, Interest
Period, or in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances, maturity date for repayment of each Advance to be made as part of such
Competitive Bid Borrowing (which maturity date may not be earlier than the date
occurring 14 days after the date of such Competitive Bid Borrowing or later than
the earlier of (I) 180 days after the date of such Competitive Bid Borrowing and
(II) the RC Maturity Date), (D) interest payment date or dates relating thereto,
and (E) other terms (if any) to be applicable to such Competitive Bid Borrowing,
not later than 1:00 P.M. (New York City time) (x) at least one Business Day
prior to the date of the proposed Competitive Bid Borrowing, if the Borrower
shall specify in the Notice of Competitive Bid Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (the
Advances comprising any such Competitive Bid Borrowing being referred to herein
as “Fixed Rate Advances”) and (y) at least four (4) Business Days prior to the
date of the proposed Competitive Bid Borrowing, if the Borrower shall instead
specify in the Notice of Competitive Bid Borrowing that the Advances comprising
such Competitive Bid Borrowing shall be Eurodollar Rate Advances.  Each Notice
of Competitive Bid Borrowing shall be irrevocable and binding on the
Borrower.  The Administrative Agent shall in turn promptly notify each Revolving
Credit Lender of each request for a Competitive Bid Borrowing received by it
from the Borrower by sending such Revolving Credit Lender a copy of the related
Notice of Competitive Bid Borrowing.

(ii)Each Revolving Credit Lender may, if, in its sole discretion, it elects to
do so, irrevocably offer to make one or more Competitive Bid Advances to the
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Administrative Agent (which shall give prompt notice thereof to the Borrower),
(A) before 12:30 P.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances and (B) before 1:00 P.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Eurodollar Rate
Advances of the minimum amount and maximum amount of each Competitive Bid
Advance which such Revolving Credit Lender would be willing to make as part of
such proposed Competitive Bid Borrowing (subject to Section 2.01(d)), the rate
or rates of interest therefor and such Revolving  Credit Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance, provided that if
the Administrative Agent in its capacity as a Revolving Credit Lender shall, in
its sole discretion, elect to make any such offer, it shall notify the Borrower
of such offer at least 30 minutes before the time and on the date on which
notice of such election is to be given to the Administrative Agent, by the other
Revolving Credit Lenders.  If any Revolving Credit Lender shall elect not to
make such an offer, such Revolving Credit Lender shall so notify the
Administrative Agent before 1:00

36

 

--------------------------------------------------------------------------------

P.M. (New York City time) on the date on which notice of such election is to be
given to the Administrative Agent by the other Revolving Credit Lenders, and
such Revolving Credit Lender shall not be obligated to, and shall not, make any
Competitive Bid Advance as part of such Competitive Bid Borrowing, provided that
the failure by any Revolving Credit Lender to give such notice shall not cause
such Revolving Credit Lender to be obligated to make any Competitive Bid Advance
as part of such proposed Competitive Bid Borrowing.

(iii)The Borrower shall, in turn, (A) before 2:00 P.M. (New York City time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances and (B) before 1:30
P.M. (New York City time) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Eurodollar Rate Advances, either:  (x) cancel such Competitive Bid Borrowing
by giving the Administrative Agent notice to that effect, or (y) accept one or
more of the offers made by any Revolving Credit Lender or Revolving Credit
Lenders pursuant to Section 2.02(b)(ii), in its sole discretion, by giving
notice to the Administrative Agent of the amount of each Competitive Bid Advance
(which amount shall be equal to or greater than the minimum amount, and equal to
or less than the maximum amount, notified to the Borrower by the Administrative
Agent on behalf of such Revolving Credit Lender for such Competitive Bid Advance
pursuant to Section 2.02(b)(ii)) to be made by each Revolving Credit Lender as
part of such Competitive Bid Borrowing, and reject any remaining offers made by
Revolving Credit Lenders pursuant to Section 2.02(b)(ii) by giving the
Administrative Agent notice to that effect.  The Borrower shall accept the
offers made by any Revolving Credit Lender or Revolving Credit Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Revolving Credit Lenders.  If two or more Revolving Credit
Lenders have offered the same interest rate (and other material terms), the
amount to be borrowed at such interest rate will be allocated among such
Revolving Credit Lenders in proportion to the amount that each such Revolving
Credit Lender offered at such interest rate.

(iv)If the Borrower notifies the Administrative Agent that such Competitive Bid
Borrowing is cancelled pursuant to clause (x) of Section 2.02(b)(iii), the
Administrative Agent shall give prompt notice thereof to the Revolving Credit
Lenders and such Competitive Bid Borrowing shall not be made.

(v)If the Borrower accepts one or more of the offers made by any Revolving
Credit Lender or Revolving Credit Lenders pursuant to clause (y) of
Section 2.02(b)(iii) above, the Administrative Agent shall in turn promptly
notify (A) each Revolving Credit Lender that has made an offer as described in
Section 2.02(b)(ii), of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Revolving Credit
Lender pursuant to Section 2.02(b)(ii) have been accepted by the Borrower,
(B) each Revolving Credit Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing, of the amount of each Competitive Bid
Advance to be made by such Revolving Credit Lender as part of such Competitive
Bid Borrowing, and (C) each Revolving Credit Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, upon receipt,
that the Administrative Agent has received forms of documents appearing to
fulfill the applicable conditions set forth in Section 3.03.  Each Revolving
Credit Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing shall, before 12:00 P.M. (New York City time) on the
date of such Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to clause (A) of the preceding sentence or any
later time when such Revolving Credit Lender shall have received notice from the
Administrative Agent pursuant to clause (C) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Revolving
Credit Lender’s portion of such Competitive Bid Borrowing.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Section 3.03, the Administrative Agent will
make such funds

37

 

--------------------------------------------------------------------------------

available to the Borrower by crediting the Borrower’s Account of the
Borrower.  Promptly after each Competitive Bid Borrowing the Administrative
Agent will notify each Revolving Credit Lender of the amount of the Competitive
Bid Borrowing, the consequent Competitive Bid Reduction and the dates upon which
such Competitive Bid Reduction commenced and will terminate.

(vi)If the Borrower notifies the Administrative Agent that it accepts one or
more of the offers made by any Revolving Credit Lender or Revolving Credit
Lenders pursuant to clause (y) of Section 2.02(b)(iii), such notice of
acceptance shall be irrevocable and binding on the Borrower.  The Borrower shall
indemnify each Revolving Credit Lender against any loss, cost or expense
incurred by such Revolving Credit Lender as a result of any failure to fulfill
on or before the date specified in the related Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Section 3.03, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Revolving Credit Lender to fund the Competitive Bid Advance to
be made by such Revolving Credit Lender as part of such Competitive Bid
Borrowing when such Competitive Bid Advance, as a result of such failure, is not
made on such date.

(vii)Following the making of each Competitive Bid Borrowing, the Borrower shall
be in compliance with the limitations set forth in Section 2.01(d).

(viii)Within the limits and on the conditions set forth in this Section 2.02(b),
the Borrower may from time to time borrow under this Section 2.02(b), repay or
prepay pursuant to clause (ix) below, and reborrow under this Section 2.02(b),
provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.

(ix)The Borrower shall repay to the Administrative Agent for the account of each
Revolving Credit Lender that has made a Competitive Bid Advance, on the maturity
date of each Competitive Bid Advance (such maturity date being that specified by
the applicable Borrower for repayment of such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to
Section 2.02(b)(i)), the then unpaid principal amount of such Competitive Bid
Advance.  The Borrower shall not have any right to prepay any principal amount
of any Competitive Bid Advance unless, and then only on the terms, specified by
the Borrower for such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to Section 2.02(b)(i) or as
otherwise agreed by the Revolving Credit Lender who made such Competitive Bid
Advance (and, if applicable, subject to the payment of any amounts owed under
Section 9.04(c)).

(x)The Borrower shall pay interest on the unpaid principal amount of each
Competitive Bid Advance from the date of such Competitive Bid Advance to the
date the principal amount of such Competitive Bid Advance is repaid in full, at
the rate of interest for such Competitive Bid Advance specified by the Revolving
Credit Lender making such Competitive Bid Advance in its notice with respect
thereto delivered pursuant to Section 2.02(b)(ii), payable on the interest
payment date or dates specified by the Borrower for such Competitive Bid Advance
in the related Notice of Competitive Bid Borrowing delivered pursuant to
Section 2.02(b)(i).  Upon the occurrence and during the continuance of an Event
of Default of the type described in Section 6.01(a) or (f) or if the
Administrative Agent and the Required Lenders have elected pursuant to
Section 2.07(b) to charge default interest with respect to any other Event of
Default, each Borrower shall pay interest on the amount of unpaid principal of
and interest on each Competitive Bid Advance owing to a Revolving Credit Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Competitive Bid Advance hereunder.

38

 

--------------------------------------------------------------------------------

(c)Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than $1,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10,
(ii) there may not be more than ten separate Interest Periods in effect
hereunder at any time and (iii) there may not be more than five Competitive Bid
Advances outstanding at any time.

(d)Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified for such
Borrowing in such Notice of Borrowing, the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(e)Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(f)The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(g)Each Lender may, at its option, make any Advance available to the Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Advance; provided, however, that (i) any exercise of such option shall not
affect the obligation of the Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(g) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

Section 2.03Issuance of and Drawings and Reimbursement Under Letters of Credit

.  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telecopier or
e‑mail or by means of the Approved Electronic Platform.  The Borrower shall have
the right to select the Issuing Bank for each Letter of Credit, provided that,
unless the Borrower determines that it is beneficial to the Borrower for Letters
of Credit, or any of them, to be issued by a particular Issuing Bank, the
Borrower shall use commercially reasonable efforts, to the extent practicable,
to cause the Letters of Credit to be issued by the Issuing Banks on a
proportionate basis in accordance with their respective

39

 

--------------------------------------------------------------------------------

proportionate shares of the Letter of Credit Commitments, it being understood
that the Borrower will be required to deliver a Notice of Issuance only to a
single Issuing Bank.  Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telecopier or e‑mail, in each case specifying
therein the requested (i) date of such issuance (which shall be a Business Day),
(ii) Available Amount of such Letter of Credit, (iii) expiration date of such
Letter of Credit, (iv) name and address of the beneficiary of such Letter of
Credit and (v) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”).  If (y) the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion and (z) such
Issuing Bank has not received notice of objection to such issuance from the
Required Lenders, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower at its office referred to in Section 9.02 or as otherwise agreed with
the Borrower in connection with such issuance.  In the event and to the extent
that the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern.

(b)Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to each
Revolving Credit Lender on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit issued by such Issuing Bank and (ii) to the Administrative
Agent and each Revolving Credit Lender on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.

(c)Letter of Credit Participations; Drawing and Reimbursement.  (i)  Immediately
upon the issuance by any Issuing Bank of any Letter of Credit, such Issuing Bank
shall be deemed to have sold and transferred to each Revolving Credit Lender,
and each Revolving Credit Lender (in its capacity under this Section 2.03(c), an
“L/C Participant”) shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Bank, without recourse or warranty, an
undivided interest and participation in such Letter of Credit, to the extent of
such L/C Participant’s Pro Rata Share of the Available Amount of such Letter of
Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.  Upon any change in the Revolving Credit
Commitments or the Revolving Credit Lenders’ respective Pro Rata Shares pursuant
to Section 9.07, it is hereby agreed that, with respect to all outstanding
Letters of Credit and unpaid drawings relating thereto, there shall be an
automatic adjustment to the participations pursuant to this Section 2.03(c) to
reflect the new Pro Rata Shares of the assignor and assignee Revolving Credit
Lenders, as the case may be.

(ii)In determining whether to pay under any Letter of Credit, the applicable
Issuing Bank shall not have any obligation with respect to the other Revolving
Credit Lenders other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to substantially comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by such Issuing Bank under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Lender or any other Person unless such action is taken or omitted to be taken
with gross negligence or willful misconduct on the part of such Issuing Bank (as
determined by a court of competent jurisdiction in a final non‑appealable
judgment).

(iii)The payment by any Issuing Bank of a draft drawn under any Letter of Credit
shall constitute for all purposes of this Agreement the making by such Issuing
Bank of a Letter of Credit Advance, which shall be a Base Rate Advance, in the
amount of such draft.  In the event that an Issuing Bank makes any payment under
any Letter of Credit issued by it and the Borrower shall not have reimbursed
such amount in full to such Issuing Bank pursuant to Section 2.04(c), such
Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each L/C Participant of such failure, and each L/C Participant
shall promptly and unconditionally pay to the

40

 

--------------------------------------------------------------------------------

Administrative Agent for the account of such Issuing Bank the amount of such L/C
Participant’s Pro Rata Share of such unreimbursed payment in Dollars and in same
day funds. Upon such notification by the Administrative Agent to any L/C
Participant required to fund a payment under a Letter of Credit, such L/C
Participant shall make available to the Administrative Agent for the account of
the applicable Issuing Bank its Pro Rata Share of an outstanding Letter of
Credit Advance on (i) the Business Day on which demand therefor is made by such
Issuing Bank which made such Advance, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If such Revolving Credit Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Revolving Credit Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.  If and to the extent that any Revolving Credit
Lender shall not have so made the amount of such Letter of Credit Advance
available to the Administrative Agent, such Revolving Credit Lender agrees to
pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.

(iv)Whenever any Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the L/C Participants pursuant to
clause (iii) above, such Issuing Bank shall pay to the Administrative Agent for
the account of each such L/C Participant that has paid its Pro Rata Share
thereof, in same day funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount of such reimbursement obligation and interest thereon accruing
after the purchase of the respective participations.

(d)Failure to Make Letter of Credit Advances.  The failure of any Revolving
Credit Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Revolving Credit Lender
of its obligation hereunder to make its Letter of Credit Advance on such date,
but no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make the Letter of Credit Advance to be made by such
other Revolving Credit Lender on such date.

(e)Independence.  The Borrower acknowledges that the rights and obligations of
any Issuing Bank under each Letter of Credit issued by it are independent of the
existence, performance or nonperformance of any contract or arrangement
underlying the Letter of Credit, including contracts or arrangements between
such Issuing Bank and the Borrower and between the Borrower and the beneficiary
of the Letter of Credit.  No Issuing Bank shall have any duty to notify the
Borrower of its receipt of a demand or a draft, certificate or other document
presented under a Letter of Credit or of its decision to honor such
demand.  Such Issuing Bank may, without incurring any liability to the Borrower
or impairing its entitlement to reimbursement under this Agreement, honor a
demand under a Letter of Credit despite notice from the Borrower of, and without
any duty to inquire into, any defense to payment or any adverse claims or other
rights against the beneficiary of the Letter of Credit or any other Person.  No
Issuing Bank shall have any duty to request or require the presentation of any
document, including any default certificate, not required to be presented under
the terms and conditions of a Letter of Credit.  No Issuing Bank shall have any
duty to seek any waiver of discrepancies from the Borrower, or any duty to grant
any waiver of discrepancies that the Borrower approves or requests.  No Issuing
Bank shall have any duty to extend the expiration date or term of a Letter of
Credit or to issue a replacement Letter of Credit on or before the expiration
date of a Letter of Credit or the end of such term.

41

 

--------------------------------------------------------------------------------

(f)Governing Rules.  The Borrower agrees that each Letter of Credit shall be
governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
(the “UCP 600”) or, at an Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “UCP”) or the International Standby Practices 1998, ICC
Publication No. 590 or, at an Issuing Bank’s option, such later revision thereof
in effect at the time of issuance of the Letter of Credit (as so chosen for the
Letter of Credit, the “ISP”, and each of the UCP and the ISP, an “ICC Rule”).
Each Issuing Bank’s privileges, rights and remedies under such ICC Rules shall
be in addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein.  The UCP and the ISP (or such later revision of
either) shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof.  The Borrower
agrees that for matters not addressed by the chosen ICC Rule, the Letter of
Credit shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws.  If, at the Borrower’s request, the
Letter of Credit expressly chooses a state or country law other than New York
State law and United States Federal law or is silent with respect to the choice
of an ICC Rule or a governing law, no  Issuing Bank shall be liable for any
payment, cost, expense or loss resulting from any action or inaction taken by
such Issuing Bank if such action or inaction is or would be justified under an
ICC Rule, New York law, applicable United States Federal law or the law
governing the Letter of Credit.

(g)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

Section 2.04Repayment of Advances

.  (a)  Revolving Credit Advances and Term Loan Advances.  The Borrower shall
repay to the Administrative Agent (i) for the ratable account of the Revolving
Credit Lenders on the RC Maturity Date, the aggregate outstanding principal
amount of the Revolving Credit Advances then outstanding and (ii) for the
ratable account of the Term Loan Lenders on the Maturity Date in respect of the
Term Loan Facility, the aggregate outstanding principal amount of the Term Loan
Advances then outstanding.

(b)Competitive Bid Advances.  Each Competitive Bid Advance shall mature and be
due and payable in full on the earlier of (i) (A) the last day of the Interest
Period applicable thereto in the case of Competitive Bid Advances that are
Eurodollar Rate Advances and (B) the maturity date set forth in the Notice of
Competitive Bid Borrowing with respect to Competitive Bid Advances that are
Fixed Rate Advances and (ii) the RC Maturity Date.

(c)Letter of Credit Advances.  (i)  The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on the same day
on which such Advance was made the outstanding principal amount of each Letter
of Credit Advance made by each of them.

(ii)The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations of each Lender to reimburse the applicable Issuing Bank
with respect thereto) shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances:

(A)any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

42

 

--------------------------------------------------------------------------------

(B)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C)the existence of any claim, set‑off, defense or other right that the Borrower
may have at any time against any beneficiary or any transferee of a Letter of
Credit (or any Persons for which any such beneficiary or any such transferee may
be acting), any Issuing Bank or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

(D)any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E)payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(F)any exchange, release or non‑perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guaranties or any other
guarantee, for all or any of the Obligations of the Borrower in respect of the
L/C Related Documents; or

(G)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other Loan Party.

Section 2.05Termination or Reduction of the Commitments

.  (a)  The Borrower may, upon at least three Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Letter of Credit Facility and/or the Unused Revolving Credit Commitments
and/or the unused Term Loan Commitments; provided, however, that (i) each
partial reduction of a Facility (A) shall be in an aggregate amount of
$5,000,000 or an integral multiple of $250,000 in excess thereof and (B) shall
be made ratably among (x) the Revolving Credit Lenders in accordance with their
Revolving Credit Commitments with respect to the Revolving Credit Facility or
the Letter of Credit Facility, as applicable, or (y) the Term Loan Lenders in
accordance with their Term Loan Commitments with respect to the Term Loan
Facility and (ii) the aggregate amount of the Revolving Credit Commitments of
the Revolving Credit Lenders shall not be reduced to an amount that is less than
the aggregate principal amount of the Competitive Bid Advances then
outstanding.  Once terminated, a Commitment may not be reinstated.

(b)The Letter of Credit Facility shall be permanently reduced from time to time
on the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Letter of Credit Facility exceeds the Revolving
Credit Facility after giving effect to such reduction of the Revolving Credit
Facility.

(c)From time to time upon each repayment or prepayment of any portion of the
Term Loan Advances, the aggregate Term Loan Commitments of the Term Loan Lenders
shall be automatically and permanently reduced, on a pro rata basis, by an
amount equal to the amount of such repayment or prepayment.  Further, if, at
11:59 P.M. on the last day of the Delayed Draw Period, any unfunded Term Loan
Commitments exist, such unfunded Term Loan Commitments shall automatically be
deemed terminated and reduced to zero.

Section 2.06Prepayments

.  (a)  Optional.  The Borrower may, upon same day notice in the case of Base
Rate Advances and two Business Days’ notice in the case of Eurodollar Rate
Advances, in

43

 

--------------------------------------------------------------------------------

each case to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding aggregate principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the aggregate principal
amount prepaid but otherwise without penalty or premium; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $250,000 in excess thereof or, if less,
the amount of the Advances outstanding, (ii) if any prepayment of a Eurodollar
Rate Advance is made on a date other than the last day of an Interest Period for
such Advance, the Borrower shall also pay any amounts owing pursuant to
Section 9.04(c) and (iii) the foregoing provisions shall not apply to the
repayment of Competitive Bid Advances, which payments shall be made pursuant to
Section 2.02(b)(ix).

(b)Mandatory.  (i)  The Borrower shall, if applicable, within one (1) Business
Day after the earlier of the date on which (x) a Responsible Officer becomes
aware of any non-compliance with the requirements described in the following
clauses (A), (B), (C) , (D) or (E) or (y) written notice thereof shall have been
given to the Borrower by the Administrative Agent, prepay an aggregate principal
amount of the Term Loan Advances comprising part of the same Borrowings, the
Revolving Credit Advances comprising part of the same Borrowings and the Letter
of Credit Advances to cause (A) the Unsecured Leverage Ratio not to exceed the
maximum Unsecured Leverage Ratio set forth in Section 5.04(b)(i) on such
Business Day, (B) the Leverage Ratio not to exceed the maximum Leverage Ratio
set forth in Section 5.04(a)(i) on such Business Day, (C) the Unencumbered Asset
Debt Service Coverage Ratio not to be less than the minimum Unencumbered Asset
Debt Service Coverage Ratio set forth in Section 5.04(b)(ii) on such Business
Day, (D) the Facility Exposure not to exceed the Facility Available Amount on
such Business Day and (E) the aggregate Available Amount of all Letters of
Credit then outstanding not to exceed the Letter of Credit Facility.  If both
(x) all Advances have been prepaid and such prepayments are not sufficient to
cause Borrower to comply with each of (A), (B), (C), (D) and (E) and (y) there
remains Letter of Credit Exposure, the Borrower shall make a deposit in the L/C
Cash Collateral Account in an amount equal to the lesser of (I) the amount
sufficient to cause the Borrower to comply with each of (A), (B), (C), (D) and
(E) or (II) the amount of the Letter of Credit Exposure.

(ii)To the extent the funds on deposit in the L/C Cash Collateral Account shall
at any time exceed the total amount required to be deposited therein pursuant to
the terms of this Agreement, the Administrative Agent shall, promptly upon
request by the Borrower and provided that no Default or Event of Default shall
then have occurred or be continuing or would result therefrom, return such
excess amount to the Borrower.

(iii)Prepayments of the Facilities made pursuant to clauses (i) and (ii) above
shall be first applied to prepay Letter of Credit Advances then outstanding
until such Advances are paid in full, second applied to prepay Revolving Credit
Advances then outstanding comprising part of the same Borrowings until such
Advances are paid in full, third deposited in the L/C Cash Collateral Account to
Cash Collateralize 100% of the Available Amount of the Letters of Credit then
outstanding and fourth applied to prepay Term Loan Advances then outstanding
until the Term Loan is paid in full.  Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the applicable Issuing Bank or Revolving Credit
Lenders, as applicable.

(iv)All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

Section 2.07Interest

.  (a)  Scheduled Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

44

 

--------------------------------------------------------------------------------

(i)Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

(ii)Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full; provided that during each Rollover Interest Period for the applicable
Rollover Borrowing, the Eurodollar Rate and Applicable Margin with respect to
such Rollover Borrowing shall be as specified on Schedule III hereto.

(b)Default Interest.  Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

(c)Notice of Interest Period and Interest Rate.  Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

(d)Interest Rate Determination.  (i)  Subject to clause (d)(ii) below, if the
Screen Rate is unavailable and the Administrative Agent is unable to determine
the Eurodollar Rate for any Eurodollar Rate Advances, as provided in the
definition of Eurodollar Rate herein,

(A)the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(B)each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(C)the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(ii)Notwithstanding clause (d)(i) of this Section 2.07 or any other provision of
this Agreement, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error) or the Borrower notifies the
Administrative Agent that (A) the circumstances set forth in clause (i) have
arisen or (B) the circumstances set forth in clause (i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction

45

 

--------------------------------------------------------------------------------

over the Administrative Agent has made a public statement identifying a specific
date after which the Screen Rate shall no longer be made available, or be used
for determining interest rates for loans, or (C) syndicated loans currently
being executed, or that include language similar to that contained in this
Section 2.07(d), are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace ICE LIBOR, then the
Administrative Agent and the Borrower shall negotiate in good faith and endeavor
to establish an alternate rate of interest to the Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans denominated in Dollars at such time, and shall,
notwithstanding anything to the contrary in Section 9.01, enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes (including any adjustments to the Applicable Margin) to
this Agreement as the Administrative Agent and the Borrower may determine to be
appropriate.  Such amendment shall become effective without any further action
or consent of any party to this Agreement other than the Administrative Agent
and the Borrower so long as the Administrative Agent shall not have received,
within five Business Days after the date that a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this clause (d)(ii) (but, in the
case of the circumstances described in clause (B) of the first sentence of this
clause (d)(ii), only to the extent the Screen Rate is not available or published
at such time on a current basis), the interest rate applicable to all
outstanding Eurodollar Rate Advances shall be determined in accordance with
clause (d)(i) of this Section 2.07.  Notwithstanding the foregoing, if any
alternate rate of interest established pursuant to this clause (d)(ii) shall be
less than zero percent per annum (0.00%), such rate shall be deemed to be zero
percent per annum (0.00%) for the purposes of this Agreement, except with
respect to any Advance that has been identified by the Borrower in a notice to
the Administrative Agent as being subject to a Hedge Agreement.

Section 2.08Fees

.  (a)  Unused Fee; Facility Fee.  The Borrower shall pay to the Administrative
Agent for the account of the Revolving Credit Lenders an unused commitment fee
(the “Unused Fee”), from the date hereof or, if later, upon the effectiveness of
any Assignment and Acceptance or Accession Agreement, as applicable, pursuant to
which it became a Revolving Credit Lender until the RC Maturity Date, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing on June 30, 2018, and on the RC Maturity Date.  The Unused Fee for
the account of each Revolving Credit Lender shall be calculated for each period
for which the Unused Fee is payable on the average daily Unused Revolving Credit
Commitment of such Revolving Credit Lender during such period at the rate per
annum equal to, (a) for any period in which the average daily Unused Revolving
Credit Commitment of such Revolving Credit Lender for such period is less than
50% of such Revolving Credit Lender’s aggregate Revolving Credit Commitments,
0.15% per annum, and (b) for any period in which the average daily Unused
Revolving Credit Commitment of such Revolving Credit Lender for such period is
greater than or equal to 50% of such Revolving Credit Lender’s aggregate
Revolving Credit Commitments, 0.20% per annum; provided, however, that in the
event that the Borrower or the Parent Guarantor achieves an Investment Grade
Rating and the Borrower makes a Ratings Grid Election, the Borrower shall no
longer pay Unused Fees immediately following the end of the quarter during which
the Administrative Agent receives such notice.  For each succeeding quarter, the
Borrower shall pay a facility fee (the “Facility Fee”) at the applicable rate
set forth in the Debt Ratings pricing grid in the definition of “Applicable
Margin”, times the actual daily amount of each Revolving Credit Lender’s
Revolving Credit Commitment, regardless of usage.  Each Facility Fee will be
payable quarterly in arrears on the last day of each March, June, September and
December, and on the RC Maturity Date.  The Unused Fees and Facility Fees will
be calculated on a 360‑day basis.

(b)Ticking Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Term Loan Lender (other than any Defaulting Lender) a ticking
fee (each, a “Ticking Fee”) in accordance with this Section 2.08(b).  The
Ticking Fee with respect to each Term Loan Lender shall accrue from (i) the
later of (A) the date occurring ninety (90) days following the Closing Date and
(B) the date of effectiveness of any Assignment and Acceptance or Accession
Agreement, as applicable, pursuant to which it

46

 

--------------------------------------------------------------------------------

became a Term Loan Lender until (ii) the earliest of (A) the last day of the
Delayed Draw Period, (B) the date on which the full amount of the Term Loan
Facility is advanced to the Borrower, (C) the date of termination by the
Borrower of all of the unfunded portions of the Term Loan Commitments and (D)
the date of effectiveness of any Assignment and Acceptance or Accession
Agreement, as applicable, pursuant to which it ceases to be a Term Loan Lender
(such date, the “Ticking Fee Accrual Date”) at a rate per annum of  0.20% of the
daily average of the unfunded portion of such Term Loan Lender’s Term Loan
Commitment during the applicable period and shall be payable to the
Administrative Agent quarterly in arrears (and on the Ticking Fee Accrual Date)
for the account of such Term Loan Lender.  The Ticking Fees will be calculated
on a 360‑day basis.

(c)Letter of Credit Fees, Etc.  (i)  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commission, payable in arrears, (a) quarterly on the last day of each March,
June, September and December commencing June 30, 2018, (b) on the earliest to
occur of the full drawing, expiration, termination or cancellation of any Letter
of Credit, and (c) on the RC Maturity Date, on such Revolving Credit Lender’s
Pro Rata Share of the average daily aggregate Available Amount during such
quarter of all Letters of Credit outstanding from time to time for the
applicable period at the rate per annum equal to the Applicable Margin for
Revolving Credit Facility Eurodollar Rate Advances in effect from time to time.

(ii)The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.125% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (B) such other
commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.

(d)Administrative Agent’s Fees.  The Borrower shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in the Fee Letter and such other fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

(e)Extension Fee.  The Borrower shall pay to the Administrative Agent on each
Extension Date, for the account of each Revolving Credit Lender, a Facility
extension fee, in an amount equal to 7.5 bps of each Lender’s Revolving Credit
Commitment then outstanding (the “Extension Fee”).

(f)Defaulting Lender.  Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.08(a),
Section 2.08(b) or Section 2.08(c) (without prejudice to the rights of the
Non‑Defaulting Lenders in respect of such fees), provided that (a) to the extent
that all or a portion of the Letter of Credit Exposure of such Defaulting Lender
is reallocated to the Non‑Defaulting Lenders pursuant to Section 2.18(b), such
fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non‑Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (b) to the extent
that all or any portion of such Letter of Credit Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Banks (and the pro rata payment provisions of Section 2.11(f) will
automatically be deemed adjusted to reflect the provisions of this Section).

Section 2.09Conversion of Advances

.  (a)  Optional.  The Borrower may on any Business Day, upon notice given to
the Administrative Agent not later than 12:00 Noon (New York City time) on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.07 and 2.10, Convert all or any portion of the
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(c), no Conversion of any Advances shall result in

47

 

--------------------------------------------------------------------------------

more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Lenders in accordance with their Commitments
under such Facility.  Each such notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for such Advances.  Each
notice of Conversion shall be irrevocable and binding on the Borrower.

(b)Mandatory.  (i)  On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii)If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders, whereupon each such Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance.

(iii)Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

Section 2.10Increased Costs, Etc.

  (a)  If, due to either (i) the introduction of or any change in or in the
interpretation or application of any law or regulation or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), (A) there shall be any
increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances or (B) there shall be
any reduction in the amount of any sum received or receivable by such Lender
Party with respect thereto (excluding, for purposes of this Section 2

.10, any such increased costs or reduction resulting from Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
or Connection Income Taxes (as to which Section 2.12 shall govern), then the
Borrower shall from time to time, upon demand by such Lender Party (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party additional amounts sufficient to compensate
such Lender Party for such increased cost; provided, however, that a Lender
Party claiming additional amounts under this Section 2.10(a) agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if the making of such a designation or assignment would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.  A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

(b)If any Lender Party determines in good faith that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder and other commitments of such type or the
issuance or maintenance of or participation in the Letters of Credit (or similar
contingent obligations), then, upon demand by such Lender Party or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender
Party, from time to time as specified by such Lender Party, additional amounts
sufficient to compensate such Lender Party in the light of

48

 

--------------------------------------------------------------------------------

such circumstances, to the extent that such Lender Party reasonably determines
such increase in capital or liquidity to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit.  A certificate as to such amounts submitted to the Borrower
by such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd‑Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, in each case regardless of the date enacted, adopted, implemented or
issued, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, or the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel Supervision known as
Basel III and regardless of the date enacted, adopted, implemented or issued,
shall be deemed an introduction or change of the type referred to in
Section 2.10(a) and this Section 2.10(b).

(c)If, with respect to any Eurodollar Rate Advances, the Required Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (i) each such Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower that such Lenders have determined that the
circumstances causing such suspension no longer exist.

(d)Notwithstanding any other provision of this Agreement, if the introduction of
or any change in or in the interpretation or application of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.11Payments and Computations

.  (a)  The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set‑off (except as otherwise
provided in Section 2.13), not later than 12:00 Noon (New York City time) on the
day when due in Dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day.  The Administrative Agent shall promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
any Acceding Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to

49

 

--------------------------------------------------------------------------------

Section 2.17 and upon the Administrative Agent’s receipt of such Lender’s
Accession Agreement and recording of information contained therein in the
Register, from and after the applicable Increase Date, the Administrative Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to such Acceding
Lender.  Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(d),
from and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(b)The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party any amount so due.

(c)All computations of interest based on Citibank’s base rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(d)Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party.  If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

(i)first, to the payment of all of the fees, indemnification payments, costs and
expenses that are due and payable to the Administrative Agent (solely in its
capacity as the Administrative Agent) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Administrative Agent on such date;

50

 

--------------------------------------------------------------------------------

(ii)second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

(iii)third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iv)fourth, to the payment of all of the amounts that are due and payable to the
Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on such
date, ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lender Parties on such date;

(v)fifth, to the payment of all of the fees that are due and payable to the
Lenders under Sections 2.08(a), 2.08(b) and 2.08(c)(i) on such date, ratably
based upon the respective aggregate Commitments of the Lenders under the
Facilities on such date;

(vi)sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(vii)seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date or any periodic scheduled payments
due under any Guaranteed Hedge Agreement of which the Administrative Agent has
received not less than five (5) Business Days’ prior written notice, ratably
based upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;

(viii)eighth, to the payment of any other accrued and unpaid interest comprising
Obligations of the Loan Parties owing under or in respect of the Loan Documents
that is due and payable on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the respective obligees thereof
on such date;

(ix)ninth, to the payment of the principal amount of all of the outstanding
Advances and any termination payments due under a Guaranteed Hedge Agreement of
which Administrative Agent has received not less than five (5) Business Days’
prior written notice that are due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal and reimbursement obligations owing to the
Administrative Agent and the Lender Parties on such date, and to deposit into
the L/C Cash Collateral Account any contingent reimbursement obligations in
respect of outstanding Letters of Credit to the extent required by Section 6.02;
and

(x)tenth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the respective
obligees thereof on such date.

51

 

--------------------------------------------------------------------------------

Section 2.12Taxes

.  (a)  Any and all payments by or on account of any Obligation of any Loan
Party or the Administrative Agent hereunder or under any Loan Document shall be
made, in accordance with Section 2.11 or the applicable provisions of such other
Loan Document, if any, without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)Each Loan Party shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties shall
indemnify each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12) payable or paid by such Recipient, or required to be
deducted or withheld from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Loan Parties by a Lender Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender Party, shall be conclusive absent manifest error.  This
indemnification shall be made within ten days from the date such Lender Party or
the Administrative Agent (as the case may be) makes written demand therefor.

(d)Each Lender Party shall severally indemnify the Administrative Agent, within
ten days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender Party (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender Party, in each case that are payable
or paid by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to such Lender Party from any other source against any
amount due to the Administrative Agent under this Section 2.12(d).

(e)As soon as practicable after, but in any case within 30 days after, the date
of any payment of Taxes by any Loan Party to a Governmental Authority pursuant
to this Section 2.12, such Loan Party shall deliver to the Administrative Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.  In the case of any payment
hereunder or under the other Loan Documents by or on behalf of a Loan Party
through an account or branch outside the United States or by or on behalf of a
Loan Party by a payor that is not a U.S. Person, if such Loan Party determines
that no Taxes are payable in respect thereof, such Loan Party shall furnish, or
shall cause such payor to furnish, to the Administrative Agent, at such address,
an opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes.  

52

 

--------------------------------------------------------------------------------

For purposes of subsections (e) and (g) of this Section 2.12, the term “United
States” shall have the meaning specified in Section 7701(a)(9) of the Internal
Revenue Code.

(f)Any Lender Party that is entitled to an exemption from, or reduction of,
withholding Taxes with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by any applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender
Party is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding
two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.12(g)(i), (ii) and  (iv)
below) shall not be required if in the applicable Lender Party’s reasonable
judgment such completion, execution or submission would subject such Lender
Party to any material unreimbursed cost or expense or would materially prejudice
the legal or commercial position of such Lender Party.

(g)Without limiting the generality of Section 2.12(f),

(i)each Lender Party that is a U.S. Person shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender
Party, and on the date of the Assignment and Acceptance or Accession Agreement
pursuant to which it becomes a Lender Party in the case of each other Lender
Party, and from time to time thereafter as reasonably requested in writing by
the Borrower, provide the Administrative Agent and the Borrower with executed
originals of Internal Revenue Service Form W‑9 certifying that such Lender Party
is exempt from U.S. federal backup withholding tax;

(ii)each Lender Party that is not a U.S. Person (a “Foreign Lender Party”)
shall, to the extent it is legally entitled to do so, on or prior to the date of
its execution and delivery of this Agreement in the case of each Initial Lender
Party, and on the date of the Assignment and Acceptance or Accession Agreement
pursuant to which it becomes a Lender Party in the case of each other Lender
Party, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender Party remains lawfully
able to do so), provide the Administrative Agent and the Borrower with whichever
of the following is applicable:

(A)in the case of a Foreign Lender Party claiming the benefits of an income tax
treaty to which the United Sates is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W‑8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, Internal Revenue Service Form W‑8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B)executed originals of Internal Revenue Service Form W‑8ECI;

(C)in the case of a Foreign Lender Party claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code (x) a
certificate substantially in the form of Exhibit G‑1 hereto to the effect that
such Foreign Lender Party is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation”

53

 

--------------------------------------------------------------------------------

described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W‑8BEN or W-8BEN-E, as applicable; or

(D)to the extent that the Foreign Lender Party is not the beneficial owner,
executed originals of Internal Revenue Service Form W‑8IMY, accompanied by
Internal Revenue Service Form W‑8BEN or W-8BEN-E, as applicable, a U.S.  Tax
Compliance Certificate substantially in the form of Exhibit G‑2 or Exhibit G‑3,
Internal Revenue Service Form W‑9 and/or other certification documents from each
beneficial owner, as applicable; provided, however, that if the Foreign Lender
Party is a partnership and one or more direct or indirect partners of such
Foreign Lender Party are claiming the portfolio interest exemption, such Foreign
Lender Party may provide a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G‑4 on behalf of each such direct and indirect partner;

(iii)any Foreign Lender Party shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender Party becomes a Lender Party under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by any
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by any applicable law to permit the Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(iv)if a payment made to a Lender Party under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender Party has
complied with such Lender Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for the purposes of
this subsection (g), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(v)Each Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding

54

 

--------------------------------------------------------------------------------

anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) if such payment would place the indemnified
party in a less favorable net after‑Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.  No party shall have any obligation to pursue, or any right to
assert, any refund of Indemnified Taxes that may be paid by another party.

(i)Should a Lender Party become subject to Taxes because of its failure to
deliver a form or other document required hereunder, the Loan Parties shall take
such steps as such Lender Party shall reasonably request to assist such Lender
Party to recover such Taxes, provided that any expenses incurred by any Loan
Party in connection therewith shall be reimbursed by the requesting Lender
Party.

(j)Any Lender Party claiming any Indemnified Taxes or additional amounts payable
to any Lender Party or any governmental authority for the account of any Lender
Party pursuant to this Section 2.12 agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office or other applicable lending office
or assign its rights and obligations hereunder to another of its offices,
branches or affiliates if the making of such a change would avoid the need for,
or reduce the amount of, any such Indemnified Taxes or additional amounts that
may thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party.

(k)In the event that an additional payment is made under Section 2.12(a) or (c)
for the account of any Lender Party and such Lender Party, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender Party shall,
to the extent that it determines that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding.  Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.

(l)Without prejudice to the survival of any other agreement of any party
hereunder or under any other Loan Document, the agreements and obligations under
this Section 2.12 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

Section 2.13Sharing of Payments, Etc.

  Subject to the provisions of Section 2.11(f), if any Lender Party shall obtain
at any time any payment (whether voluntary, involuntary, through the exercise of
any right of set‑off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the Notes at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time) of payments on account of the Obligations due and

55

 

--------------------------------------------------------------------------------

payable to all Lender Parties hereunder and under the Notes at such time
obtained by all the Lender Parties at such time or (b) on account of Obligations
owing (but not due and payable) to such Lender Party hereunder and under the
Notes at such time in excess of its ratable share (according to the proportion
of (i) the amount of such Obligations owing to such Lender Party at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lender Parties hereunder and under the Notes at such time) of payments on
account of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time obtained by all of the Lender Parties
at such time, such Lender Party shall forthwith purchase from the other Lender
Parties such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set‑off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

Section 2.14Use of Proceeds

.  The proceeds of the Advances and issuances of Letters of Credit shall be
available (and the Borrower agrees that it shall use such proceeds and Letters
of Credit) solely for (i) general corporate purposes, (ii) the acquisition of
assets, (iii) capital expenditures, (iv) working capital expenses, (v) the
development and redevelopment of assets, (vi) the repayment in full (or
refinancing) of Debt, and (vii) the payment of fees and expenses related to the
Facilities and the other transactions not in contravention of the Loan
Documents.  The Borrower will not directly or indirectly use the Letters of
Credit or the proceeds of the Advances, or lend, contribute or otherwise make
available to any Subsidiary, joint venture partner or other Person such
extensions of credit or proceeds, (A) to fund any activities or businesses of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (B) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Facility, whether as Administrative
Agent, Issuing Bank, Lender, underwriter, advisor, investor, or otherwise) or
any Anti‑Corruption Laws.

Section 2.15Evidence of Debt

.  (a)  Each Lender Party shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender Party resulting from each Advance owing to such Lender Party from time to
time, including the amounts of principal and interest payable and paid to such
Lender Party from time to time hereunder.  The Borrower agrees that upon notice
by any Lender Party to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender Party to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender Party, the Borrower shall promptly
execute and deliver to such Lender Party, with a copy to the Administrative
Agent, a Note, in substantially the form of Exhibit A-1 or A-2 hereto, as
applicable, payable to the order of such Lender Party in a principal amount
equal to the Revolving Credit Commitment or Term Loan Commitment of such Lender
Party.  All references to Notes in the Loan Documents shall mean Notes, if any,
to the extent issued hereunder.  To the extent no Note has been issued to a
Lender Party, this Agreement shall be deemed to comprise conclusive evidence for
all purposes of the indebtedness resulting from the Advances and extensions of
credit hereunder.

(b)The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken

56

 

--------------------------------------------------------------------------------

together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender Party’s share
thereof.

(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

Section 2.16Extensions of RC Maturity Date

.  The Borrower may request, by written notice to the Administrative Agent,
(a) at least 30 days but not more than 90 days prior to the RC Maturity Date, a
six‑month extension of the RC Maturity Date with respect to the Revolving Credit
Commitments then outstanding and (b) thereafter, at least 30 days but not more
than 90 days prior to the RC Maturity Date (as extended pursuant to clause (a)
of this sentence) a single additional six‑month extension of the RC Maturity
Date with respect to the Revolving Credit Commitments then outstanding (each, an
“Extension Request”).  The Administrative Agent shall promptly notify each
Lender of such Extension Request and the RC Maturity Date in effect at such time
shall, effective as of the applicable Extension Date (as defined below), be
extended for an additional six‑month period, provided that, on such Extension
Date the Administrative Agent shall have received (i) payment in full of the
extension fee set forth in Section 2.08(d) and (ii) such certificates or other
information as may be required pursuant to Section 3.02.  “Extension Date”
means, in the case of each extension option, the first date after the delivery
by the Borrower of the related Extension Request that the conditions set forth
in the immediately preceding sentence are satisfied.  In the event that an
extension is effected pursuant to this Section 2.16 (but subject to provisions
of Sections 2.05, 2.06 and 6.01), the aggregate principal amount of all Advances
in respect of the Revolving Credit Facility shall be repaid in full ratably to
the applicable Lenders on the RC Maturity Date as so extended.  As of the
Extension Date, any and all references in this Agreement or any of the other
Loan Documents to the “RC Maturity Date” shall refer to the RC Maturity Date as
so extended.

Section 2.17Increase in the Aggregate Revolving Credit Commitments

.  (a)  The Borrower may, at any time (but no more than once in any consecutive
12‑month period), by written notice to the Administrative Agent, request an
increase in the aggregate amount of the Revolving Credit Commitments by not less
than $5,000,000 (each such proposed increase, a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled RC
Maturity Date then in effect (the “Increase Date”) as specified in the related
notice to the Administrative Agent; provided, however, that (i) in no event
shall the aggregate amount of the Revolving Credit Facility at any time exceed
$700,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in Article III shall be satisfied.

(b)The Administrative Agent shall promptly notify the Lenders and such other
Eligible Assignees as are designated by the Borrower and are reasonably
acceptable to the Administrative Agent of each request by the Borrower for a
Commitment Increase, which notice shall include (i) the proposed amount of such
requested Commitment Increase, (ii) the proposed Increase Date and (iii) the
date by which Lenders and such other Eligible Assignees wishing to participate
in the Commitment Increase must commit to an increase in the amount of their
respective Revolving Credit Commitments or to establish their Revolving Credit
Commitments, as applicable (the “Commitment Date”).  Each Lender and other
Eligible Assignee that is willing to participate in such requested Commitment
Increase shall, in its sole discretion, give written notice

57

 

--------------------------------------------------------------------------------

to the Administrative Agent on or prior to the Commitment Date of the amount by
which it is willing to increase or establish, as applicable, its Revolving
Credit Commitment (each, a “Proposed Increased Commitment”).  If the Lenders and
such other Eligible Assignees notify the Administrative Agent that they are
willing to increase (or establish, as applicable) the amount of their respective
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, then the requested Commitment Increase shall be allocated
to each Lender and such other Eligible Assignee willing to participate therein
in an amount equal to such Commitment Increase multiplied by the ratio of each
Lender’s and other Eligible Assignee’s Proposed Increased Commitment to the
aggregate amount of all Proposed Increased Commitments.  In no event, however,
shall any Lender be required to participate in a Commitment Increase.

(c)Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders and other
Eligible Assignees are willing to participate in the applicable requested
Commitment Increase; provided, however, that the Commitment of each such other
Eligible Assignee shall be in an amount not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.

(d)On each Increase Date, (x) each Eligible Assignee other than a Lender that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.17(b) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and such Acceding Lender’s Revolving Credit
Commitment shall be governed by the terms and provisions of this Agreement and
(y) the applicable Revolving Credit Commitment of each Lender that is willing to
participate in such requested Commitment Increase (each, an “Increasing Lender”)
shall be so increased by the amount of such Commitment Increase (or by the
amount allocated to such Lender pursuant to the penultimate sentence of
Section 2.17(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received at or before 12:00 Noon (New York City
time) on such Increase Date the following, each dated such date:

(i)an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each, an
“Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;

(ii)confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Administrative Agent, together with an amended Schedule I hereto as may be
necessary for such Schedule I to be accurate and complete, certified as correct
and complete by a Responsible Officer of the Borrower; and

(iii)such certificates or other information as may be required pursuant to
Section 3.02.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by posting such
notice on an Approved Electronic Platform in accordance with Section 9.02(c), of
the occurrence of the Commitment Increase to be effected on such Increase Date
and shall record in the Register the relevant information with respect to each
Increasing Lender and each Acceding Lender on such date.

(e)On the Increase Date, to the extent the Revolving Credit Advances then
outstanding and owed to any Lender immediately prior to the effectiveness of the
Commitment Increase shall be less than such Lender’s Pro Rata Share relating to
the Revolving Credit Facility (calculated immediately following the
effectiveness of the Commitment Increase) of all Revolving Credit Advances then
outstanding and owed to all Lenders (each such Lender, including any Acceding
Lender, a “Purchasing Lender”), then such Purchasing Lender, without executing
an Assignment and Acceptance, shall be deemed to have purchased an assignment

58

 

--------------------------------------------------------------------------------

of a pro rata portion of the Revolving Credit Advances then outstanding and owed
to each Lender in that is not a Purchasing Lender (a “Selling Lender”) in an
amount sufficient such that following the effectiveness of all such assignments
the Revolving Credit Advances outstanding and owed to each Lender shall equal
such Lender’s Pro Rata Share relating to the Revolving Credit Facility
(calculated immediately following the effectiveness of the Commitment Increase
on the Increase Date) of all Revolving Credit Advances then outstanding and owed
to all Lenders.  The Administrative Agent shall calculate the net amount to be
paid by each Purchasing Lender and received by each Selling Lender in connection
with the assignments effected hereunder on the Increase Date.  Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Increase Date.  The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Selling Lenders entitled to receive such payments at its
Applicable Lending Office.  If in connection with the transactions described in
this Section 2.17 any Lender shall incur any losses, costs or expenses of the
type described in Section 9.04(c), then the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses reasonably incurred.

Section 2.18Defaulting Lenders

.  (a)  If a Lender becomes, and during the period it remains, a Defaulting
Lender or a Potential Defaulting Lender, if any Letter of Credit is at the time
outstanding, each Issuing Bank may (except, in the case of a Defaulting Lender,
to the extent the Commitments have been fully reallocated pursuant to
Section 2.18(b)), by notice to the Borrower and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to such Issuing
Bank in respect of such Letter of Credit in amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or such Potential Defaulting Lender to be applied pro
rata in respect thereof, or to make other arrangements satisfactory to the
Administrative Agent, and to such Issuing Bank in their sole discretion to
protect them against the risk of non‑payment by such Defaulting Lender or
Potential Defaulting Lender.

(b)If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding Letter of
Credit Exposure of such Defaulting Lender:

(i)the Letter of Credit Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non‑Defaulting
Lenders pro rata in accordance with their respective Commitments, provided that
(A) the sum of each Non‑Defaulting Lender’s total Revolving Credit Exposure and
total Letter of Credit Exposure may not in any event exceed the Commitment of
such Non‑Defaulting Lender as in effect at the time of such reallocation and (B)
neither such reallocation nor any payment by a Non‑Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank or any other Lender may have against such
Defaulting Lender or cause such Defaulting Lender to be a Non‑Defaulting Lender;

(ii)to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated, whether
by reason of the first proviso in clause (i) above or otherwise, the Borrower
will, not later than three Business Days after demand by the Administrative
Agent (at the direction of any Issuing Bank), (A) Cash Collateralize the
obligations of the Borrower to such Issuing Bank in respect of such Letter of
Credit Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure, or (B) make other
arrangements satisfactory to the Administrative Agent, and to such Issuing Bank
in their sole discretion to protect them against the risk of non‑payment by such
Defaulting Lender; and

59

 

--------------------------------------------------------------------------------

(iii)any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non‑interest bearing
account until (subject to Section 2.18(f)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Banks (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post‑default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non‑Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed Letter of
Credit Advances then due and payable to the Non‑Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non‑Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(c)In furtherance of the foregoing, if any Lender becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, each Issuing
Bank is hereby authorized by the Borrower (which authorization is irrevocable
and coupled with an interest) to give, in its discretion, through the
Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an outstanding
Letter of Credit Disbursement, and/or (ii) Cash Collateralize the obligations of
the Borrower in respect of outstanding Letters of Credit in an amount at least
equal to the aggregate amount of the obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit.

(d)Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as the Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (iv) of the definition thereof, the
Required Lenders (determined after giving effect to Section 9.01) may by notice
to the Borrower and such Person remove such Person as the Administrative Agent
and appoint a replacement Administrative Agent hereunder, which appointment
shall, provided that no Default or Event of Default shall have occurred and be
continuing, be subject to the consent of the Borrower, such consent not to be
unreasonably withheld, conditioned or delayed.  Such removal will, to the
fullest extent permitted by applicable law, be effective on the earlier of
(i) the date a replacement Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Agent has been appointed).

(e)The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than 30 days’ prior notice to the Administrative
Agent (which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(b)(iii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not  be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Bank or any Lender
may have against such Defaulting Lender.

(f)If the Borrower, the Administrative Agent and the Issuing Banks agree in
writing, in their discretion, that a Lender is no longer a Defaulting Lender or
a Potential Defaulting Lender, as the case

60

 

--------------------------------------------------------------------------------

may be, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.18(b)), such Lender
will, to the extent applicable, purchase at par such portion of outstanding
Advances of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Exposure and Letter of Credit Exposure of the Lenders to be on a pro rata basis
in accordance with their respective Revolving Credit Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non‑Defaulting Lender (and such Revolving Credit Exposure and/or
Letter of Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided, however, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non‑Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.

Section 2.19Cash Collateral Account

.  (a)  Grant of Security.  The Borrower hereby pledges to the Administrative
Agent, as collateral agent for the ratable benefit of the Lender Parties, and
hereby grants to the Administrative Agent, as collateral agent for the ratable
benefit of the Lender Parties, a security interest in, the Borrower’s right,
title and interest in and to the L/C Cash Collateral Account and all (i) funds
and financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such funds
and financial assets, and all certificates and instruments, if any, from time to
time representing or evidencing the L/C Cash Collateral Account, (ii) and all
promissory notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent, as collateral agent for or on behalf of the Borrower, in
substitution for or in addition to any or all of the then existing L/C Account
Collateral and (iii) all interest, dividends, distributions, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the then existing L/C
Account Collateral, in each of the cases set forth in clauses (i), (ii) and
(iii) above, whether now owned or hereafter acquired by the Borrower, wherever
located, and whether now or hereafter existing or arising (all of the foregoing,
collectively, the “L/C Account Collateral”).

(b)Maintaining the L/C Account Collateral.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment:

(i)the Borrower will maintain all L/C Account Collateral only with the
Administrative Agent, as collateral agent;

(ii)the Administrative Agent shall have the sole right to direct the disposition
of funds with respect to the L/C Cash Collateral Account subject to the
provisions of this Agreement, and it shall be a term and condition of such L/C
Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrower or any other Person from the L/C Cash Collateral
Account; and

(iii)the Administrative Agent may (with the consent of the Required Lenders and
shall at the request of the Required Lenders), at any time and without notice
to, or consent from, the Borrower, transfer, or direct the transfer of, funds
from the L/C Account Collateral to satisfy the

61

 

--------------------------------------------------------------------------------

Borrower’s Obligations under the Loan Documents if an Event of Default shall
have occurred and be continuing.

(c)Investing of Amounts in the L/C Cash Collateral Account.  The Administrative
Agent will, from time to time (i) invest (A) amounts received with respect to
the L/C Cash Collateral Account in such Cash Equivalents credited to the L/C
Cash Collateral Account as the Borrower may select and the Administrative Agent,
as collateral agent, may approve in its reasonable discretion, and (B) interest
paid on the Cash Equivalents referred to in clause (i)(A) above, and (ii)
reinvest other proceeds of any such Cash Equivalents that may mature or be sold,
in each case in such Cash Equivalents credited in the same manner.  Interest and
proceeds that are not invested or reinvested in Cash Equivalents as provided
above shall be deposited and held in the L/C Cash Collateral Account.  In
addition, the Administrative Agent shall have the right at any time to exchange
such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the L/C Cash
Collateral Account.

(d)Release of Amounts.  So long as no Event of Default shall have occurred and
be continuing or would result therefrom and except with respect to the amounts
required to be deposited in the L/C Cash Collateral Account pursuant to Section
2.06(b) above, if any, the Administrative Agent will pay and release to the
Borrower or at its order or, at the request of the Borrower, to the
Administrative Agent to be applied to the Obligations of the Borrower under the
Loan Documents such amount, if any, as is then on deposit in the L/C Cash
Collateral Account.

(e)Remedies.  Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to Article VI
hereof and under the other Loan Documents, (i) the Administrative Agent may
exercise in respect of the L/C Account Collateral all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected L/C Account Collateral), and (ii) the Administrative Agent may,
without notice to the Borrower (except as required by law) and at any time or
from time to time, charge, set‑off and otherwise apply all or any part of the
Obligations of the Borrower under the Loan Documents against any funds held with
respect to the L/C Account Collateral or in any other deposit account.

Section 2.20Replacement of Lenders

.  If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12 and, in each
case, such Lender has declined or is unable to designate a different Applicable
Lending Office, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender (a “Departing
Lender”) to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Sections
9.01(b) and 9.07, as applicable, in each case except to the extent provided in
this Section 2.20), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.10 or Section 2.12) and obligations under this
Agreement and the other Loan Documents to a Replacement Lender that shall assume
such obligations (which may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.07;

(b)such Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the applicable Replacement Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

62

 

--------------------------------------------------------------------------------

(c)in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable law; and

(e)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Departing Lender required to make an assignment pursuant
to this Section 2.20 shall promptly execute and deliver an Assignment and
Acceptance with the applicable Replacement Lender.  If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 2.20, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Departing Lender.

Section 2.21Reallocation of Lender Pro Rata Shares; No Novation

.  On the Closing Date, the Advances made under the Existing Credit Agreement
shall be deemed to have been made under this Agreement, without the execution by
the Borrower or the Lender Parties of any other documentation, and all such
Advances currently outstanding shall be deemed to have been simultaneously
reallocated among the Revolving Credit Lenders as follows:

(a)On the Effective Date, each Revolving Credit Lender that will have a greater
Pro Rata Share of the Revolving Credit Facility upon the Effective Date than its
Pro Rata Share (under and as defined in the Existing Credit Agreement) of the
Facility (under and as defined in the Existing Credit Agreement) immediately
prior to the Effective Date (each, a “RC Purchasing Lender”), without executing
an Assignment and Acceptance, shall be deemed to have purchased assignments pro
rata from each Lender that will have a smaller Pro Rata Share of the Revolving
Credit Facility upon the Effective Date than its Pro Rata Share (under and as
defined in the Existing Credit Agreement) of the Facility (under and as defined
in the Existing Credit Agreement) immediately prior to the Effective Date (each,
a “RC Selling Lender”) in all such RC Selling Lender’s rights and obligations
under this Agreement and the other Loan Documents as a Revolving Credit Lender
(collectively, the “RC Assigned Rights and Obligations”) so that, after giving
effect to such assignments, each Revolving Credit Lender shall have its
respective Revolving Credit Commitment as set forth in Schedule I hereto and a
corresponding Pro Rata Share of all Advances then outstanding under the
Revolving Credit Facility.  Each such purchase hereunder shall be at par for a
purchase price equal to the principal amount of the loans and without recourse,
representation or warranty, except that each RC Selling Lender shall be deemed
to represent and warrant to each RC Purchasing Lender that the RC Assigned
Rights and Obligations of such RC Selling Lender are not subject to any Liens
created by that RC Selling Lender.  For the avoidance of doubt, (i) in no event
shall the aggregate amount of each Revolving Credit Lender’s Revolving Credit
Advances outstanding at any time exceed its Revolving Credit Commitment as set
forth in Schedule I hereto and (ii) the Eurodollar Rate applicable to Advances
that are part of Rollover Borrowings shall be as specified on Schedule III
hereto.  

63

 

--------------------------------------------------------------------------------

(b)The Borrower shall, upon written demand by any Lender Party (with a copy of
such demand to the Administrative Agent), promptly compensate such Lender Party
for and hold such Lender Party harmless from any loss, cost or expense incurred
by it as a result of the reallocations set forth in Section 2.21(a) above in
respect of Eurodollar Rate Advances to the extent such reallocations take place
on a day other than the last day of the Interest Period for such Eurodollar Rate
Advances.  The Borrower shall also, but without duplication of other amounts
hereunder, upon written demand by any RC Selling Lender that is transferring all
of its rights and obligations under this Agreement (with a copy of such demand
to the Administrative Agent), promptly compensate such RC Selling Lender for and
hold such RC Selling Lender harmless from any loss, cost or expense incurred by
it as a result of such reallocations to the extent such reallocations take place
on a day other than the last day of the Interest Period for such Eurodollar Rate
Advances.  Each such RC Selling Lender shall be deemed to have withdrawn as a
Lender (and shall not be a Lender hereunder) on and as of the Effective Date,
and shall be a third party beneficiary of this Section 2.21(b).  

(c)  The Administrative Agent shall calculate the net amount to be paid or
received by each Revolving Credit Lender in connection with the assignments
effected hereunder on the Effective Date.  Each Revolving Credit Lender required
to make a payment pursuant to this Section shall make the net amount of its
required payment available to the Administrative Agent, in same day funds, at
the office of the Administrative Agent not later than 12:00 P.M. (New York time)
on the Effective Date.  The Administrative Agent shall distribute on the
Effective Date the proceeds of such amounts to the Revolving Credit Lenders
entitled to receive payments pursuant to this Section, pro rata in proportion to
the amount each such Revolving Credit Lender is entitled to receive at the
primary address set forth in Schedule I hereto or at such other address as such
Revolving Credit Lender may request in writing to the Administrative Agent.

(d)Nothing in this Agreement shall be construed as a discharge, extinguishment
or novation of the Obligations of the Loan Parties outstanding under the
Existing Credit Agreement or any instruments securing the same, which
Obligations shall remain outstanding under this Agreement after the date hereof
as “Revolving Credit Advances” except as expressly modified hereby or by
instruments executed concurrently with this Agreement. Upon satisfaction of the
conditions precedent set forth in Section 3.01 of this Agreement, this Agreement
and the other Loan Documents shall exclusively control and govern the mutual
rights and obligations of the parties hereto with respect to the Existing Credit
Agreement, and the Existing Credit Agreement shall be superseded in all
respects, in each case on a prospective basis only.

Article III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

Section 3.01Conditions Precedent to Initial Extension of Credit

.  The obligation of each Lender to make an Advance or of any Issuing Bank to
issue a Letter of Credit on the occasion of the Initial Extension of Credit
hereunder is subject to the satisfaction of the following conditions precedent
before or concurrently with the Initial Extension of Credit:

(a)The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes, as to which one original
of each shall be sufficient) in sufficient copies for each Lender Party:

(i)A Note duly executed by the Borrower and payable to the order of each Lender
that has requested the same.

(ii)Completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party,

64

 

--------------------------------------------------------------------------------

and, in the case of UCC searches, listing all effective financing statements
filed in the jurisdictions specified by the Administrative Agent that name any
Loan Party as debtor, together with copies of such financing statements.

(iii)This Agreement, duly executed by the Loan Parties and the other parties
hereto.

(iv)Certified copies of the resolutions of the Board of Directors of the Parent
Guarantor on its behalf and on behalf of each Loan Party for which it is the
ultimate signatory approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

(v)A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office, (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office, (2) such Loan Party,
general partner or managing member, as the case may be, has paid all franchise
taxes to the date of such certificate and (C) such Loan Party, general partner
or managing member, as the case may be, is duly incorporated, organized or
formed and in good standing or presently subsisting under the laws of the
jurisdiction of its incorporation, organization or formation.

(vi)A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party owns or leases property or in which
the conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating that such Loan Party is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such State and has, if applicable, filed all annual
reports required to be filed to the date of such certificate.

(vii)A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its Secretary, Assistant Secretary
or Responsible Officer (or those of its general partner or managing member, if
applicable) dated the Closing Date (the statements made in which certificate
shall be true on and as of the date of the Initial Extension of Credit),
certifying as to (A) the absence of any amendments to the constitutive documents
of such Loan Party, general partner or managing member, as applicable, since the
date of the certificate referred to in Section 3.01(a)(v) (or including a copy
of such amendment), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner or managing member, as applicable, as in effect on the date on
which the resolutions referred to in Section 3.01(a)(iv) were adopted and on the
date of the Initial Extension of Credit, (C) the

65

 

--------------------------------------------------------------------------------

due incorporation, organization or formation and good standing or valid
existence of such Loan Party, general partner or managing member, as applicable,
as a corporation, limited liability company or partnership organized under the
laws of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Loan Documents in all material
respects (unless qualified as to materiality or Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects) as though made on and as of the date of the Initial Extension of
Credit (except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date) and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.

(viii)A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

(ix)Such financial, business and other information regarding each Loan Party and
its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2017 of the
Parent Guarantor, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available (or, in the event
the Lender Parties’ due diligence review reveals material changes since such
financial statements, as of a later date within 45 days of the day of the
Initial Extension of Credit) and financial projections for the Parent
Guarantor’s consolidated operations.

(x)Evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect.

(xi)An opinion of Goodwin Procter LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

(xii)A Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit and dated and delivered to the Administrative Agent
at least three Business Days prior to the Closing Date.

(xiii)[intentionally omitted].

(xiv)A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that after giving effect to the Initial Extension of
Credit, the Parent Guarantor shall be in compliance with the covenants contained
in Section 5.04, together with supporting information in form reasonably
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants.

(xv)(A) The documentation and other information reasonably requested by any
Lender at least ten Business Days prior to the Closing Date in connection with
applicable

66

 

--------------------------------------------------------------------------------

“know your customer” and anti-money-laundering rules and regulations, including
the Patriot Act, and (B) if the Borrower qualifies as a “legal entity customer”
within the meaning of the Beneficial Ownership Regulation, a Beneficial
Ownership Certification for the Borrower; in each case delivered at least five
Business Days prior to the Closing Date.

(b)After giving effect to the transactions contemplated by the Loan Documents,
there shall have occurred no Material Adverse Change since December 31, 2017.

(c)There shall exist no action, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to result in a Material Adverse Effect other than the matters described
on Schedule 4.01(f) hereto (the “Material Litigation”) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, and there shall have been
no material adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Material Litigation from that described on
Schedule 4.01(f) hereto.

(d)All material governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lender Parties that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

(e)The Borrower shall have paid all accrued fees of the Administrative Agent and
the Lender Parties and all reasonable, out‑of‑pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).

Section 3.02Conditions Precedent to Each Borrowing, Issuance and Renewal,
Extension and Increase

.  (a)  The obligation of each Lender to make an Advance (other than a Letter of
Credit Advance made by an Issuing Bank or a Lender pursuant to Section 2.03(c))
on the occasion of each Borrowing (including the initial Borrowing) and the
obligation of each Issuing Bank to issue a Letter of Credit (including the
initial issuance) or renew a Letter of Credit and the right of the Borrower to
request an extension of the RC Maturity Date pursuant to Section 2.16 or a
Commitment Increase pursuant to Section 2.17 shall be subject to the
satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance or renewal, or such
Extension Date or Increase Date (i) (A) the Administrative Agent shall have
received for the account of such Lender or such Issuing Bank a Notice of
Borrowing, a Notice of Issuance, a notice requesting an extension of the RC
Maturity Date or a notice requesting a Commitment Increase, as applicable, and
an Availability Certificate demonstrating that the Facility Available Amount as
of the date of such Borrowing, issuance, or renewal, such Extension Date or such
Increase Date (calculated on a pro forma basis after giving effect to such
Borrowing, issuance, renewal, extension or Commitment Increase) will be greater
than or equal to the Facility Exposure, and (B) the following statements shall
be true and the Administrative Agent shall have received for the account of such
Lender or such Issuing Bank (to the extent not previously included in an
applicable Notice of Borrowing or Notice of Competitive Bid Borrowing) a
certificate signed by a Responsible Officer of the Borrower, dated the date of
such Borrowing, issuance or renewal or such Extension Date or such Increase
Date, stating that:

(I)the representations and warranties contained in each Loan Document are true
and correct on and as of such date in all material respects (unless qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects and except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such

67

 

--------------------------------------------------------------------------------

representation or warranty shall have been true and correct on and as of such
earlier date, and except further to the extent any such representations and
warranties that are no longer true and correct as a result of factual changes
since the Closing Date that are permitted under this Agreement), before and
after giving effect to (1) such Borrowing, issuance or renewal, extension or
Commitment Increase, and (2) in the case of any Borrowing or issuance or
renewal, the application of the proceeds therefrom, as though made on and as of
such date (except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct on and as of such earlier date);

(II)no Default or Event of Default has occurred and is continuing, or would
result from (1) such Borrowing, issuance or renewal, extension or Commitment
Increase or (2) in the case of any Borrowing or issuance or renewal, from the
application of the proceeds therefrom; and

(III)for each Borrowing, issuance or renewal of any Letter of Credit, or
extension or Commitment Increase (1) the Facility Available Amount equals or
exceeds the Facility Exposure that will be outstanding after giving effect to
such Borrowing, issuance or renewal or extension or Commitment Increase,
respectively, and (2) before and after giving effect to such Borrowing, issuance
or renewal or extension or Commitment Increase, the Parent Guarantor shall be in
compliance with the covenants contained in Section 5.04, together with
supporting information in form reasonably satisfactory to the Administrative
Agent showing the computations used in determining compliance with such
covenants;

and (ii) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request in order to confirm (A) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (B) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (C) the absence of any Default or Event of Default and (D)
the rights and remedies of the Administrative Agent or any Lender Party or the
ability of the Loan Parties to perform their Obligations under the Loan
Documents.

(b)In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, no Issuing Bank will be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit unless such Issuing Bank is
satisfied that any exposure that would result therefrom is fully covered or
eliminated by any combination satisfactory to such Issuing Bank of the
following:

(i)in the case of a Defaulting Lender, the Letter of Credit Exposure of such
Defaulting Lender is reallocated, as to outstanding and future Letters of
Credit, to the Non‑Defaulting Lenders as provided in clause (i) of
Section 2.18(b);

(ii)in the case of a Defaulting Lender or a Potential Defaulting Lender, without
limiting the provisions of Section 2.18(a), the Borrower Cash Collateralizes the
obligations of the Borrower in respect of such Letter of Credit in an amount at
least equal to the aggregate amount of the unreallocated obligations (contingent
or otherwise) of such Defaulting Lender or Potential Defaulting Lender in
respect of such Letter of Credit, or makes other arrangements satisfactory to
the Administrative Agent and such Issuing Bank in their sole discretion to
protect them against the risk of non‑payment by such Defaulting Lender or
Potential Defaulting Lender; and

(iii)in the case of a Defaulting Lender or a Potential Defaulting Lender, then
in the case of a proposed issuance of a Letter of Credit, by an instrument or
instruments in form and substance satisfactory to the Administrative Agent, and
to such Issuing Bank the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the unreallocated,
non‑Cash Collateralized portion thereof as to which such Defaulting Lender or

68

 

--------------------------------------------------------------------------------

Potential Defaulting Lender would otherwise be liable, in which case the
obligations of the Non‑Defaulting Lenders in respect of such Letter of will,
subject to the first proviso below, be on a pro rata basis in accordance with
the Commitments of the Non‑Defaulting Lenders, and the pro rata payment
provisions of Section 2.11(f) will be deemed adjusted to reflect this provision;

provided that (a) the sum of each Non‑Defaulting Lender’s total Revolving Credit
Exposure and total Letter of Credit Exposure may not in any event exceed the
Commitment of such Non‑Defaulting Lender, and (b) neither any such reallocation
nor any payment by a Non‑Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Bank or any other Lender may
have against such Defaulting Lender, or cause such Defaulting Lender or
Potential Defaulting Lender to be a Non‑Defaulting Lender.

Section 3.03Conditions Precedent to Each Competitive Bid Advance

.  The obligation of each Lender that is to make a Competitive Bid Advance on
the occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance
as part of such Competitive Bid Borrowing shall be subject to the satisfaction
of the conditions set forth in Section 3.02 and further subject to the
conditions precedent that (a) the Administrative Agent shall have received with
respect thereto (i) the Notice of Competitive Bid Borrowing and (ii) the
Competitive Bid Acceptance Notice, and (b) the giving of the applicable Notice
of Competitive Bid Borrowing and the acceptance by the Borrower of the proceeds
of such Competitive Bid Borrowing shall constitute a representation and warranty
by the Borrower that on the date of such Competitive Bid Borrowing the
statements in clauses (I), (II) and (III) of Section 3.02(a)(i)(B) are true.

Section 3.04Determinations Under Sections 3.01, 3.02 and 3.03

.  For purposes of determining compliance with the conditions specified in
Sections 3.01, 3.02 and 3.03, each Lender Party shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lender Parties unless an officer of the Administrative
Agent responsible for the transactions contemplated by the Loan Documents shall
have received notice from such Lender Party prior to the Initial Extension of
Credit (in the case of Section 3.01) or the applicable Borrowing,
issuance,  renewal, extension or increase (in the case of Section 3.02) or the
Competitive Bid Borrowing (in the case of Section 3.03) specifying its objection
thereto and, in the case of a Borrowing, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

Article IV
REPRESENTATIONS AND WARRANTIES

Section 4.01Representations and Warranties of the Loan Parties

.  Each Loan Party represents and warrants as follows:

(a)Organization and Powers; Qualifications and Good Standing.  Each Loan Party
and each of its Restricted Subsidiaries (i) is a corporation, limited liability
company or partnership duly incorporated, organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation except, with respect to any Restricted Subsidiary that
is not a Necessary Loan Party, where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect, (ii) is duly qualified and
in good standing as a foreign corporation, limited liability company or
partnership in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed could not reasonably be
expected to result in a Material Adverse Effect and (iii) has all requisite
corporate, limited liability company or partnership power and authority
(including, without limitation, all governmental licenses, permits and other
approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  All of the outstanding Equity Interests in the Borrower have
been validly

69

 

--------------------------------------------------------------------------------

issued, are fully paid and non‑assessable.  As of the Effective Date, the Parent
Guarantor directly owns not less than 59% of the limited partnership interests
in the Borrower.  The Parent Guarantor directly owns all of the general
partnership interests in the Borrower.  All Equity Interests in the Borrower
that are directly or indirectly owned by the Parent Guarantor are owned free and
clear of all Liens.  From and after the Effective Date, the Parent Guarantor
qualifies as a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Parent Guarantor to
maintain its status as a REIT.

(b)Subsidiaries.  Set forth on Schedule 4.01(b) hereto (as the same is
supplemented or otherwise updated from time to time in accordance with the Loan
Documents) is a complete and accurate list of all Subsidiaries of the Parent
Guarantor, showing as of the Closing Date, and as of each other date such
Schedule 4.01(b) is supplemented or otherwise updated as and to the extent
expressly required hereunder pursuant to Section 5.01(j)(iv) or Section 5.03(i),
in each case as to each such Subsidiary, (i) the jurisdiction of its
incorporation, organization or formation, (ii) and the address of the principal
office of each such Subsidiary, (iii) the percentage of each class of its Equity
Interests owned (directly or indirectly) by such Loan Party, (iv) an
identification of which such Subsidiaries are Guarantors hereunder, an
identification of which Subsidiaries are Restricted Subsidiaries and which are
Unrestricted Subsidiaries and (v) an identification of which Unencumbered Assets
(if any) are owned by each such Restricted Subsidiary.  All of the outstanding
Equity Interests in each Necessary Loan Party and each Necessary Loan Party’s
Subsidiaries has been validly issued, are fully paid and non‑assessable and to
the extent owned by such Loan Party or one or more of its Subsidiaries, are
owned by such Loan Party or Subsidiaries free and clear of all Liens (other than
Permitted Liens).

(c)Due Authorization; No Conflict.  The execution and delivery by each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder, and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award to the extent the violation of which could
reasonably be expected to result in a Material Adverse Effect, (iii) conflict
with or result in the breach of, or constitute a default to be made under, any
Material Contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument binding on or affecting any Loan Party, any of its Subsidiaries
or any of their properties, or any general partner or managing member of any
Loan Party, except to the extent the same could not reasonably be expected to
cause a Material Adverse Change or (iv) except for the Liens created under the
Loan Documents, result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of any Loan Party or any of its
Restricted Subsidiaries.  No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could reasonably be expected to result in a
Material Adverse Effect.

(d)Authorizations and Consents.  No material authorization or material approval
or other material action by, and no material notice to or filing with, any
Governmental Authority or regulatory body or any other third party is required
for the due execution, delivery, recordation, filing or performance by any Loan
Party of any Loan Document to which it is or is to be a party.

(e)Binding Obligation.  This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
party thereto.  This Agreement is, and each

70

 

--------------------------------------------------------------------------------

other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party and general partner or managing member (if
any) of each Loan Party party thereto, enforceable against such Loan Party,
general partner or managing member, as the case may be, in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally and by general principles of equity.

(f)Litigation.  There is no action, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries or any general partner or
managing member (if any) of any Loan Party, including any Environmental Action,
pending or, to any Loan Parties’ knowledge, threatened before any court,
governmental agency or arbitrator that (i) could reasonably be expected to
result in a Material Adverse Effect (other than the Material Litigation) or
(ii) could reasonably be expected to affect the legality, validity or
enforceability of any Loan Document.

(g)Financial Condition.  The Consolidated statement of assets, liabilities and
capital of the Parent Guarantor as at December 31, 2017 and the related
Consolidated statement of operations and Consolidated statement of cash flows of
the Parent Guarantor for the fiscal year then ended, accompanied by unqualified
opinions of PricewaterhouseCoopers LLP, independent public accountants, and the
Consolidated assets, liabilities and capital of the Parent Guarantor as at March
31, 2018, and the related Consolidated statement of operations and Consolidated
statement of cash flows of the Parent Guarantor for the three months then ended,
copies of which have been furnished to each Lender, fairly present in all
material respects, subject, in the case of such assets, liabilities and capital
as at March 31, 2018, and such statement of operations and cash flows for the
three months then ended, to year‑end audit adjustments, the Consolidated
financial condition of the Parent Guarantor as at such dates and the
Consolidated results of operations of the Parent Guarantor for the periods ended
on such dates, all in accordance with generally accepted accounting principles
applied on a consistent basis.  Since December 31, 2017 there has been no
Material Adverse Change.

(h)Forecasts.  The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(ix) or 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by the Parent Guarantor to be reasonable at the time
(it being understood and agreed that any such Projections and any other forward
looking information are subject to uncertainties and contingencies, some of
which are or may be beyond your control, that no assurance is given that any
particular Projections will be realized, that actual results may differ and that
such differences may be material, and that such assumptions may, in retrospect,
be deemed to have been unreasonable when made).

(i)Full Disclosure.  None of the information, exhibit or report furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents (in each case, as modified or
supplemented by other information so furnished), at the time so furnished and
taken as a whole contained any material misstatement of fact or omitted to state
a material fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  

(j)Margin Regulations.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance or drawings under any Letter of Credit will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

(k)Certain Governmental Regulations.  Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an

71

 

--------------------------------------------------------------------------------

“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.  Without limiting the generality of
the foregoing, each Loan Party and each of its Subsidiaries and each general
partner or managing member of any Loan Party, as applicable:  (i) is primarily
engaged, directly or through a wholly‑owned subsidiary or subsidiaries, in a
business or businesses other than that of (A) investing, reinvesting, owning,
holding or trading in securities or (B) issuing face‑amount certificates of the
installment type; (ii) is not engaged in, does not propose to engage in and does
not hold itself out as being engaged in the business of (A) investing,
reinvesting, owning, holding or trading in securities or (B) issuing face‑amount
certificates of the installment type; (iii) does not own or propose to acquire
investment securities (as defined in the Investment Company Act of 1940, as
amended) having a value exceeding forty percent (40%) of the value of such
company’s total assets (exclusive of government securities and cash items) on an
unconsolidated basis; (iv) has not in the past been engaged in the business of
issuing face‑amount certificates of the installment type; and (v) does not have
any outstanding face‑amount certificates of the installment type.  

(l)Materially Adverse Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

(m)[Omitted.]

(n)[Omitted.]

(o)Liens.  Set forth on Schedule 4.01(o) hereto is a complete and accurate list
of (i) all Liens on the property or assets of any Loan Party securing Debt for
borrowed money, and (ii) all Liens on the property or assets of any non‑Loan
Party Subsidiaries securing Debt for borrowed money; in each case showing as of
the date hereof the lienholder thereof, the principal amount of the obligations
secured thereby and the property or assets of such Loan Party or such Subsidiary
subject thereto, provided however, that easements and other real property
restrictions, covenants and conditions of record (exclusive of Liens securing
Debt for borrowed money) shall not be listed on Schedule 4.01(o).

(p)Real Property.  (i)  Set forth on Part I of Schedule 4.01(p) hereto (as the
same is supplemented or otherwise updated from time to time in accordance with
the Loan Documents) is a complete and accurate list of all Real Property owned
in fee by any Loan Party or any of its Subsidiaries or subject to a Qualified
Ground Lease, showing as of the Closing Date, and as of each other date such
Schedule 4.01(p) is supplemented or otherwise updated as and to the extent
expressly required hereunder pursuant to Section 5.01(j)(iv) or 5.03(i), the
street address, state, and the record owner.  As of the applicable date, each
Necessary Loan Party that owns any such Real Property has good, marketable and
insurable fee simple title to such Real Property, free and clear of all Liens,
other than Permitted Liens.

(ii) Set forth on Part II of Schedule 4.01(p) hereto (as the same is
supplemented or otherwise updated from time to time in accordance with the Loan
Documents) is a complete and accurate list of all leases of Real Property under
which any Loan Party or any of its Restricted Subsidiaries is the lessee,
showing as of the Closing Date, and as of each other date such Schedule 4.01(p)
is supplemented or otherwise updated as and to the extent expressly required
hereunder pursuant to Section 5.01(j)(iv) or Section 5.03(i), the street
address, state, lessor, lessee, expiration date and annual rental cost
thereof.  Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms

72

 

--------------------------------------------------------------------------------

except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(iii) Each Unencumbered Asset owned by a Necessary Loan Party satisfies all of
the Unencumbered Asset Conditions.

(q)Environmental Matters.  (i)  Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto or as could not reasonably be expected to have a
Material Adverse Effect, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non‑compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of the Borrower, no
circumstances exist that could be reasonably likely to (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties or (B) cause any such property to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(ii)Except as otherwise set forth on Part II of Schedule 4.01(q) hereto or as
could not reasonably be expected to have a Material Adverse Effect, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or, to the knowledge of each Loan Party and its
Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such listed property; there
are no underground or above ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos‑containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries except for any non‑friable
asbestos‑containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of the Borrower, Hazardous Materials have not been
released, discharged or disposed of in any material amount or in violation of
any Environmental Law or Environmental Permit on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the knowledge of
each Loan Party and its Subsidiaries, during the period of their ownership or
operation thereof, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries.

(iii)Except as otherwise set forth on Part III of Schedule 4.01(q) hereto or as
could not reasonably be expected to have a Material Adverse Effect, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in compliance with applicable law; and, with respect to any property formerly
owned or operated by any Loan Party or any of its Subsidiaries, all Hazardous
Materials generated, used, treated, handled, stored or transported by or, to the
knowledge of each Loan Party and its Subsidiaries, on behalf of any Loan Party
or any of its Subsidiaries have been disposed of in compliance with applicable
law.

(r)Compliance with Laws.  Each Loan Party and each Subsidiary is in compliance
with the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act

73

 

--------------------------------------------------------------------------------

and the Securities Exchange Act, and the applicable rules and regulations
thereunder, state securities law and “Blue Sky” laws) applicable to it and its
business, where the failure to so comply could reasonably be expected to result
in a Material Adverse Effect.

(s)Force Majeure.  Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to result in a Material Adverse
Effect.

(t)Loan Parties’ Credit Decisions.  Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

(u)Solvency.  The Loan Parties, taken as a whole and on a Consolidated basis,
are Solvent.

(v)Sarbanes‑Oxley.  No Loan Party has made any extension of credit to any of its
directors or executive officers in contravention of any applicable restrictions
set forth in Section 402(a) of Sarbanes‑Oxley.

(w)ERISA Matters. (i)   Set forth on Schedule 4.01(w) hereto is a complete and
accurate list of all Plans and Welfare Plans.

(ii)No ERISA Event has occurred within the preceding five plan years or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a Material Adverse Effect.

(iii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate
and fairly presents the funding status of such Plan as of the date of such
Schedule B, and since the date of such Schedule B there has been no material
adverse change in such funding status.

(iv)Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan, except as
could not reasonably be expected to result in a Material Adverse Effect.

(v)Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, except as could not
reasonably be expected to result in a Material Adverse Effect.

(x)OFAC.  (i)  None of the Borrower, any Guarantor, or any of their respective
Subsidiaries or, to their knowledge, any director, officer, employee, agent or
Affiliate thereof, is a Person that is, or is owned or controlled by Persons
that are:  (A) the subject of any sanctions

74

 

--------------------------------------------------------------------------------

administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority (collectively, “Sanctions”), or (B) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.

(ii) Neither the Borrower nor any of its Subsidiaries have within the preceding
five years knowingly engaged in, or is now knowingly engaged in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was, or whose government is or was, the
subject of Sanctions.

(y)Patriot Act.  Each of the Loan Parties and their Subsidiaries is in
compliance in all material respects with the Trading with the Enemy Act and the
Patriot Act.

(z)Anti‑Corruption Laws.  None of the Borrower, any Guarantor, or any of their
respective Subsidiaries or, to the knowledge the Borrower and the Guarantors,
any director, officer, employee, agent or Affiliate thereof, is in violation of
any Anti‑Corruption Laws.

(aa)Taxes.  The Borrower and its Restricted Subsidiaries have filed all Tax
returns which are required to be filed and have paid all Taxes due pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
such Subsidiaries except (a) such Taxes, if any, that are subject to a Good
Faith Contest and (b) to the extent the failure to so file any such returns or
to pay any such Taxes could not reasonably be expected to have a Material
Adverse Effect.  As of the Closing Date, no Tax liens (other than Permitted
Liens) have been filed and no claims are being asserted with respect to such
Taxes.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries, taken as a whole, in respect of any Taxes, are adequate.

(bb)Intellectual Property.  Except as could not reasonably be expect to have a
Material Adverse Effect:

(i)The Borrower and each of its Restricted Subsidiaries owns or has the right to
use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of their respective businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person;

(ii)The Borrower and each of its Restricted Subsidiaries have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property;

(iii)No claim has been asserted by any Person with respect to the use of any
Intellectual Property by the Borrower or any of its Restricted Subsidiaries, or
challenging or questioning the validity or effectiveness of any Intellectual
Property; and

(iv)The use of such Intellectual Property by the Borrower and each of its
Restricted Subsidiaries does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
material liabilities on the part of the Borrower or any of its Restricted
Subsidiaries.

(cc)Beneficial Ownership.  The Borrower is in compliance in all material
respects with any applicable requirements of the Beneficial Ownership
Regulation.  The information included in the

75

 

--------------------------------------------------------------------------------

most recent Beneficial Ownership Certification, if any, delivered by the
Borrower is true and correct in all respects.

Article V
COVENANTS OF THE LOAN PARTIES

Section 5.01Affirmative Covenants

.  So long as any Advance or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender Party shall have any Commitment hereunder, each Loan Party will:

(a)Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, except where such non-compliance could not
reasonably be expected to result in a Material Adverse Effect.

(b)Payment of Taxes, Etc.  Pay and discharge, and cause each of its Restricted
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all Taxes imposed upon it or upon its property and (ii) all lawful claims
that, if unpaid, might by law become a Lien upon its property; provided,
however, that neither the Loan Parties nor any of their Subsidiaries shall be
required to pay or discharge any such Tax or claim that is the subject of a Good
Faith Contest.

(c)Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably expected to result in a Material Adverse Effect; obtain and
renew and cause each of its Subsidiaries to obtain and renew all Environmental
Permits necessary for its operations and properties, except where the failure to
do so could not reasonably expected to result in a Material Adverse Effect; and
conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties in material compliance with the requirements of all
Environmental Laws, except where the failure to do so could not reasonably
expected to result in a Material Adverse Effect; provided, however, that neither
the Loan Parties nor any of their Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is the subject of a Good Faith Contest.

(d)Maintenance of Insurance.  Maintain, and cause each of its Restricted
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as shall be
commercially reasonable and in accordance with customary and general practices
of companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.  The
Parent Guarantor and the Borrower shall from time to time deliver to the
Administrative Agent upon written request a list in reasonable detail, together
with copies of all policies (or other available evidence) of the insurance then
in effect, stating the names of the insurance companies, the coverages and
amounts of such insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

(e)Preservation of Partnership or Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Restricted Subsidiaries to preserve and
maintain, its existence (corporate or otherwise), legal structure, legal name,
rights (charter and statutory), permits, licenses, approvals, privileges and
franchises except, in the case of Restricted Subsidiaries of the Borrower only,
if such failure to preserve and maintain such rights or franchises could not
reasonably be expected to result in a Material Adverse Effect or cause any
Unencumbered Asset to fail to continue to meet the

76

 

--------------------------------------------------------------------------------

Unencumbered Asset Conditions (it being understood that the foregoing shall not
prohibit, or be violated as a result of, any addition or removal of an
Unencumbered Asset permitted under Section 5.01(j) below or any transactions by
or involving any Loan Party or Subsidiary thereof otherwise permitted under
Section 5.02 below).

(f)Visitation Rights.  At any reasonable time and from time to time, permit any
of the Administrative Agent or Lender Parties, or any agent or representatives
thereof, upon reasonable prior notice and during regular business hours, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, any Loan Party and any of its Restricted
Subsidiaries, and to discuss the affairs, finances and accounts of any Loan
Party and any of its Restricted Subsidiaries with any of their general partners,
managing members, officers or directors and with their independent certified
public accountants; provided, however, that so long as no Event of Default shall
have occurred and be continuing, the Borrower shall only be responsible for the
costs and expenses of one such visit by the Administrative Agent in any Fiscal
Year.

(g)Keeping of Books.  Keep, and cause each of its Restricted Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Loan Party and each such Subsidiary in accordance with GAAP.

(h)Maintenance of Properties, Etc.  Maintain and preserve, and cause each of its
Restricted Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do any of the foregoing could not reasonably be expected
to result in a Material Adverse Effect.

(i)Transactions with Affiliates.  Conduct, and cause each of its Restricted
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable, when taken as a whole, to
such Loan Party or such Subsidiary than it would obtain in a comparable
arm’s‑length transaction with a Person not an Affiliate.

(j)Addition and Removal of Unencumbered Assets; Additional Guarantors.  In
connection with the addition and removal of Unencumbered Assets, comply with the
following provisions:

(i)If the Borrower elects, in its sole discretion, to add an additional Asset as
an Unencumbered Asset, the Borrower shall deliver (A) a certificate to the
Administrative Agent, signed by a Responsible Officer of the Borrower,
designating such additional Asset as an Unencumbered Asset and dated as of the
date of such designation, stating that after giving effect to such designation,
the Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form reasonably
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants and (B) an updated Schedule II
listing each Unencumbered Asset as of the date such Asset is added as an
Unencumbered Asset hereunder; provided, however, that no Asset shall be included
as an Unencumbered Asset unless such Asset satisfies the Unencumbered Asset
Conditions or the Required Lenders have consented in writing to such inclusion.

(ii)Notwithstanding anything contained herein to the contrary, to the extent any
Asset previously qualifying as an Unencumbered Asset ceases to meet the
Unencumbered

77

 

--------------------------------------------------------------------------------

Asset Conditions (except to the extent such failure to meet the Unencumbered
Asset Conditions has been consented to in writing by the Required Lenders), such
Asset shall be immediately removed from all financial covenant related
calculations contained herein.  Any such Asset shall immediately cease to be an
“Unencumbered Asset” hereunder and the Borrower shall deliver (A) a certificate
to the Administrative Agent, signed by a Responsible Officer of the Borrower,
removing such Asset as an Unencumbered Asset and dated as of the date of such
designation, stating that after giving effect to such removal, the Parent
Guarantor shall be in compliance with the covenants contained in Section 5.04,
together with supporting information in form satisfactory to the Administrative
Agent showing the computations used in determining compliance with such
covenants and (B) an updated Schedule II listing each Unencumbered Asset as of
the date such Asset has been removed as an Unencumbered Asset hereunder.

(iii)The Borrower may voluntarily designate, by giving written notice thereof to
the Administrative Agent (such designation to be effective upon receipt by the
Administrative Agent of such written notice), any Unencumbered Asset as a
non‑Unencumbered Asset, including, without limitation, as permitted by
Section 5.02(e)(ii), and the Borrower shall deliver (A) a certificate to the
Administrative Agent, signed by a Responsible Officer of the Borrower,
designating such Unencumbered Asset as a non-Unencumbered Asset, and dated as of
the date of such designation, stating that after giving effect to such
designation, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
reasonably satisfactory to the Administrative Agent showing the computations
used in determining compliance with such covenants and (B) an updated Schedule
II listing each Unencumbered Asset as of the date such Asset has been removed as
an Unencumbered Asset hereunder; provided, however, that the Borrower shall be
deemed to have voluntarily designated any applicable Unencumbered Asset as a
non-Unencumbered Asset hereunder upon (I) receipt by the Administrative Agent of
an Early Release Request with respect to the Subsidiary Guarantor that owns such
Unencumbered Asset in accordance with Section 9.14(b) or (II) receipt by the
Administrative Agent of a Designation Notice with respect to the Subsidiary
Guarantor that owns such Unencumbered Asset, designating or redesignating such
Subsidiary Guarantor as an Unrestricted Subsidiary, in accordance with Section
5.01(n).  Further, if after giving effect to the designation by the Borrower of
any Unencumbered Asset as a non-Unencumbered Asset pursuant to this clause
(iii), the Guarantor that directly owns or leases such Unencumbered Asset does
not own or lease any other Unencumbered Asset, the Administrative Agent shall,
upon the request of the Borrower and at the Borrower’s expense, promptly release
such Guarantor from the Guaranty, so long as such release will not result in the
Obligations of the Loan Parties under the Loan Documents to fail to be pari
passu with any Pari Passu Obligations of the Loan Parties.

(iv)Subject to Section 9.14 and as a condition to the addition of an Asset as an
Unencumbered Asset hereunder, (x) concurrently with the delivery of a
certificate adding an Unencumbered Asset directly owned or leased by a
Subsidiary of a Loan Party pursuant to clause (i) above, or, (y) within ten days
after the formation or acquisition of any new direct or indirect Subsidiary of a
Loan Party that directly owns or leases an Unencumbered Asset, the Borrower
shall cause each such Subsidiary to (A) duly execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit C hereto, or such other guaranty supplement in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ Obligations under the Loan Documents and (B) deliver to the
Administrative Agent supplements to Schedules 4.01(b) or 4.01(p) (or the factual
information needed to update such Schedules) solely to the extent necessary due
to any changes in factual matters specifically related to the addition of such
Subsidiary or Subsidiaries as a Subsidiary Guarantor or the addition of such
Asset (so long as such changes in factual matters shall in no event comprise a
Default or an Event of Default).

78

 

--------------------------------------------------------------------------------

(v)Any Subsidiary of the Parent Guarantor that becomes a guarantor or borrower
in respect of any of the Obligations under a Senior Financing Transaction shall
be required to become a Guarantor hereunder and shall promptly execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit C hereto, or such other guaranty supplement in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
other Loan Parties’ Obligations under the Loan Documents.

(k)Further Assurances.  (i)  Promptly upon request by the Administrative Agent,
or any Lender Party through the Administrative Agent, correct, and cause each
Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.

(ii)Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, deliver, record,
re‑record, file, re‑file, register and re‑register any and all such further
acts, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
Party through the Administrative Agent, may reasonably require from time to time
in order (A) to carry out more effectively the purposes of the Loan Documents,
(B) to maintain the validity and effectiveness of any of the Loan Documents and
(C) to assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Lender Parties the rights granted or now or hereafter
intended to be granted to the Lender Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so.

(l)Performance of Material Contracts.  Perform and observe, and cause each of
its Restricted Subsidiaries to perform and observe, in all material respects,
all the terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, take all such
action to such end as may be from time to time requested by the Administrative
Agent, and, upon request of the Administrative Agent, make to each other party
to each such Material Contract such demands and requests for information and
reports or for action as any Loan Party or any of its Restricted Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(m)Compliance with Leases.  Make all payments and otherwise perform all
obligations in respect of all leases of real property to which the Borrower or
any of its Restricted Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled (except if such failure to
maintain such lease in full force and effect or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualified Ground Lease of an
Unencumbered Asset and could not otherwise reasonably be expected to result in a
Material Adverse Effect).

(n)Designation and Redesignation of Subsidiaries.  So long as no Default or
Event of Default exists or would result from such designation or redesignation,
the Borrower may, at any time upon written notice to the Administrative Agent (a
“Designation Notice”), (i) designate or redesignate any Restricted Subsidiary as
an Unrestricted Subsidiary, (ii) designate or redesignate any Unrestricted
Subsidiary as a Restricted Subsidiary or (iii) designate any newly created or
acquired Subsidiary as an Unrestricted Subsidiary (and in the absence of such
designation, such Subsidiary will be a Restricted Subsidiary).  Together with
any Designation Notice designating or redesignating a Restricted Subsidiary as
an Unrestricted Subsidiary, the Borrower will deliver a certificate to the
Administrative

79

 

--------------------------------------------------------------------------------

Agent, signed by a Responsible Officer of the Borrower, dated as of the date of
such designation or redesignation, stating that after giving effect to the
applicable designation or redesignation, the Parent Guarantor shall be in
compliance with the covenants contained in Section  5.04.  As of the Closing
Date, Schedule 4.01(b) lists all Subsidiaries of the Parent Guarantor and
categorizes them as Restricted or Unrestricted.

(o)Maintenance of REIT Status.  In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT and elect to be treated as a REIT under all
applicable laws, rules and regulations.

(p)Exchange Listing.  In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
NYSE American or NASDAQ and (ii) timely file all reports required to be filed by
it in connection therewith.

(q)Sarbanes‑Oxley.  Comply at all times in all material respects with all
applicable provisions of Section 402(a) of Sarbanes‑Oxley, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(r)OFAC.  Provide to the Administrative Agent and the Lender Parties any
information that the Administrative Agent or Lender Party deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti‑Corruption Laws.

Section 5.02Negative Covenants

.  So long as any Advance or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender Party shall have any Commitment hereunder, no Loan Party will, at any
time:

(a)Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its assets of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except, in the
case of the Loan Parties (other than the Parent Guarantor) and their respective
Restricted Subsidiaries:

(i)Liens created under the Loan Documents;

(ii)Permitted Liens;

(iii)Liens described on Schedule 4.01(o) hereto;

(iv)purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Restricted Subsidiaries in the ordinary course of business
to secure the purchase price of such equipment or to secure Debt incurred solely
for the purpose of financing the acquisition of any such equipment to be subject
to such Liens, or Liens existing on any such equipment at the time of
acquisition, or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount;

(v)Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b);

(vi)Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Restricted Subsidiary
of any Loan Party or becomes a Restricted Subsidiary of any Loan Party;

80

 

--------------------------------------------------------------------------------

(vii)Liens securing Non‑Recourse Debt permitted under Section 5.02(b) and
Recourse Debt permitted under Section 5.02(b), provided that no such Lien shall
extend to or cover any Unencumbered Asset that is owned by a Necessary Loan
Party;

(viii)the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b); and

(ix)Liens, other than Liens described in subsections (i) through (viii) above,
arising in connection with Debt permitted hereunder to the extent such Liens
will not result in a Default or Event of Default.

(b)Debt.  Create, incur, assume or suffer to exist, or permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist, any Debt
(other than Debt exclusively among the Loan Parties and their respective
Subsidiaries), unless (i) no Event of Default has occurred and is continuing
immediately before and immediately after the incurrence of such Debt and (ii)
immediately after giving effect to the incurrence of such Debt, the Borrower
will be in compliance, on a pro forma basis, with the provisions of Section
5.04; provided, however, that notwithstanding the foregoing, (A) in no event
shall any owner of an Unencumbered Asset be a borrower or guarantor of, or
otherwise obligated in respect of, any Recourse Debt unless it is a Guarantor
hereunder and (B) in no event shall any Loan Party or any Restricted Subsidiary
be a borrower or guarantor of, or otherwise obligated in respect of, any Debt
(disregarding for this purpose clause (ii) of the second proviso in the
definition thereof) of any Unrestricted Subsidiary except for Customary Carveout
Agreements.

(c)Change in Nature of Business.  Make, or permit any of its Restricted
Subsidiaries to make, any material change in the nature of its business as
carried at the Closing Date; or engage in, or permit any of its Restricted
Subsidiaries to engage in, any material line of business substantially different
from those lines of business conducted by the Parent Guarantor and its
Subsidiaries on the Closing Date or any business activities substantially
related or incidental thereto.

(d)Mergers, Etc.  Merge or consolidate with or into, or convey, transfer (except
as permitted by Section 5.02(e)), lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit any
of its Restricted Subsidiaries to do so; provided, however, that (i) any
Restricted Subsidiary of a Loan Party may merge or consolidate with or into, or
dispose of assets to, any other Subsidiary of such Loan Party (provided that (A)
if one or more of such Subsidiaries is also a Loan Party, a Loan Party shall be
the surviving entity and (B) if one or more of such Subsidiaries is an
Unrestricted Subsidiary, a Restricted Subsidiary shall be the surviving entity)
or any other Loan Party other than the Parent Guarantor (provided that such Loan
Party or, in the case of any Loan Party other than the Borrower, another Loan
Party shall be the surviving entity), and (ii) any Loan Party may merge with any
Person that is not a Loan Party so long as such Loan Party is the surviving
entity or (except in the case of a merger with the Borrower or the Parent
Guarantor, which shall always be the surviving entity) such other Person is the
surviving entity and shall promptly become a Loan Party (provided further that
the Parent Guarantor shall not merge with a Person that is not a Loan Party
unless such merger is with a Person that would be in compliance with Section
5.01(p), and which is the general partner or other owner of a Person
simultaneously merging with Borrower or a Subsidiary of Borrower, and the Parent
Guarantor shall be the surviving entity), provided, in each case, that no
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.  Notwithstanding any other provision of
this Agreement, (y) any Restricted Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of an Unencumbered Asset)
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and the
assets or proceeds from the liquidation or dissolution of such Restricted
Subsidiary are transferred to the Borrower or a Restricted Subsidiary,

81

 

--------------------------------------------------------------------------------

provided that no Default or Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom,
and (z) any Loan Party or Restricted Subsidiary of a Loan Party shall be
permitted to effect any Transfer of assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such assets so long as Section 5.02(e) would
otherwise permit the Transfer of all assets owned by such Person at the time of
such sale or transfer of such Equity Interests.  Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, the Administrative Agent shall, upon the request of the Borrower and at
the Borrower’s expense (but not in limitation of the provisions of Section
9.14(b)), release such Guarantor from the Guaranty in accordance with Section
9.14(b).

(e)Sales, Etc. of Assets.  (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any asset or assets and (ii) in the case of
the Loan Parties (other than the Parent Guarantor), sell, lease (other than by
entering into Tenancy Leases), transfer or otherwise dispose of, or grant any
option or other right to purchase, lease (other than any option or other right
to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Restricted Subsidiaries to sell, lease, transfer or otherwise dispose of, or
grant any option or other right to purchase, lease or otherwise acquire (each
action described in clauses (i) and (ii) of this subsection (e), including,
without limitation, any Sale and Leaseback Transaction, being a “Transfer”), any
asset or assets (or any direct or indirect Equity Interests in the owner
thereof), in each case unless (w) no Event of Default shall have occurred and be
continuing immediately before and after such Transfer, (x) the Loan Parties
shall be in compliance with the covenants contained in Section 5.04 on a pro
forma basis immediately after giving effect to such Transfer and (y) if
applicable, the Borrower shall have provided notice to the Administrative Agent
as required by Section 5.01(j)(iii).  Upon any such Transfer, if applicable, the
Administrative Agent shall, upon the request of the Borrower and at the
Borrower’s expense (but not in limitation of the provisions of Section 9.14(b)),
release the applicable Subsidiary Guarantor from the Guaranty in accordance with
Section 9.14(b).

(f)Restriction on Investments in Unrestricted Subsidiaries and Development
Assets.  Make or hold, or permit any of its Subsidiaries to make or hold, any
Investment in an Unrestricted Subsidiary or a Development Asset, except to the
extent that (i) the aggregate amount of all Investments in Unrestricted
Subsidiaries outstanding does not exceed, at any time, 25% of Total Asset Value
at such time and (ii) the aggregate amount of all Investments in Unrestricted
Subsidiaries and Development Assets outstanding does not exceed, at any time,
40% of Total Asset Value at such time.

(g)Restricted Payments.  In the case of the Parent Guarantor and the Borrower,
without the prior consent of the Required Lenders, make any Restricted Payments;
provided, however, that the Parent Guarantor may make Restricted Payments only
so long as (i) no Event of Default shall have occurred and be continuing, and
(ii) immediately before and after giving effect to the payment of any such
Restricted Payment the Parent Guarantor shall be in compliance with
Section 5.04(a)(v); provided further that in all cases, the Parent Guarantor
shall be permitted to make Restricted Payments not to exceed the minimum amount
necessary for the Parent Guarantor to maintain its status as a REIT and to avoid
the imposition of income and excise taxes on the Parent Guarantor under the
Internal Revenue Code.

(h)Amendments of Constitutive Documents.  Amend, or permit any of its Restricted
Subsidiaries to amend, in each case to the extent the same would have a Material
Adverse Effect, its limited liability company agreement, partnership agreement,
certificate of incorporation or bylaws or other constitutive documents without
the prior written consent of the Required Lenders.

82

 

--------------------------------------------------------------------------------

(i)Accounting Changes.  Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j)Speculative Transactions.  Engage, or permit any of its Restricted
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.

(k)Payment Restrictions Affecting Subsidiaries.  Directly or indirectly, enter
into or suffer to exist, or permit any of its Restricted Subsidiaries to enter
into or suffer to exist, any agreement or arrangement limiting the ability of
any of its Restricted Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Restricted Subsidiary of the Borrower (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (i) the Loan Documents, (ii) any
agreement or instrument evidencing Debt permitted under Section 5.02(b),
provided that the terms of such Debt, and of such agreement or instrument, do
not restrict distributions in respect of Equity Interests in Subsidiaries
directly or indirectly owning Unencumbered Assets, and (iii) any agreement in
effect at the time such Restricted Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower.

(l)Amendment, Etc. of Material Contracts.  Except as and to the extent the same
could not reasonably be expected to have a Material Adverse Effect, cancel or
terminate any Material Contract or consent to or accept any cancellation or
termination thereof, amend or otherwise modify any Material Contract or give any
consent, waiver or approval thereunder, waive any default under or breach of any
Material Contract, agree in any manner to any other amendment, modification or
change of any term or condition of any Material Contract or take any other
action in connection with any Material Contract that would impair in any
material respect the value of the interest or rights of any Loan Party
thereunder or that would impair or otherwise adversely affect in any material
respect the interest or rights, if any, of the Administrative Agent or any
Lender Party, or permit any of its Restricted Subsidiaries to do any of the
foregoing in each case taking into account the effect of any agreements that
supplement or serve to substitute for, in whole or in part, such Material
Contract.

(m)Negative Pledge.  Enter into or be subject to any agreement, or permit any of
its Restricted Subsidiaries to enter into or be subject to any agreement,
governing any Debt which constitutes a Negative Pledge, other than (i)
restrictions on further subordinate Liens on Assets encumbered by a mortgage,
deed to secure debt or deed of trust securing such Debt or (ii) Negative Pledges
with respect to any Asset that is not an Unencumbered Asset (it being agreed
that an Asset that is included as an Unencumbered Asset that becomes subject to
a Negative Pledge not otherwise permitted under clause (vi) of the definition of
the term “Unencumbered Asset Conditions” shall be deemed removed as an
Unencumbered Asset in accordance with Section 5.01(j)(ii) and the Borrower shall
comply with the requirements of such Section).

(n)Parent Guarantor as Holding Company.  In the case of the Parent Guarantor,
not directly or indirectly enter into or conduct any business, or engage in any
activity (including, without limitation, any action or transaction that is
required or restricted with respect to the Borrower and its Subsidiaries under
Sections 5.01 and 5.02 without regard to any of the enumerated exceptions to
such covenants), other than (i) the ownership, acquisition and disposition of
Equity Interests of the Borrower, (ii) the management of the business of the
Borrower, and such activities as are incidental thereto, all of which shall be
solely in furtherance of the business of the Borrower, (iii) the ownership of
(A) assets that have been distributed to the Parent Guarantor by its
Subsidiaries and that are held by the Parent Guarantor pending further
distribution to equity holders of the Parent Guarantor, (B) assets received by
the Parent Guarantor from third parties (including the net cash proceeds from
any issuance

83

 

--------------------------------------------------------------------------------

and sale by the Parent Guarantor of any of its Equity Interests), that are held
pending contribution of the same to the Borrower, (C) such bank accounts or
similar instruments as the Parent Guarantor deems necessary to carry out its
responsibilities under the organization documents of the Borrower and (D) other
tangible and intangible assets that, taken as a whole, are de minimis in
relation to the net assets of the Parent Guarantor and its Subsidiaries, but
which shall in no event include any Equity Interests other than those permitted
in clauses (iii)(A) and (B) of this sentence, (iv) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (v) the performance of its obligations with respect to the
Loan Documents, (vi) any public offering of its common stock or any other
issuance or sale of its Equity Interests (provided that 100% of the net cash
proceeds of such issuance or sale shall be contributed to the Borrower), (vii)
subject to Sections 5.02(g) and 5.04(a)(v), the payment of dividends, (viii)
making contributions to the capital of the Borrower, (ix) participating in tax,
accounting and other administrative matters as a member of the Consolidated
Group, (x) providing indemnification to officers, managers and directors, (xi)
any activities incidental to compliance with the provisions of the Securities
Act of 1933, as amended, the Exchange Act of 1934, as amended, any rules and
regulations promulgated thereunder, and the rules of national securities
exchanges, in each case, as applicable to the Parent Guarantor, as well as
activities incidental to investor relations, shareholder meetings and reports to
shareholders or debt holders, (xii) the incurrence of Debt, to the extent such
incurrence would not result in a Default or Event of Default under Section
5.02(b) or Section 5.04 (provided that 100% of the net cash proceeds of such
incurrence of Debt shall be contributed to the Borrower) and (xiii) any
activities incidental to the foregoing.

(o)OFAC.  Knowingly engage in, or permit any Subsidiary to engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is, or whose government is, the
subject of Sanctions.

(p)Senior Financing Transactions.  Permit any Subsidiary that is not a
Subsidiary Guarantor to become a guarantor or borrower of any Obligations under
any Senior Financing Transaction.

Section 5.03Reporting Requirements

.  So long as any Advance or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender Party shall have any Commitment hereunder, the Borrower will furnish
to the Administrative Agent and the Lender Parties in accordance with
Section 9.02(b):

(a)Default Notice.  As soon as possible and in any event within two Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably expected to result in
a Material Adverse Effect continuing on the date of such statement, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.

(b)Annual Financials.  As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Required Lenders of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing reasonably acceptable to the Required Lenders, which opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification

84

 

--------------------------------------------------------------------------------

or exception as to the scope of such audit, and (y) if applicable and if the
Parent Guarantor and its Subsidiaries are subject to the requirements of Section
404 of the Sarbanes-Oxley Act of 2002, a report of such independent public
accountants as to the internal controls of the Parent Guarantor and its
Subsidiaries required under Section 404 of the Sarbanes‑Oxley Act of 2002, in
each case certified in a manner to which the Required Lenders have not objected,
in their reasonable discretion, together with (i) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent Guarantor
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

(c)Quarterly Financials.  As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year‑end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent Guarantor in
determining compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Parent Guarantor shall also provide, if necessary for
the determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

(d)Investment Grade Rating Notice.  Promptly upon a Responsible Officer becoming
aware of a change in the Investment Grade Rating (including the initial issuance
of any Investment Grade Rating) or any other credit rating given by S&P, Moody’s
or another nationally‑recognized rating agency to the Borrower’s or the Parent
Guarantor’s long‑term senior unsecured debt or any announcement that any such
rating is “under review” or that such rating has been placed on a watch list or
that any similar action has been taken by S&P, Moody’s or another
nationally‑recognized rating agency, notice of such change, announcement or
action.

(e)Unencumbered Asset Financials.  Concurrently with delivery of the items set
forth in Section 5.03(b) and (c), the delivery to the Administrative Agent of a
list of all Unencumbered Assets at such time, which list shall include the name,
location and a short description of each such Unencumbered Asset and the Net
Operating Income of each such Unencumbered Asset as of the end of the applicable
quarter of the Fiscal Year or the Fiscal Year, as applicable, to which the
financial reporting relates.

85

 

--------------------------------------------------------------------------------

(f)Annual Budgets.  As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements on a quarterly
basis for the then current Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Maturity Date.

(g)Material Litigation.  Promptly after the commencement thereof, notice of all
actions, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Restricted
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any adverse change in the status or the financial
effect on any Loan Party or any of its Restricted Subsidiaries of the Material
Litigation from that described on Schedule 4.01(f) hereto.

(h)Securities Reports.  Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and, to the extent not
publicly available electronically at www.sec.gov or www.easterlyreit.com (or
successor web sites thereto), copies of all other financial statements, reports,
notices and other materials, if any, sent or made available generally by any
Loan Party to the “public” holders of its Equity Interests or filed with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all notifications received by any Loan Party or any
Subsidiary thereof from the Securities and Exchange Commission or any other
governmental authority pursuant to the Securities Exchange Act and the rules
promulgated thereunder.  Copies of each such proxy statements, financial
statements and reports may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which (i) a Loan Party
posts such documents, or provides a link thereto, on www.easterlyreit.com (or
successor web site thereto) or (ii) such documents are posted on its behalf on
the Platform, provided that the Parent Guarantor shall notify the Administrative
Agent (by facsimile or e-mail) of the posting of any such documents and, if
requested, provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above in, and in any event shall have no responsibility to monitor
compliance by any Loan Party with any such request for delivery, and each Lender
Party shall be solely responsible for obtaining and maintaining its own copies
of such documents.

(i)Real Property and Subsidiaries.  As soon as available and in any event within
15 days after the end of each quarter of each Fiscal Year, reports supplementing
Schedule 4.01(p) and Schedule 4.01(b), including, with respect to Schedule
4.01(p), an identification of all owned and leased real property acquired or
disposed of by any Loan Party or any of its Subsidiaries during such quarter,
and, with respect to each such Schedule, a description of such other changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete.

(j)Assets Reports.  As soon as available and in any event within 45 days after
the end of each quarter of each Fiscal Year, a report listing and describing (in
detail reasonably satisfactory to the Administrative Agent) all Real Property
assets of the Parent Guarantor and its Subsidiaries as of the end of such
quarter in form and substance reasonably satisfactory to the Administrative
Agent.

86

 

--------------------------------------------------------------------------------

(k)Environmental Conditions.  Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any asset owned or operated by any Loan Party or any Subsidiary
thereof or the operations thereof or the operations of any of its Subsidiaries,
(ii) promptly upon obtaining knowledge of any known release, discharge or
disposal of any Hazardous Materials at, from, or into any asset which it reports
in writing or is legally required to report in writing to any Governmental
Authority and which is material in amount or nature or which could reasonably be
expected to materially adversely affect the value of such asset, (iii) promptly
upon its receipt of any written notice of material violation of any
Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any asset in compliance with Environmental Laws,
(B) Hazardous Materials contamination on, from or into any asset, or
(C) investigation or remediation of off‑site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect or could reasonably be expected
to result in a material Environmental Action with respect to any Unencumbered
Asset.

(l)Unencumbered Asset Value.  Promptly after a Responsible Officer becomes aware
of any setoff, claim, withholding or defense asserted or effected against any
Loan Party, or to which any Unencumbered Asset is subject, which could
reasonably be expected to (i) have a material adverse effect on the value of an
Unencumbered Asset, (ii) have a Material Adverse Effect or (iii) result in the
imposition or assertion of a Lien against any Unencumbered Asset which is not a
Permitted Lien, notice to the Administrative Agent thereof.

(m)Addition/Removal of Unencumbered Assets.  Notice to the Administrative Agent
of the addition, removal, Transfer or redesignation of any Unencumbered Asset
pursuant to Section 5.01(j) or Section 5.02(e)(ii), including, promptly after
obtaining actual knowledge thereof, any event or circumstance that results in
any Asset previously qualifying as an Unencumbered Asset ceasing to qualify as
such, together with any certificate of a Responsible Officer as is required by
Section 5.01(j) or 5.02(e)(ii), as applicable.

(n)Reconciliation Statements.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer  performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the

87

 

--------------------------------------------------------------------------------

financial covenants set forth in Section 5.04) which would have resulted if such
financial statements and forecasts had been prepared without giving effect to
such change.

(o)Beneficial Ownership Certification.  Promptly following any change in
beneficial ownership of the Borrower that would render any statement in the
existing Beneficial Ownership Certification untrue or inaccurate, an updated
Beneficial Ownership Certification for the Borrower.

(p)Other Information.  Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Restricted Subsidiaries as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
from time to time reasonably request.

Section 5.04Financial Covenants

.  So long as any Advance or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender Party shall have, at any time after the Initial Extension of Credit,
any Commitment hereunder, the Parent Guarantor will:

(a)Parent Guarantor Financial Covenants.

(i)Maximum Leverage Ratio.  Maintain at all times a Leverage Ratio of not
greater than 60%; provided, however, that the Leverage Ratio may be increased to
65% for the four consecutive fiscal quarters following the fiscal quarter in
which a Material Acquisition occurs.

(ii)Maximum Secured Debt Leverage Ratio.  Maintain at all times a Secured Debt
Leverage Ratio of not greater than 40%.

(iii)[intentionally omitted].

(iv)Minimum Tangible Net Worth.  Maintain at all times tangible net worth of the
Parent Guarantor and its Subsidiaries, as determined in accordance with GAAP, of
not less than the sum of $596,019,000 plus an amount equal to 75% times the net
cash proceeds of all issuances and primary sales of Equity Interests of the
Parent Guarantor or the Borrower consummated following March 31, 2018.

(v)Maximum Dividend Payout Ratio.  Maintain at all times a Dividend Payout Ratio
of equal to or less than (A) 95% or (B) such greater amount as may be required
by applicable law to maintain status as a REIT for tax purposes and avoid
imposition of income and excise taxes on the Parent Guarantor under the Internal
Revenue Code.

(vi)Minimum Fixed Charge Coverage Ratio.  Maintain at all times a Fixed Charge
Coverage Ratio of not less than 1.50:1.0.

(b)Unencumbered Asset Financial Covenants.

(i)Maximum Unsecured Leverage Ratio.  Maintain at all times an Unsecured
Leverage Ratio of not greater than 60%; provided, however, that the Unsecured
Leverage Ratio may be increased to 65% for the four consecutive fiscal quarters
following the fiscal quarter in which a Material Acquisition occurs.

(ii)Minimum Unencumbered Asset Debt Service Coverage Ratio.  Maintain at all
times an Unencumbered Asset Debt Service Coverage Ratio of not less than
1.75:1.00.

88

 

--------------------------------------------------------------------------------

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for borrowed money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended.  To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating to
(a) an Advance or (b) any addition, removal, redesignation or Transfer of any
Unencumbered Asset pursuant to Section 5.01(j) or Section 5.02(e)(ii), such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance or such Transfer, as applicable.  All such calculations
shall be reasonably acceptable to the Administrative Agent.

Article VI
EVENTS OF DEFAULT

Section 6.01Events of Default

.  If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)Failure to Make Payments When Due.  (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or

(b)Breach of Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made or any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be incorrect
or misleading in any respect after giving effect to such qualification when made
or deemed made; or

(c)Breach of Certain Covenants.  The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 2.14, 5.01(e) (only with
respect to the Borrower or the Parent Guarantor), (i), (o), (p) or (q), 5.02,
5.03 or 5.04; or

(d)Other Defaults under Loan Documents.  Any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after the earlier of the date on which (i) a Responsible Officer becomes
aware of such failure or (ii) written notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender Party; or

(e)Cross Defaults.  (i) Any Loan Party or any Restricted Subsidiary thereof
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any Material Debt when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise); or (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Material Debt, if (A) the
effect of such event or condition is to permit the acceleration of the maturity
of such Material Debt or otherwise permit the holders thereof to cause such
Material Debt to mature, and (B) such event or condition shall remain unremedied
or otherwise uncured for a period of 30 days; or (iii) the maturity of any such
Material Debt shall be accelerated or any such Material Debt shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Material Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

89

 

--------------------------------------------------------------------------------

(f)Insolvency Events.  Any Loan Party or any Restricted Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Restricted Subsidiary thereof seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party or any
Restricted Subsidiary thereof shall take any corporate action to authorize any
of the actions set forth above in this subsection (f); or

(g)Monetary Judgments.  Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $50,000,000 shall be rendered
against any Loan Party or any Restricted Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Restricted Subsidiary and the insurer
covering full payment of such unsatisfied amount and (B) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified, and has not
disputed the claim made for payment, of the amount of such judgment or order; or

(h)Non‑Monetary Judgments.  (x) Any non‑monetary judgment, order or writ shall
be rendered against any Loan Party or Restricted Subsidiary thereof or (y) any
seizure or attachment shall be issued or enforced against the Borrower or any
Guarantor or any of their respective assets, in any such case that could
reasonably be expected to result in a Material Adverse Effect, and there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment, order, writ, seizure or attachment, by reason of a pending appeal or
otherwise, shall not be in effect; or

(i)Unenforceability of Loan Documents.  Any provision of any Loan Document after
delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other
than pursuant to the terms hereof or thereof) cease to be valid and binding on
or enforceable against any Loan Party which is party to it, or any such Loan
Party shall so state in writing; or

(j)Change of Control.  A Change of Control shall occur; or

(k)ERISA Events.  (i) Any ERISA Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000;

(ii)any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal

90

 

--------------------------------------------------------------------------------

Liability (determined as of the date of such notification), exceeds $5,000,000
or requires payments exceeding $2,000,000 per annum; or

(iii)any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $2,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c)) and of each Issuing Bank to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, (ii) shall at the request, or may with the consent, of the Required
Lenders, (A) by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and (B) by notice to each party
required under the terms of any agreement in support of which a Letter of Credit
is issued, request that all Obligations under such agreement be declared to be
due and payable; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under any Bankruptcy
Law, (y) the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c)) and of each Issuing Bank to issue
Letters of Credit shall automatically be terminated and (z) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower; and (iii) shall at the
request, or may with the consent of the Required Lenders, proceed to enforce its
rights and remedies under the Loan Documents for the benefit of the Lender
Parties by appropriate proceedings.

Section 6.02Actions in Respect of the Letters of Credit upon Default

.  If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or 2.20(e) or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will, pay to the Administrative Agent on
behalf of the Lender Parties in same day funds at the Administrative Agent’s
office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding.  If at any time the Administrative Agent or an Issuing
Bank determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Administrative Agent
and the Lender Parties with respect to the Obligations of the Loan Parties under
the Loan Documents, or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the L/C Cash Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Cash Collateral
Account that the Administrative Agent, as the case may be, determines to be free
and clear of any such right and claim.  Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the applicable Issuing Bank or Lenders, as
applicable, to the extent permitted by applicable law.

91

 

--------------------------------------------------------------------------------

Article VII
GUARANTY

Section 7.01Guaranty; Limitation of Liability

.  (a)  Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of the Borrower and each other Loan Party now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations, but in each case excluding all
Excluded Swap Obligations), whether direct or indirect, absolute or contingent,
and whether for principal, interest, premiums, fees, indemnities, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any Lender Party in enforcing any rights under this
Agreement or any other Loan Document.  Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to the Administrative Agent or any Lender Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.  This Guaranty is and constitutes a
guaranty of payment and not merely of collection.

(b)Each Guarantor, the Administrative Agent and each other Lender Party hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, the Guarantors, the
Administrative Agent and the Lender Parties hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

(c)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender Party under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Administrative Agent or any Lender Party under or in respect of the Loan
Documents.

Section 7.02Guaranty Absolute

.  Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of this Agreement and the other Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender Party with respect thereto.  The Obligations
of each Guarantor under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any other Loan Party under or
in respect of this Agreement or the other Loan Documents, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions.  The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

92

 

--------------------------------------------------------------------------------

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c)any taking, exchange, release or non‑perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

(e)any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f)any failure of the Administrative Agent or any Lender Party to disclose to
any Loan Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Administrative Agent or any Lender Party
(each Guarantor waiving any duty on the part of the Administrative Agent and any
Lender Party to disclose such information);

(g)the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender Party or
any other Person upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made.

Section 7.03Waivers and Acknowledgments

.  (a)  Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent or any Lender Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any collateral.

(b)Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or

93

 

--------------------------------------------------------------------------------

any Lender Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any collateral and (ii) any defense based on any right of set‑off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d)Each Guarantor acknowledges that the Administrative Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or any Lender Party.

(f)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

Section 7.04Subrogation

.  Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty, this Agreement or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative or any Lender Party against the Borrower, any other
Loan Party or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set‑off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been indefeasibly paid in full in cash, all Letters of
Credit shall have expired or been terminated and the Commitments shall have
expired or been terminated.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the indefeasible payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) the termination in whole
of the Commitments and (c) the latest date of expiration or termination of all
Letters of Credit, such amount shall be received and held in trust for the
benefit of the Administrative Agent and the Lender Parties, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.  If (i) any Guarantor shall make payment to the Administrative Agent
or any Lender Party of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been indefeasibly paid in full in cash, (iii) the termination in
whole of the Commitments shall have occurred and (iv) all Letters of Credit
shall have expired or been terminated, the Administrative Agent and the Lender
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

94

 

--------------------------------------------------------------------------------

Section 7.05Guaranty Supplements

.  Upon the execution and delivery by any Person of a Guaranty Supplement,
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Agreement to a
“Guarantor” or a “Loan Party” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Agreement”, “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Agreement and this Guaranty,
and each reference in any other Loan Document to the “Loan Agreement”,
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Agreement and this Guaranty, shall mean and be a reference to this Agreement and
this Guaranty as supplemented by such Guaranty Supplement.

Section 7.06Indemnification by Guarantors

.  (a)  Without limitation on any other Obligations of any Guarantor or remedies
of the Administrative Agent or the Lender Parties under this Agreement, this
Guaranty or the other Loan Documents, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent, the Arrangers, the Lender Parties and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

(b)Each Guarantor hereby also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to any of
the Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

Section 7.07Subordination

.  Each Guarantor hereby subordinates any and all debts, liabilities and other
Obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 7.07.

(a)Prohibited Payments, Etc.  Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Administrative Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b)Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent and the Lender Parties shall be entitled to receive payment
in full in cash of all Guaranteed Obligations (including all interest and
expenses accruing after the commencement of a proceeding under any Bankruptcy
Law, whether or not constituting an allowed claim in such proceeding (“Post
Petition Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.

(c)Turn‑Over.  After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any

95

 

--------------------------------------------------------------------------------

other Loan Party), each Guarantor shall, if the Administrative Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Administrative Agent and the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d)Administrative Agent Authorization.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

Section 7.08Continuing Guaranty; Effect of Release

.  (a)  This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the indefeasible payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (ii) the termination in whole of the Commitments and (iii) the latest
date of expiration or termination of all Letters of Credit, (b) be binding upon
the Guarantors, their successors and assigns and (c) inure to the benefit of and
be enforceable by the Administrative Agent and the Lender Parties and their
successors, transferees and assigns.

(b)Notwithstanding the foregoing, or anything to the contrary contained in this
Agreement (including, without limitation, in this Article VII), in no event
shall any applicable Subsidiary Guarantor have any liability or obligation of
any kind or nature under the Guaranty (including for such purpose, any Guaranty
Supplement) and/or this Agreement and any other Loan Document from and after the
date such Subsidiary Guarantor is released from its obligations under this
Agreement and the other Loan Documents pursuant to Section 9.14.

Section 7.09Keepwell

.  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its Guaranteed Obligations in respect of Swap Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 7.09
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 7.09, or otherwise in respect of
the Guaranteed Obligations, as it relates to such other Loan Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until a
discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor intends
that this Section 7.09 constitute, and this Section 7.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Article VIII
THE ADMINISTRATIVE AGENT

Section 8.01Authorization and Action

.  Each Lender Party (in its capacities as a Lender and as an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto.  As to any matters not expressly provided
for by the Loan Documents (including,

96

 

--------------------------------------------------------------------------------

without limitation, enforcement or collection of the Notes), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders or such greater number of Lenders as may be required pursuant to this
Agreement, and such instructions shall be binding upon all Lender Parties and
all holders of Notes; provided, however, that the Administrative Agent shall not
be required to take any action that exposes the Administrative Agent to personal
liability or that is contrary to this Agreement or applicable law.  The
Administrative Agent agrees to give to each Lender Party prompt notice of each
notice given to it by the Borrower pursuant to the terms of this
Agreement.  Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a syndication agent, documentation agent, senior manager,
joint lead arranger or joint book running manager, in such Person’s capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any Lender Party under any of such Loan Documents.  In its capacity as
the Lender Parties’ contractual representative, the Administrative Agent is a
“representative” of the Lender Parties as used within the meaning of “Secured
Party” under Section 9‑102 of the Uniform Commercial Code.

Section 8.02The Administrative Agent’s Reliance, Etc.

  Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent:  (a) in the case of the Administrative
Agent, may treat the payee of any Note as the holder thereof until the
Administrative Agent receives and accepts an Accession Agreement entered into by
an Acceding Lender as provided in Section 2.17 or an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, or, in the case of any other Agent, the
Administrative Agent has received notice from the Administrative Agent that it
has received and accepted such Accession Agreement or Assignment and Acceptance,
as the case may be, in each case as provided in Section 9.07; (b) may consult
with legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender Party and shall not be responsible to any Lender
Party for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopy or
other electronic communication) believed by it to be genuine and signed or sent
by the proper party or parties; and (g) shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law.

Section 8.03 Citibank and Affiliates

.  With respect to its Commitments, the Advances made by it and the Notes issued
to it, Citibank shall have the same rights and powers under the Loan Documents
as any other Lender Party and may exercise the same as though it were not the
Administrative Agent; and the term “Lender Party” or “Lender Parties” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity.  Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any Loan Party, any
Subsidiary of any Loan Party and any Person that may do business with or

97

 

--------------------------------------------------------------------------------

own securities of any Loan Party or any such Subsidiary, all as if Citibank were
not the Administrative Agent and without any duty to account therefor to the
Lender Parties.

Section 8.04Lender Party Credit Decision

.  Each Lender Party acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender Party and based on
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender Party also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.  Nothing in this Agreement or any other
Loan Document shall require the Administrative Agent or any of its respective
directors, officers, agents or employees to carry out any “know your customer”
or other checks in relation to any Person on behalf of any Lender Party and each
Lender Party confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its respective directors, officers, agents or employees.

Section 8.05Indemnification by Lender Parties

.  (a)  Each Lender Party severally agrees to indemnify the Administrative Agent
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments,
litigation, costs, expenses or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Administrative
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, litigation, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non‑appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Lender Party
severally agrees to reimburse the Administrative Agent promptly upon demand for
its ratable share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrower under Section 9.04, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.  If the Borrower shall reimburse the
Administrative Agent for any Indemnified Costs following payment by any Lender
Party to the Administrative Agent in respect of such Indemnified Costs pursuant
to this Section, the Administrative Agent shall share such reimbursement on a
ratable basis with each Lender making any such payment.  

(b)Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, litigation, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non‑appealable judgment by a court of competent
jurisdiction.  Without limitation of the foregoing, each Lender Party severally
agrees to reimburse such Issuing Bank promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.04, to the extent that such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrower.

98

 

--------------------------------------------------------------------------------

(c)For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Commitments at such time.  The failure of any Lender Party to
reimburse the Administrative Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or  such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount.  The terms “Administrative Agent”
and “Issuing Bank” shall be deemed to include the employees, directors, officers
and affiliates of the Administrative Agent and Issuing Bank for purposes of this
Section 8.05.  Without prejudice to the survival of any other agreement of any
Lender Party hereunder, the agreement and obligations of each Lender Party
contained in this Section 8.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.

Section 8.06Successor Agents

.  (a)  The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lender Parties and the Borrower and may be removed
at any time with or without cause by the Required Lenders; provided, however,
that any removal of the Administrative Agent will not be effective until it (or
its Affiliate) has been replaced as an Issuing Bank and released from all
obligations in respect thereof.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, which appointment shall, provided that no Default or Event of Default
shall have occurred and be continuing, be subject to the consent of the
Borrower, such consent not to be unreasonably withheld, conditioned or
delayed.  If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lender Parties, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States or of any State thereof and having a combined
capital and surplus of at least $500,000,000.  Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, and upon the execution and filing or recording of such financing
statements, or amendments thereto and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by this
Agreement, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents.  If within
45 days after written notice is given of the retiring Administrative Agent’s
resignation or removal under this Section 8.06 no successor Administrative Agent
shall have been appointed and shall have accepted such appointment, then on such
45th day (i) the retiring Administrative Agent’s resignation or removal shall
become effective, (ii) the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and
(iii) the Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation or removal
hereunder as the Administrative Agent shall have become effective, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement.

(b)In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, an Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Bank, effective at the close of business New York time on a
date specified in such notice (which date may not be less than 30 days after the
date of such notice); provided that such resignation by such Issuing Bank will
have no effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuing Bank.

99

 

--------------------------------------------------------------------------------

Section 8.07Relationship of Administrative Agent and Lenders

.  The relationship between the Administrative Agent and the Lenders, and the
relationship among the Lenders, is not intended by the parties to create, and
shall not create, any trust, joint venture or partnership relation between them.

Section 8.08Certain ERISA Matters

.  (a)  Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Advances, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Letters of Credit, the Commitments and this Agreement, or

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Obligations of such
Lender in respect of the Advances, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Obligations of such Lender in
respect of the Advances, the Letters of Credit, the Commitments and this
Agreement.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that:

(i)none of the Administrative Agent, Arrangers or their respective Affiliates is
a fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Letters of Credit, the Commitments and this Agreement is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(A)-(E),

100

 

--------------------------------------------------------------------------------

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Letters of Credit, the Commitments and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies,

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Letters of Credit, the Commitments and this Agreement is a fiduciary under ERISA
or the Code, or both, with respect to the Advances, the Letters of Credit, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v)no fee or other compensation is being paid by such Lender or any of its
Affiliates or agents directly to the Administrative Agent, any Arranger or any
of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Advances, the Letters of Credit, the
Commitments or this Agreement.

Each of the Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Advances, the Letters
of Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Advances, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Advances, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including, without limitation, structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

Article IX
MISCELLANEOUS

Section 9.01Amendments, Etc.

(c)  (a)  Subject to the second and third sentences of this Section 9.01(a), no
amendment or waiver of any provision of this Agreement, the Notes or any other
Loan Document, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Subject to the
immediately following sentence, any term of this Agreement or of any other Loan
Document relating to the rights or obligations of the Lenders of a particular
Class, and not Lenders of any other Class, may be amended, and the performance
or observance by the Borrower or any other Loan Party may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Required Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto).  Notwithstanding
the foregoing, no amendment, waiver or consent shall, unless in writing and
signed by the Lenders indicated below, do any of the following at any
time:  (i) modify the definition of Required Lenders or, except in accordance
with clause (xi) below, otherwise change the percentage vote of the Lenders
required to take any action under this Agreement or any other Loan Document, in
each case without the consent of each affected Lender, (ii) release the Borrower
with respect to the Obligations or, except to the extent expressly permitted
under this Agreement, reduce or limit the obligations of any Guarantor under
Article VII or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Guaranteed Obligations without the consent of each
Lender,

101

 

--------------------------------------------------------------------------------

(iii) permit the Loan Parties to encumber the Unencumbered Assets, except as
expressly permitted in the Loan Documents, without the consent of each Lender,
(iv) amend this Section 9.01 without the consent of each Lender, (v) increase
the Commitment of any Lender or subject any Lender to any additional obligations
(other than as provided by Section 2.17), without the consent of such Lender,
(vi) forgive or reduce the principal of, or interest on, the Obligations of the
Loan Parties under the Loan Documents or any fees or other amounts payable
thereunder to any Lender, without the consent of such Lender, (vii) postpone or
extend any date fixed for any payment of principal of, or interest on, the Notes
or any fees or other amounts payable hereunder to any Lender (other than as
provided by Section 2.07(d)), in each case without the consent of such Lender,
(viii) extend the Maturity Date, other than as provided by Section 2.16, without
the consent of each affected Lender (and for the avoidance of doubt only Lenders
with Advances or Commitments with respect to a Facility shall be deemed to be
affected by an extension of the Maturity Date with respect to such Facility),
(ix) modify the definition of Pro Rata Share without the consent of each Lender,
(x) modify Section 2.11(f) or any provisions requiring payment to be made for
the ratable account of the Lenders without the consent of each Lender or
(xi) modify the definition of the term “Required Class Lenders” as it relates to
a Class of Lenders, or modify in any other manner the number or percentage of a
Class of Lenders required to make any determinations or waive any rights
hereunder or modify any provision hereof, in each case, solely with respect to
such Class of Lenders, without the written consent of each Lender in such Class;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by each Issuing Bank, in addition to the Lenders required above to
take such action, affect the rights or obligations of any Issuing Bank under
this Agreement; and provided further still that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents.

(b)In the event that any Lender (a “Non‑Consenting Lender”) shall fail to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders or all Lenders of a Class
and that has been consented to by the Administrative Agent and the Required
Lenders or the Required Class Lenders (as applicable), then the Borrower shall
have the right, upon written demand to such Non‑Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non‑Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to a Replacement Lender, provided that (i) as of such Consent
Request Date, no Default or Event of Default shall have occurred and be
continuing, (ii) as of the date of the Borrower’s written demand to replace such
Non‑Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent and (iii) the replacement
of any Non-Consenting Lender shall be consummated in accordance with and subject
to the provisions of Section 2.20.  The Replacement Lender shall purchase such
interests of the Non‑Consenting Lender and shall assume the rights and
obligations of the Non‑Consenting Lender under this Agreement upon execution by
the Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 9.07.  

(c)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, the Required Class Lenders or all of
the Lenders, as required, have approved any such amendment or waiver (and the
definitions of “Required Lenders” and “Required Class Lenders” will
automatically be deemed modified accordingly for the duration of such period;
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such

102

 

--------------------------------------------------------------------------------

Defaulting Lender hereunder, or alter the terms of this proviso, will require
the consent of such Defaulting Lender.

(d)Anything herein to the contrary notwithstanding, but subject to Section
2.07(d), if the Administrative Agent and the Borrower have jointly identified an
ambiguity, omission, mistake or defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between a provision of this Agreement
and/or a provision of the other Loan Documents, the Administrative Agent and the
Borrower shall be permitted to amend such provision to cure such ambiguity,
omission, mistake, defect or inconsistency, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the Required Lenders do not provide the Administrative
Agent with written notice of objection to such amendment within ten Business
Days following receipt of notice thereof and a copy of such amendment.

Section 9.02Notices, Etc.

  (a)  All notices and other communications provided for hereunder shall be
either (x) in writing (including telecopier communication) and mailed,
telecopied or delivered by hand or by overnight courier service, (y) as and to
the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b) or (z) as and to the extent expressly permitted in this
Agreement, transmitted by e‑mail, provided that such e‑mail shall in all cases
include an attachment (in PDF format or similar format) containing a legible
signature of the person providing such notice, if to the Borrower, at its
address at c/o Easterly Government Properties, Inc., 2101 L Street NW, Suite
650, Washington, D.C. 20037, Attention:  Alison Bernard, Executive Vice
President and Chief Accounting Officer and Meghan Baivier, Executive Vice
President, Chief Financial and Operating Officer or, if applicable, at
abernard@easterlyreit.com and mbaivier@easterlyreit.com (and in the case of
transmission by e‑mail, with a copy by U.S. mail to the attention of Alison
Bernard, Executive Vice President and Chief Accounting Officer and Meghan
Baivier, Executive Vice President, Chief Financial and Operating Officer at c/o
Easterly Government Properties, Inc., 2101 L Street NW, Suite 650, Washington,
D.C. 20037); if to any Initial Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e‑mail address specified opposite its name
on Schedule I hereto (and in the case of a transmission by e‑mail, with a copy
by U.S. mail to its Domestic Lending Office); if to any other Lender Party, at
its Domestic Lending Office or, if applicable, at the telecopy number or e‑mail
address specified in the Assignment and Acceptance pursuant to which it became a
Lender Party (and in the case of a transmission by e‑mail, with a copy by U.S.
mail to its Domestic Lending Office); if to Citibank in its role as an Initial
Issuing Bank, at its address at 1615 Brett Road, OPS III, New Castle, Delaware
19720, Attention:  Bank Loan Syndications Department, or, if applicable, at
global.loans.support@citi.com (and in the case of a transmission by e‑mail, with
a copy by U.S. mail to 1615 Brett Road, OPS III, New Castle, Delaware 19720,
Attention:  Bank Loan Syndications Department); if to PNC in its role as an
Initial Issuing Bank, at its address at PNC Firstside Center, 4th Floor, 500
First Avenue, Pittsburgh, PA 15219, Attention:  John James Coyle; if to Wells
Fargo in its role as an Initial Issuing Bank, at its address at 550 South Tyron
Street, 6th Floor, Charlotte, NC 28210, Attention:  Kristen Ray, with a copy
to:  550 South Tyron Street, 6th Floor, Charlotte, NC 28210, Attention:  Angela
Dale; and if to the Administrative Agent, at its address at 1615 Brett Road, OPS
III, New Castle, Delaware 19720, Attention:  Bank Loan Syndications Department,
or, if applicable, at global.loans.support@citi.com (and in the case of a
transmission by e‑mail, with a copy by U.S. mail to 1615 Brett Road, OPS III,
New Castle, Delaware 19720, Attention:  Bank Loan Syndications Department) or,
as to the Borrower or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.  All notices,
demands, requests, consents and other communications described in this
clause (a) shall be effective (i) if delivered by hand, including any overnight
courier service, upon personal delivery, (ii) if delivered by mail, when
deposited in the mails, (iii) if delivered by posting to an Approved Electronic
Platform, an Internet website or a similar telecommunication device requiring
that a user have prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 9.02(b) to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must

103

 

--------------------------------------------------------------------------------

accomplish, and whether or not any such Person shall have accomplished, any
action prior to obtaining access to such items, including registration,
disclosure of contact information, compliance with a standard user agreement or
undertaking a duty of confidentiality) and such Person has been notified in
respect of such posting that a communication has been posted to the Approved
Electronic Platform, provided that if requested by any Lender Party, the
Administrative Agent shall deliver a copy of the Communications to such Lender
Party by e‑mail or telecopier and (iv) if delivered by electronic mail or any
other telecommunications device, upon receipt by the sender of a response from
any one recipient, or from an employee or representative of the Person receiving
notice on behalf of such Person, acknowledging receipt (which response may not
be an automatic computer‑generated response) and an identical notice is also
sent simultaneously by mail, overnight courier or personal delivery as otherwise
provide in this Section 9.02; provided, however, that notices and communications
to the Administrative Agent pursuant to Article II, III or IX shall not be
effective until received by the Administrative Agent.  Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.  Each Lender Party agrees (i) to notify the Administrative
Agent in writing of such Lender Party’s e‑mail address to which a notice may be
sent by electronic transmission (including by electronic communication) on or
before the date such Lender Party becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent has on record an
effective e‑mail address for such Lender Party) and (ii) that any notice may be
sent to such e‑mail address.

(b)Notwithstanding clause (a) (unless the Administrative Agent requests that the
provisions of clause (a) be followed) and any other provision in this Agreement
or any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower.  Nothing in this clause (b)
shall prejudice the right of the Administrative Agent or any Lender Party to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.

(c)Each of the Lender Parties and each Loan Party agrees that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lender Parties by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).  Although the Approved Electronic
Platform and its primary web portal are secured with generally‑applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single‑user‑per‑deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal‑by‑deal basis, each
of the Lender Parties and each Loan Party acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.  In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lender
Parties and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(d)THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH

104

 

--------------------------------------------------------------------------------

EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

(e)Each of the Lender Parties and each Loan Party agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally‑applicable document retention procedures and policies.

Section 9.03No Waiver; Remedies

.  No failure on the part of any Lender Party or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein and therein provided are
cumulative and not exclusive of any remedies provided by law.

Section 9.04Costs and Expenses

.  (a)  Each Loan Party agrees jointly and severally to pay on demand (i) all
reasonable and documented out‑of‑pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
reasonable and documented out-of-pocket (A) all due diligence, Asset review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) fees and
expenses of counsel for the Administrative Agent with respect thereto
(including, without limitation, with respect to reviewing and advising on any
matters required to be completed by the Loan Parties on a post‑closing basis),
with respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto and (C)  fees
and expenses of counsel for the Administrative Agent with respect to the
preparation, execution, delivery and review of any documents and instruments at
any time delivered pursuant to Sections 3.01, 3.02 or 5.01(j) and (ii) all
out-of-pocket costs and expenses of the Administrative Agent and, following the
occurrence of any Event of Default, each Lender Party, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each such Lender Party with respect thereto),
provided, however, that the Loan Parties shall not be required to pay the costs
and expenses of more than one counsel for the Administrative Agent and the
Lender Parties, absent a conflict of interest (or in the case of a conflict of
interest, one additional counsel for all similarly conflicted Lender Parties),
and any necessary or desirable local counsel (limited to tax, litigation and
corporate counsel in each applicable jurisdiction or, in the case of a conflict
of interest, one additional tax, litigation and corporate counsel in such
jurisdiction for all similarly conflicted Lender Parties).

(b)Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of one counsel for the Indemnified Parties, absent
a conflict of interest (or in the case of a conflict of interest, one additional
counsel for all similarly conflicted Indemnified Parties), and any necessary or
desirable local counsel (limited to tax, litigation

105

 

--------------------------------------------------------------------------------

and corporate counsel in each applicable jurisdiction or, in the case of a
conflict of interest, one additional tax, litigation and corporate counsel in
such jurisdiction for all similarly conflicted Indemnified Parties) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Loan Documents or any of the transactions contemplated thereby or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense (x) is found in a final, non‑appealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Indemnified Party’s gross negligence, willful misconduct or bad faith
material breach of the Loan Documents or (y) arises out of or in connection with
any dispute solely among the Indemnified Parties and not arising out of or in
connection with any act or omission of any Loan Parties or any of their
Subsidiaries (other than a dispute involving a claim against the Administrative
Agent or any Arranger solely in such capacity).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated.  Each Loan
Party also agrees not to assert any claim against the Administrative Agent, any
Lender Party or any of their respective Related Parties, on any theory of
liability, for special, indirect, incidental, consequential or punitive damages
arising out of or otherwise relating to the Facilities, the actual or proposed
use of the proceeds of the Advances or the Letters of Credit, the Loan Documents
or any of the transactions contemplated by the Loan Documents.  This Section
9.04(b) shall not apply with respect to Taxes, as to which Section 2.12 shall
govern, other than any Taxes that represent losses, claims, damages and similar
costs arising from any non-Tax claim.

(c)If any payment of principal of, or Conversion of, any Eurodollar Rate Advance
is made by the Borrower to or for the account of a Lender Party other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.06, 2.09(b)(i), or 2.10(d), replacement of a
Lender pursuant to Section 2.20 or 9.01(b), acceleration of the maturity of the
Notes pursuant to Section 6.01 or for any other reason, or if the Borrower fails
to make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender Party any amounts
required to compensate such Lender Party for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender Party to fund or
maintain such Advance.

(d)If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e)Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

(f)No Indemnified Party referred to in Section 9.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through

106

 

--------------------------------------------------------------------------------

telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

Section 9.05Right of Set‑off

.  Upon (a) the occurrence and during the continuance of any Event of Default
and (b) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the Notes due and
payable pursuant to the provisions of Section 6.01, the Administrative Agent and
each Lender Party and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and otherwise apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Administrative Agent, such Lender Party or such Affiliate to
or for the credit or the account of the Borrower or any other Loan Party against
any and all of the Obligations of the Borrower or such Loan Party now or
hereafter existing under the Loan Documents, irrespective of whether the
Administrative Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be
unmatured.  The Administrative Agent and each Lender Party agrees promptly to
notify the Borrower or such Loan Party after any such set‑off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set‑off and application.  The rights of the Administrative
Agent and each Lender Party and their respective Affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set‑off) that the Administrative Agent, such Lender
Party and their respective Affiliates may have; provided, however, that in the
event that any Defaulting Lender exercises such right of setoff, (x) all amounts
so set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18(b) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders and (y) the Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.

Section 9.06Binding Effect

.  This Agreement shall become effective when it shall have been executed by the
Borrower, each Guarantor named on the signature pages hereto and the
Administrative Agent shall have been notified by each Initial Lender and each
Initial Issuing Bank that such Initial Lender or such Initial Issuing Bank, as
the case may be, has executed it and thereafter shall be binding upon and inure
to the benefit of the Borrower, the Guarantors named on the signature pages
hereto and the Administrative Agent and each Lender Party and their respective
successors and assigns, except that neither the Borrower nor any other Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lender Parties.

Section 9.07Assignments and Participations; Replacement Notes

.  (a)  Each Lender may (and, if demanded by the Borrower in accordance with
Section 2.20 or Section 9.01(b) will) assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment or Commitments, the
Advances owing to it and any Note or Notes held by it); provided, however, that
(i) each such assignment shall be of a uniform, and not a varying, percentage of
all rights and obligations under and in respect of one or more of the Facilities
(other than any right to make Competitive Bid Advances and Competitive Bid
Advances owing to it), (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 under each Facility or an
integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
the Borrower), (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by the Borrower pursuant
to Section 2.20 or Section 9.01(b) shall be an assignment at par of all rights
and obligations of the assigning Lender under this Agreement, (v) no such
assignments shall be permitted (A) until the Administrative Agent shall have
notified the Lender Parties that syndication of the Commitments

107

 

--------------------------------------------------------------------------------

hereunder has been completed, without the consent of the Administrative Agent,
and (B) at any other time without the consent of the Administrative Agent, each
Issuing Bank and, so long as no Default or Event of Default shall have occurred
and be continuing, the Borrower (which consent, in each case, shall not be
unreasonably withheld, conditioned or delayed, and in the case of the Borrower,
such approval shall be deemed given if not denied in writing within ten (10)
Business Days following a request therefor), except if such assignment is being
made by a Lender to an Affiliate or Fund Affiliate of such Lender, (vi) no such
assignments shall be made to any Defaulting Lender or Potential Defaulting
Lender or any of their respective subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause, and (vii) except to the extent contemplated by Sections 2.20
and 9.01(b), the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, a processing and recordation fee of
$3,500; provided, however, that (x) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment, and (y) for each such assignment made as a result of a demand by
the Borrower pursuant to Section 2.20 or Section 9.01(b), the Borrower shall pay
to the Administrative Agent the applicable processing and recordation fee.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Bank and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Advances and participants in
Letters of Credit in accordance with its Pro Rata Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this Section 9.07(a), then the assignee of
such interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(b)Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

(c)By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document

108

 

--------------------------------------------------------------------------------

or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender Party or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.

(d)The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
(and stated interest) of the Advances owing under each Facility to, each Lender
Party from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties shall treat each
Person whose name is recorded in the Register as a Lender Party hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower or the Administrative Agent or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.

(e)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent.  In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
portion of the Advances purchased by it and any unfunded Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained any portion of the Advances or any unfunded
Commitment under such Facility, a substitute Note to the order of such assigning
Lender in an amount equal to the portion of the Advances and such unfunded
Commitment retained by it hereunder.  Such substitute Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.

(f)Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.

109

 

--------------------------------------------------------------------------------

(g)Each Lender Party may sell participations to one or more Persons (other than
any Defaulting Lender, natural person, Loan Party or any Affiliate of any Loan
Party) (each such Person, a “Participant”) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Advances owing to it and the Note or Notes
(if any) held by it); provided, however, that (i) such Lender Party’s
obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no Participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except that any agreement
with respect to such participation may provide that such Participant may have a
consent right regarding whether the applicable Lender Party will approve of an
amendment, waiver or consent to the extent such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) a Participant shall be
entitled to the benefits of Sections 2.10,  2.12 and 9.04(c) (subject to the
requirements and limitations therein, including the requirements under Sections
2.12(f) and 2.12(g) (it being understood that the documentation required under
Sections 2.12(f) and 2.12(g) shall be delivered to the participating Lender
Party)) to the same extent as if it were a Lender Party and had acquired its
interest by assignment pursuant to Section 9.07(a); provided, however, that such
Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.12, or 9.04(c) with respect to any participation than its
participating Lender Party would have been entitled to receive, except, in the
case of Sections 2.10 and 2.12 only, to the extent such entitlement to receive a
greater payment results from a change in law or increased cost, as applicable,
that occurs after the Participant acquired the applicable participation.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non‑fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or any other
Obligations under the Loan Documents (the “Participant Register”), provided,
however, that no Lender shall have any obligation to disclose all or any portion
of such Participant Register (including the identity of any Participant or any
information relating to any Participant’s interest in any such Commitment,
Advances or any other Obligations, under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Advance or other Obligation is in registered form under
Section 5f.103‑1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(h)Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or Participant or proposed assignee or Participant any information
relating to the Loan Parties (or any of them) furnished to such Lender Party by
or on behalf of any Loan Party; provided, however, that prior to any such
disclosure, the assignee or Participant or proposed assignee or Participant
shall agree to preserve the confidentiality of any Information received by it
from such Lender Party on the same terms as provided in Section 9.13.

(i)Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time pledge or assign, or grant a security interest in all or
any portion of its rights under this Agreement (including, without limitation,
any pledge or assignment of, or grant of a security interest in, the Advances
owing to such Lender and any Note or Notes held by it), including in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any other central bank in accordance
with applicable local laws or regulations.

110

 

--------------------------------------------------------------------------------

(j)Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in form
reasonably acceptable to the Borrower.  Upon the execution and delivery of the
replacement Note, all references herein or in any of the other Loan Documents to
the lost, stolen or mutilated Note shall be deemed references to the replacement
Note.

Section 9.08Execution in Counterparts

.  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or by email with a pdf or similar attachment
shall be effective as delivery of an original executed counterpart of this
Agreement.

Section 9.09Severability

.  In case one or more provisions of this Agreement or the other Loan Documents
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not be affected or impaired thereby.

Section 9.10Survival of Representations

.  All representations and warranties contained in this Agreement and in any
other Loan Document or made in writing by or on behalf of any Loan Party in
connection herewith or therewith shall survive the execution and delivery of
this Agreement and the Loan Documents, the making of the Advances and any
investigation made by or on behalf of the any Lender Party, none of which
investigations shall diminish any Lender Party’s right to rely on such
representations and warranties.

Section 9.11Usury Not Intended

.  It is the intent of the Borrower and each Lender Party in the execution and
performance of this Agreement and the other Loan Documents to contract in strict
compliance with applicable usury laws, including conflicts of law concepts,
governing the Advances of each Lender Party including such applicable laws of
the State of New York and the United States of America from time to time in
effect.  In furtherance thereof, the Lender Parties and the Borrower stipulate
and agree that none of the terms and provisions contained in this Agreement or
the other Loan Documents shall ever be construed to create a contract to pay, as
consideration for the use forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes hereof “interest” shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, taken, charged, received, reserved or paid under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts contracted for, taken, charged, received,
reserved or paid on the Advances, include amounts which, by applicable law, are
deemed interest which would exceed the Maximum Rate, then such excess shall be
deemed to be a mistake and, each Lender Party receiving the same shall credit
the same on the principal of the Obligations of the Borrower under the Loan
Documents (or if such Obligations shall have been paid in full, refund said
excess to the Borrower).  In the event that the Obligations of the Borrower
under the Loan Documents are accelerated by reason of any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
principal of the Obligations of the Borrower under the Loan Documents (or, if
such Obligations shall have been paid in full, refunded to the Borrower).  In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Borrower and the Lender Parties
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Facilities all amounts considered to be interest under applicable law at any
time contracted for, taken, charged, received,  reserved or paid in connection
with the Obligations of the Loan Parties under the Loan Documents.  The
provisions of this Section shall control over

111

 

--------------------------------------------------------------------------------

all other provisions of this Agreement or the other Loan Documents which may be
in apparent conflict herewith.

Section 9.12No Liability of Issuing Bank

.  The Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  None of any Issuing Bank or any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non‑appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

Section 9.13Confidentiality

.  (a)  Each of the Administrative Agent, the Lender Parties and the Issuing
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or any such Related Party (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners) or any
pledgee in connection with any pledge made pursuant to Section 9.07(i), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (vii)
on a confidential basis to (A) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facility, (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facility or (C) external auditors as may be required
by a Lender Party’s policies or policies of any governmental or
quasi‑governmental entity affecting a Lender Party, (viii) with the consent of
the Borrower or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 9.13 or (B) becomes
available to the Administrative Agent, such Lender Party, such Issuing Bank or
any of their respective Affiliates on a non‑confidential basis from a source
other than the Parent Guarantor or any of its Subsidiaries without the
Administrative Agent, such Lender Party, such Issuing Bank or any of their
respective Affiliates having knowledge that a duty of confidentiality to the
Parent or any of its Subsidiaries has been breached.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement (as and to the extent the same is
otherwise publicly available from sources that are not as a result of a breach
of this Agreement) to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.  For

112

 

--------------------------------------------------------------------------------

purposes of this Section, “Information” means all information that any Loan
Party furnishes to the Administrative Agent or any Lender Party in writing
designated as confidential, but does not include any such information that is or
becomes generally available to the public other than by way of a breach of the
confidentiality provisions of this Section 9.13 or that is or becomes available
to the Administrative Agent or such Lender Party from a source other than the
Loan Parties or the Administrative Agent or any other Lender Party and not in
violation of any confidentiality agreement with respect to such information that
is actually known to the Administrative Agent or such Lender Party.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b)Certain of the Lender Parties may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non‑public information with respect
to any of the Parent Guarantor, any or its Subsidiaries or their respective
securities (“Restricting Information”).  Other Lender Parties may enter into
this Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting
Information.  Each Lender Party acknowledges that United States federal and
state securities laws prohibit any person from purchasing or selling securities
on the basis of material, non‑public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person.  None of the Administrative Agent or any of its
directors, officers, agents or employees shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
directors, officers, agents or employees be responsible or liable in any way for
any decision a Lender Party may make to limit or to not limit its access to
Restricting Information.  In particular, none of the Administrative Agent or any
of its directors, officers, agents or employees (i) shall have, and the
Administrative Agent, on behalf of itself and each of its directors, officers,
agents and employees, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party, any Lender Party or any of their respective
Affiliates, directors, officers, agents or employees arising out of or relating
to the Administrative Agent or any of its directors, officers, agents or
employees providing or not providing Restricting Information to any Lender
Party, other than as found by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent or
any of its directors, officers, agents or employees.

(c)Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.13(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”).  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding

113

 

--------------------------------------------------------------------------------

whether a Communication contains or does not contain material non‑public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information.  Nothing in this Section 9.13(c) shall modify or limit a Person’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.

(d)Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting
Information.  Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender Party agrees
to notify the Administrative Agent from time to time of such Lender Party’s
designee’s e‑mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

(e)Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally.  Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party.  Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Parent Guarantor).  None of the
Loan Parties, the Administrative Agent or any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.

(f)Sections 9.13(b), (c), (d) and (e) are designed to assist the Administrative
Agent, the Lender Parties and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lender Parties express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender Parties hereunder or
thereunder may contain Restricting Information.  None of the Administrative
Agent or any of its directors, officers, agents or employees warrants or makes
any other statement with respect to the adequacy of such provisions to achieve
such purpose nor does the Administrative Agent or any of its directors,
officers, agents or employees warrant or make any other statement to the effect
that a Loan Party’s or Lender Party’s adherence to such provisions will be
sufficient to ensure compliance by such Loan Party or Lender Party with its
contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Loan Party
assumes the risks associated therewith.

Section 9.14Release of Subsidiary Guarantors

.  (a)  Within five (5) Business Days following the written request by the
Parent Guarantor, the Administrative Agent, on behalf of the Lender Parties,
shall release all Subsidiary Guarantors from their respective obligations under
this Agreement and each other Loan Document so long as:  (i) there is no
monetary Event of Default existing under this Agreement at the time of such
request and no Default or Event of Default will exist immediately following such
release; (ii) the Borrower or the Parent Guarantor shall have received and have
in effect at such time an Investment Grade Rating; and (iii) a Responsible
Officer of the Parent Guarantor shall have delivered to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent stating that each Subsidiary Guarantor is either being
released from its obligations under any Senior Financing

114

 

--------------------------------------------------------------------------------

Transaction or has not then provided (and is not then required by the terms of
such Senior Financing Transaction to provide) a guaranty with respect to any
Senior Financing Transaction to which any Loan Party is a party or to which it
is simultaneously (or substantially simultaneously) entering into; provided,
however, that in the event the Parent Guarantor is not able to make such
statement with respect to any specific Subsidiary Guarantor, such Subsidiary
Guarantor shall not be released from its obligations under this Agreement and
each other Loan Document until the Parent Guarantor makes such statement with
respect to such Subsidiary Guarantor, but all other Subsidiary Guarantors shall
be released as provided herein (collectively, clauses (i), (ii) and (iii) shall
be considered a “Release Event”).  In addition, following a Release Event, a
Subsidiary of the Parent Guarantor shall not be required to become a Guarantor
hereunder unless and until such Subsidiary thereafter becomes a guarantor or
borrower in respect of a Senior Financing Transaction, in which case such
Subsidiary shall become a Guarantor in accordance with Section 5.01(j)(v).

(b)In addition to the foregoing, at any time prior to the date on which the
Borrower or the Parent Guarantor shall have received and then have in effect an
Investment Grade Rating, within five (5) Business Days after the written request
of the Parent Guarantor (each, an “Early Release Request”), including but not
limited to, in connection with the sale or financing of any applicable
Unencumbered Asset then being designated as a non-Unencumbered Asset as
permitted hereunder or the designation or redesignation of a Restricted
Subsidiary as an Unrestricted Subsidiary as permitted hereunder, the
Administrative Agent, on behalf of the Lender Parties, shall release the
Subsidiary Guarantors designated in such request from their respective
obligations under this Agreement and each other Loan Document so long as:  (i)
there is no monetary Event of Default existing under this Agreement at the time
of such request and no Default or Event of Default will exist immediately
following such release; (ii) immediately following such release the Borrower and
the Parent Guarantor shall be in compliance with the covenants in Section 5.04,
on a pro forma basis immediately after giving effect to such release; and (iii)
the Parent Guarantor shall have delivered to the Administrative Agent (A) a
certificate confirming compliance with (i) and (ii) above and (B) an updated
Schedule II listing each Unencumbered Asset as of the date such Subsidiary
Guarantor is removed as a Guarantor hereunder.

Section 9.15Patriot Act Notification

.  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.  The Parent Guarantor and the Borrower shall, and shall
cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lenders in order to assist the Administrative
Agent and the Lenders in maintaining compliance with Sanctions and
Anti‑Corruption Laws, the Trading with the Enemy Act and the Patriot Act.

Section 9.16Jurisdiction, Etc.

  (a)  Each of the parties hereto hereby irrevocably and unconditionally agrees
that it will not commence any action, litigation or other proceeding of any kind
or description, whether in law or equity, whether in contract or in tort or
otherwise, arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party, against any other party hereto in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts, and each of
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action, litigation or proceeding may be heard and determined
in any such New York State court or, to the extent permitted or required by law,
in such Federal court

.  Each of the Loan Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  

115

 

--------------------------------------------------------------------------------

(b)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any litigation, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court sitting
in the City, County and State of New York.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.17Governing Law

.  This Agreement and the other Loan Documents, including but not limited to the
validity, interpretation, construction, breach, enforcement or termination
hereof and thereof, shall be governed by, and construed in accordance with, the
laws of the State of New York.

Section 9.18WAIVER OF JURY TRIAL

.  EACH OF THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT AND
THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES, THE
LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.19No Fiduciary Duties

.  Each Loan Party agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Administrative Agent, any Lender Party or any
Affiliate thereof, on the one hand, and such Loan Party, its stockholders or its
Affiliates, on the other.  The Loan Parties agree that the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s‑length commercial
transactions.  Each Loan Party agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each of the Loan Parties
acknowledges that the Administrative Agent, the Lender Parties and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lender Parties acting in their respective capacities as such hereunder,
that the Administrative Agent or any such Lender Party may not be entitled to
share with any Loan Party.  Without prejudice to the foregoing, each of the Loan
Parties agrees that the Administrative Agent, the Lender Parties and their
respective Affiliates may (a) deal (whether for its own or its customers’
account) in, or advise on, securities of any Person, and (b) accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with other
Persons in each case, as if the Administrative Agent were not the Administrative
Agent and as if the Lender Parties were not Lender Parties, and without any duty
to account therefor to the Loan Parties.  Each of the Loan Parties hereby
irrevocably waives, in favor of the Administrative Agent, the Lender Parties and
the Arrangers, any conflict of interest which may arise by virtue of the
Administrative Agent, the Arrangers, the Syndication Agents, the
Co-Documentation Agents and/or the Lender Parties acting in various capacities
under the Loan Documents or for other customers of the Administrative Agent, any
Arranger, any Syndication Agent, any Co-Documentation Agent or any Lender Party
as described in this Section 9.19.

Section 9.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

116

 

--------------------------------------------------------------------------------

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Balance of page intentionally left blank]

 

 

117

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

BORROWER:

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES,

 

INC., a Maryland corporation,

 

its sole General Partner

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Executive Vice President, Chief

 

 

Financial Officer and Chief Operating Officer

 

PARENT GUARANTOR:

 

EASTERLY GOVERNMENT PROPERTIES, INC.

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Executive Vice President, Chief

 

Financial Officer and Chief Operating Officer

 




Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS:

 

USGP ALBANY DEA, LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

 

USGP DALLAS DEA LP, a Delaware limited

partnership

 

 

 

By: USGP Dallas 1 G.P., LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

USGP DEL RIO CH LP, a Delaware limited

partnership

 

By: USGP Del Rio 1 G.P., LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

USGP FRESNO IRS, LLC, a Delaware limited

liability company

 

By: USGP Fresno IRS Member LLC, its managing

member

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

USGP SAN ANTONIO, L.P., a Delaware limited

partnership

 

By: USGP San Antonio GP, LLC, its general

partner

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

37 NINE MILE ROAD, LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

USGP ALBUQUERQUE USFS I, LLC, a Delaware

limited liability company

 

 

 

By: USGP Albuquerque USFS I Member, LLC, its

managing member

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

 

 

USGP II ARLINGTON PTO LP, a Delaware

limited partnership

 

 

 

By: USGP II Arlington PTO General Partner LLC,

its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

USGP II LAKEWOOD DOT LP, a Delaware

limited partnership

 

 

 

By: USGP II Lakewood DOT General Partner LLC,

its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

USGP II LITTLE ROCK FBI LP, a Delaware

limited partnership

 

 

 

By: USGP II Little Rock FBI General Partner LLC, its

general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

USGP II MARTINSBURG USCG LP, a Delaware

limited partnership

 

 

 

By: USGP II Martinsburg USCG General Partner LLC,

its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

USGP II OMAHA FBI LP, a Delaware limited partnership

 

 

 

By: USGP II Omaha FBI General Partner LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

EGP CBP CHULA VISTA LLC, a Delaware

limited liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP CH EL CENTRO LLC, a Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP DEA NORTH HIGHLANDS LLC, a

Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP DEA OTAY LLC, a Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

EGP DEA RIVERSIDE LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP DEA SANTA ANA LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP DEA VISTA LLC, a Delaware limited liability

company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP DEA WH SAN DIEGO LLC, a Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP MIDLAND 1 LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

EGP SSA MISSION VIEJO LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP SSA SAN DIEGO LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP HUNTER LUBBOCK LP, a Delaware limited

partnership

 

 

By: EGP Lubbock GP LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating

 

 

Officer




 

USGP II LAKEWOOD WAPA LP, a Delaware limited partnership

 

 

 

By: USGP II Lakewood WAPA General Partner LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer




 

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EGP CH ABERDEEN LLC, a Delaware limited

liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

 

EGP 2297 OTAY LLC, a Delaware limited

liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

 

 

EGP USCIS LINCOLN LLC, a Delaware limited

liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

 

EGP DEA Lab Dallas LP, a Delaware limited

liability company

 

By: EGP DEA Lab Dallas General Partner LLC, its

general partner

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

EGP 1970 RICHMOND LLC, a Delaware limited

liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

 

EGP 5441 ALBUQUERQUE LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

EGP 601 OMAHA LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP 920 BIRMINGHAM LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP 300 KANSAS CITY LLC, a Delaware limited

liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP 1000 BIRMINGHAM LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP 200 ALBANY LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP 401 SOUTH BEND LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

EGP 8660 SANDY  LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP 5425 SALT LAKE LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

EGP 1540 SOUTH BEND LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 




Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, INITIAL LENDER, AND INITIAL ISSUING BANK:

CITIBANK, N.A.

 

 

By:  

/s/ Christopher J. Albano
Name: Christopher J. Albano
Title:  Authorized Signatory




Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

INITIAL ISSUING BANK AND INITIAL LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

By:  

/s/ Katie Chowdhry
Name:  Katie Chowdhry
Title:  Vice President




Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an Initial Lender

 

 

By:  

/s/ Kristen Ray
Name: Kristen Ray
Title:  Vice President

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as an Initial Lender

 

 

By:  

/s/ Gwendolyn Gatz
Name:  Gwendolyn Gatz
Title:   Director  

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as an Initial Lender

 

 

By:  

/s/ Matt Stein
Name: Matt Stein
Title:  Senior Vice President

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Initial Lender

 

 

By:  

/s/ Sheena Lee
Name:  Sheena Lee
Title:    Authorized Signatory

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

SUNTRUST BANK, as an Initial Lender

 

 

By:  

/s/ Nick Preston
Name:  Nick Preston
Title:    Director

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as an Initial Lender

 

 

By:  

/s/ Barbara Heubner
Name:   Barbara Heubner
Title:     Vice President

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

US BANK, N.A., as an Initial Lender

 

 

By:  

/s/ Timothy J. Tillman
Name:  Timothy J. Tillman
Title:   Senior Vice President

 

 

 

 

 

 

 

Signature PageEASTERLY GOVERNMENT PROPERTIES LP
AMENDED & RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

Name of Initial Lender/
Initial Issuing Bank

Commitments

Domestic Lending Office

Eurodollar Lending Office

Term Loan

Revolving Credit

Letter of Credit1

Citibank, N.A.

$18,750,000

$56,250,000

$15,000,000.00

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attn:  Bank Loan Syndications Department

Telephone: 302-894-6010
Facsimile: 212-994-0961

Email: global.loans.support@citi.com

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attn:  Bank Loan Syndications Department

Telephone: 302-894-6010
Facsimile: 212-994-0961

Email: global.loans.support@citi.com

PNC Bank, National Association

$18,750,000

$56,250,000

$15,000,000.00

500 First Street

Pittsburgh, PA 15219

Attn: Kelly Dicicco, Loan Administrator

Telephone: 412-768-2916

Facsimile: 412-705-2125

500 First Street

Pittsburgh, PA 15219

Attn: Kelly Dicicco, Loan Administrator

Telephone: 412-768-2916

Facsimile: 412-705-2125

Wells Fargo Bank, N.A.

$18,750,000

$56,250,000

$15,000,000.00

550 South Tryon Street, 6th Floor
Charlotte, NC 28202
Attn: Kristen Ray
Telephone: 704-410-1772
Email: kristen.ray@wellsfargo.com

550 South Tryon Street, 6th Floor
Charlotte, NC 28202
Attn: Kristen Ray
Telephone: 704-410-1772
Email: kristen.ray@wellsfargo.com

BMO Harris Bank N.A.

$16,875,000

 

$50,625,000

 

--

115 S. LaSalle Street, 36W
Chicago, IL 60603
Attn: Gwendolyn Gatz
Telephone: 312-461-2238
Email: gwendolyn.gatz@bmo.com

115 S. LaSalle Street, 36W
Chicago, IL 60603
Attn: Gwendolyn Gatz
Telephone: 312-461-2238
Email: gwendolyn.gatz@bmo.com

Raymond James Bank, N.A.

$16,875,000

 

$50,625,000

 

--

710 Carillon Parkway

St. Petersburg, FL 33716

Attn: Loan Ops/CML

Telephone: 727-567-1861; 727-567-1922

Facsimile: 866-597-4002

Email: rjbankloanopscorp@raymondjames.com

710 Carillon Parkway

St. Petersburg, FL 33716

Attn: Loan Ops/CML

Telephone: 727-567-1861; 727-567-1922

Facsimile: 866-597-4002

Email: rjbankloanopscorp@raymondjames.com

Royal Bank of Canada

$16,875,000

 

$50,625,000

 

--

20 King Street West, 4th Floor

Toronto, Ontario, Canada

M5H 1C4

Attn: Wendy Luo and Azza El-Zoghby

Telephone: 416-974-1587; 416-955-6569

Facsimile: 212-428-2372

20 King Street West, 4th Floor

Toronto, Ontario, Canada

M5H 1C4

Attn: Wendy Luo and Azza El-Zoghby

Telephone: 416-974-1587; 416-955-6569

Facsimile: 212-428-2372

SunTrust Bank

$16,875,000

 

$50,625,000

 

--

211 Perimeter Center Parkway

Atlanta, GA 30346

Attn: Denise Shines, Credit Services Specialist

Telephone:  770-352-5240

Facsimile: 404-588-4453

Email: denise.shines@suntrust.com

211 Perimeter Center Parkway

Atlanta, GA 30346

Attn: Denise Shines, Credit Services Specialist

Telephone:  770-352-5240

Facsimile: 404-588-4453

Email: denise.shines@suntrust.com

Capital One, National Association

$13,125,000

 

$39,375,000

 

--

1680 Capital One Drive
McLean, VA 22102
Attn: Barbara Heubner

Telephone: 703-720-6769
Facsimile: 703-720-2026
Email: Barbara.heubner@capitalone.com

1680 Capital One Drive
McLean, VA 22102
Attn: Barbara Heubner

Telephone: 703-720-6769
Facsimile: 703-720-2026
Email: Barbara.heubner@capitalone.com

 

1

The Letter of Credit Commitment is a part of, and not in addition to, the
Revolving Credit Commitment

Sch. I - 1

--------------------------------------------------------------------------------

Name of Initial Lender/
Initial Issuing Bank

Commitments

Domestic Lending Office

Eurodollar Lending Office

Term Loan

Revolving Credit

Letter of Credit1

U.S. Bank National Association

$13,125,000

 

$39,375,000

 

--

CLS Syndication Services Team

Telephone: 920-237-7601

Facsimile: 920-237-7993

Email: clssyndicationservicesteam@usbank.com

CLS Syndication Services Team

Telephone: 920-237-7601

Facsimile: 920-237-7993

Email: clssyndicationservicesteam@usbank.com

Totals

$150,000,000

$450,000,000

$45,000,000.00

 

 

 

Sch. I - 2

--------------------------------------------------------------------------------

SCHEDULE II

UNENCUMBERED ASSETS

Asset Name

Asset Location

I.US Government Leased Properties

1.IRS – Fresno

Fresno, CA

2.PTO – Arlington

Arlington, VA

3.FBI – San Antonio

San Antonio, TX

4.FBI – Omaha

Omaha, NE

5.DOT – Lakewood

Lakewood, CO

6.DEA – Vista

Vista, CA

7.AOC – El Centro

El Centro, CA

8.AOC – Del Rio

Del Rio, TX

9.USFS I – Albuquerque

Albuquerque, NM

10.FBI – Little Rock

Little Rock, AR

11.DEA – Santa Ana

Santa Ana, CA

12.DEA – Dallas

Dallas, TX

13.CBP – Chula Vista

Chula Vista, CA

14.DEA – North Highlands

North Highlands, CA

15.USCG – Martinsburg

Martinsburg, WV

16.CBP – Sunburst

Sunburst, MT

17.DEA – Riverside

Riverside, CA

18.DEA – Otay

San Diego, CA

19.DEA – Albany

Albany, NY

20.SSA – Mission Viejo

Mission Viejo, CA

21.SSA – San Diego

San Diego, CA

22.DEA – San Diego

San Diego, CA

23.DOE – Lakewood

Lakewood, CO

24.AOC – Aberdeen

Aberdeen, MS

25.ICE – Otay

San Diego, CA

26.USCIS -  Lincoln

Lincoln, NE

27.DEA Lab – Dallas

Dallas, TX

28.FBI – Richmond

Richmond, VA

29.ICE – Albuquerque

Albuquerque, NM

30.NPS – Omaha

Omaha, NE

31.DEA – Birmingham

Birmingham, AL

32.EPA – Kansas City

Kansas City, KS

33.FBI – Albany

Albany, NY

34.FBI – Birmingham

Birmingham, AL

35.AOC – South Bend

South Bend, IN

36.VA – South Bend

Mishawaka, IN

37.OSHA – Sandy

Sandy, UT

38.FBI – Salt Lake

Salt Lake City, UT

II.Privately Leased Properties

39.United Technologies

Midland, GA

40.Lummus Corporation

Lubbock, TX

 

 

Sch. II - 1

--------------------------------------------------------------------------------

SCHEDULE III

ROLLOVER BORROWINGS

Rollover Borrowing

Start Date of the Interest Period

End Date of the Interest Period

Applicable Eurodollar Rate

Applicable Margin (bps)

$4,000,000.00

5/29/18

6/25/18

1.97

1.30

$44,750,000.00

5/31/18

6/29/18

1.99

1.30

$15,000,000.00

6/7/18

7/9/18

2.03

1.30

 

 

Sch. III - 1

--------------------------------------------------------------------------------

 

EXHIBIT A-1 to the

AMENDED AND RESTATED CREDIT AGREEMENT

 

     FORM OF REVOLVING CREDIT NOTE

 

NOTE

 

$_______________Dated:  _________ __, ____

 

FOR VALUE RECEIVED, the undersigned, EASTERLY GOVERNMENT PROPERTIES LP, a
Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY
_________________________ (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
aggregate principal amount of the Revolving Credit Advances and the Letter of
Credit Advances (each as defined below) owing to the Lender by the Borrower
pursuant to the Amended and Restated Credit Agreement dated as of
[_____________], 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, the Lender and certain other lender parties party thereto,
Easterly Government Properties, Inc., as Parent Guarantor, the Subsidiary
Guarantors party thereto, Citibank, N.A., as Administrative Agent for the Lender
and such other lender parties, and the Arrangers party thereto, on the RC
Maturity Date.

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Credit Advance and Letter of Credit Advance from the
date of such Revolving Credit Advance or Letter of Credit Advance, as the case
may be, until such principal amount is paid in full, at such interest rates, and
payable at such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road, OPS
III,  New Castle, Delaware 19720, Attention: Bank Loan Syndication Department,
in same day funds.  Each Revolving Credit Advance and Letter of Credit Advance
owing to the Lender by the Borrower and the maturity thereof, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto, which is part of
this Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of advances (variously, the “Revolving Credit
Advances”, or the “Letter of Credit Advances”) by the Lender to or for the
benefit of the Borrower from time to time in an aggregate amount not to exceed
at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
and Letter of Credit Advance being evidenced by this Note, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of an
Event of Default and also for prepayments on account of principal hereof prior
to the RC Maturity Date upon the terms and conditions therein specified.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Exh. A -1 - 1

--------------------------------------------------------------------------------

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC.,
a Maryland corporation, its general partner

 

 

By:  ____________________________

        Name:

        Title:

 




Exh. A -1 - 2

--------------------------------------------------------------------------------

 

REVOLVING CREDIT ADVANCES AND
PAYMENTS OF PRINCIPAL

Date

Amount of

Advance

Amount of

Principal Paid

or Prepaid

Unpaid

Principal

Balance

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. A -1 - 3

--------------------------------------------------------------------------------

 

EXHIBIT A-2 to the

AMENDED AND RESTATED CREDIT AGREEMENT

 

     FORM OF TERM LOAN NOTE

 

NOTE

 

$_______________Dated:  _________ __, ____

 

FOR VALUE RECEIVED, the undersigned, EASTERLY GOVERNMENT PROPERTIES LP, a
Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY
_________________________ (the “Lender”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
aggregate principal amount of the Advances (as defined below) owing to the
Lender by the Borrower pursuant to the Amended and Restated Credit Agreement
dated as of [__________], 2018 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined)
among the Borrower, the Lender and certain other lender parties party thereto,
Easterly Government Properties, Inc., as Parent Guarantor, the Subsidiary
Guarantors party thereto, Citibank, N.A., as Administrative Agent for the Lender
and such other lender parties, and the Arrangers party thereto, on the Maturity
Date.

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Term Loan Advance from the date of such Term Loan Advance, as the
case may be, until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road, OPS
III,  New Castle, Delaware 19720, Attention: Bank Loan Syndication Department,
in same day funds. Each Term Loan Advance owing to the Lender by the Borrower
and the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this Note; provided, however, that
the failure of the Lender to make any such recordation or endorsement shall not
affect the Obligations of the Borrower under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement.  The Credit Agreement, among other things,
(a) provides for the making of advances (the “Term Loan Advances”) by the Lender
to or for the benefit of the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Term Loan
Advance being evidenced by this Note, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of an Event of Default
and also for prepayments on account of principal hereof prior to the Maturity
Date upon the terms and conditions therein specified.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Exh. A – 2 - 1

--------------------------------------------------------------------------------

 

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC.,
a Maryland corporation, its general partner

 

 

By:  ____________________________

        Name:

        Title:

 




Exh. A – 2 - 2

--------------------------------------------------------------------------------

 

ADVANCES AND
PAYMENTS OF PRINCIPAL

Date

Amount of

Advance

Amount of

Principal Paid

or Prepaid

Unpaid

Principal

Balance

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. A – 2 - 3

--------------------------------------------------------------------------------

 

EXHIBIT B to the

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF NOTICE
OF BORROWING

 

NOTICE OF BORROWING

_________ __, ____

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

The undersigned, EASTERLY GOVERNMENT PROPERTIES LP, refers to the Amended and
Restated Credit Agreement dated as of [_____________], 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, Easterly Government Properties, Inc., as Parent
Guarantor, the Subsidiary Guarantors party thereto, the Lender Parties party
thereto, Citibank, N.A., as Administrative Agent for the Lender Parties, and the
Arrangers party thereto, and hereby gives you notice pursuant to Section 2.02 of
the Credit Agreement (which notice is irrevocable pursuant to Section 2.02(d) of
the Credit Agreement) that the undersigned hereby requests a [Term Loan
Facility] [Revolving Credit Facility][Letter of Credit Facility] Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:  

 

(i)

The Business Day of the Proposed Borrowing is _________ __, ____.

 

(ii)

The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurodollar Rate Advances].

 

(iii)

The aggregate amount of the Proposed Borrowing is $[__________].

 

(iv)

[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is __________ month[s].]2

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)

The representations and warranties contained in each Loan Document are true and
correct on and as of the date of the Proposed Borrowing in all material respects
(unless qualified as to materiality or Material Adverse Effect, in which case
such

 

2

In the case of Eurodollar Rate Advances only.

Exh. B - 1

--------------------------------------------------------------------------------

 

 

representations and warranties shall be true and correct in all respects and
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date, and except further to
the extent any such representations and warranties that are no longer true and
correct as a result of factual changes since the Closing Date that are permitted
under the Credit Agreement), before and after giving effect to (1) such Proposed
Borrowing and (2) the application of the proceeds therefrom, as though made on
and as of the date of the Proposed Borrowing (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date);

 

(B)

No Default or Event of Default has occurred and is continuing, or would result
from (1) such Proposed Borrowing or (2) from the application of the proceeds
therefrom;

 

(C)

(1) the Facility Available Amount equals or exceeds the Facility Exposure that
will be outstanding after giving effect to the Proposed Borrowing, and (2)
before and after giving effect to such Proposed Borrowing, the Parent Guarantor
shall be in compliance with the covenants contained in Section 5.04; and

 

(D)

Attached as Schedule A is supporting information showing the computations used
in determining compliance with the covenants contained in Section 5.04.

Attached hereto is an Availability Certificate for the Proposed Borrowing dated
the date of such Proposed Borrowing demonstrating that the Facility Available
Amount as of the date of such Proposed Borrowing (calculated on a pro forma
basis after giving effect to such Proposed Borrowing) will be greater than or
equal to the Facility Exposure.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

[Balance of page intentionally left blank]

 

Exh. B - 2

--------------------------------------------------------------------------------

 

Very truly yours,

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC.,

 



a Maryland corporation, its general partner

 

 

By:  ____________________________

        Name:

        Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. B - 3

--------------------------------------------------------------------------------

 

EXHIBIT C to the

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF

GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT

_________ __, ____

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attention: Bank Loan Syndication Department


 

Amended and Restated Credit Agreement dated as of [____________], 2018 (as in
effect on the date hereof and as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Easterly Government Properties LP, as Borrower, Easterly
Government Properties, Inc., as Parent Guarantor, the Subsidiary Guarantors
party thereto, the Lender Parties party thereto, Citibank, N.A., as
Administrative Agent for the Lender Parties, and the Arrangers party thereto.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”).  The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1.

Guaranty; Limitation of Liability. Subject to the terms of the Credit Agreement,
including, without limitation, Section 9.14: (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations, but in each case, excluding all Excluded Swap Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent, any Lender Party or any Hedge
Bank in enforcing any rights under this Guaranty Supplement, the Guaranty, the
Credit Agreement or any other Loan Document.  Without limiting the generality of
the foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to the Administrative Agent, any Lender Party or any Hedge Bank under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy,

Exh. C - 1

--------------------------------------------------------------------------------

 

reorganization or similar proceeding involving such other Loan Party.  This
Guaranty is and constitutes a guaranty of payment and not merely of collection.

 

(b)

The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent, each Lender Party and each Hedge Bank,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder.  To effectuate the foregoing intention,
the Administrative Agent, the Lender Parties, the Hedge Banks and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Guaranty at any time shall be limited to
the maximum amount as will result in the Obligations of the undersigned under
this Guaranty Supplement and the Guaranty not constituting a fraudulent transfer
or conveyance.

 

(c)

The undersigned hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to the Administrative Agent, any Lender
Party or any Hedge Bank under this Guaranty Supplement, the Guaranty or any
other guaranty, the undersigned will contribute, to the maximum extent permitted
by law, such amounts to each other Subsidiary Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Administrative Agent, the
Lender Parties and the Hedge Banks under or in respect of the Loan Documents.

 

Section 2.

Obligations Under the Guaranty.  The undersigned hereby agrees, as of the date
first above written, to be bound as a Subsidiary Guarantor by all of the terms
and conditions of the Credit Agreement and the Guaranty to the same extent as
each of the other Subsidiary Guarantors thereunder (including, without
limitation, Section 7.02 through and including Section 7.09 thereof).  The
undersigned further agrees, as of the date first above written, that each
reference in the Credit Agreement to an “Additional Guarantor”, a “Loan Party”
or a “Subsidiary Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

 

Section 3.

Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 4.01 of the Credit Agreement to
the same extent as each other Subsidiary Guarantor.  To the extent required by
Section 5.01(j)(iv) of the Credit Agreement, attached as Exhibit A hereto is an
updated Schedule 4.01(b) and/or Schedule 4.01(p) to the Credit Agreement (or the
factual information needed to update such Schedules).

 

Section 4.

Delivery by Telecopier.  Delivery of an executed counterpart of a signature page
to this Guaranty Supplement by telecopier or e-mail (which e-mail shall include
an attachment in PDF format or similar format containing the legible signature
of the undersigned) shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.

 

Section 5.

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  ((b)  This Guaranty
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

(b)

The undersigned hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or any
Federal court of the United States of America sitting in the City, County and
State of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty Supplement, the Guaranty,
the Credit Agreement or any of the other Loan Documents to which it is or is to
be a

Exh. C - 2

--------------------------------------------------------------------------------

 

party, or for recognition or enforcement of any judgment, and the undersigned
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court.  The
undersigned agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by litigation on the
judgment or in any other manner provided by law.  Nothing in this Guaranty
Supplement or the Guaranty or the Credit Agreement or any other Loan Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty thereunder or any of the other Loan Documents to which it is or is to
be a party in the courts of any jurisdiction.

 

(c)

The undersigned irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty Supplement, the Credit Agreement, the Guaranty or any
of the other Loan Documents to which it is or is to be a party in any New York
State or Federal court.  The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

 

 

[Balance of page intentionally left blank]

 

 

 

Exh. C - 3

--------------------------------------------------------------------------------

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By:  _________________________________

     Name:

        Title:




Exh. C - 4

--------------------------------------------------------------------------------

 

[Exhibit A]3

 

3

To be added if necessary pursuant to Section 5.01(j)(iv) of the Credit
Agreement.

Exh. C - 5

--------------------------------------------------------------------------------

 

EXHIBIT D to the

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
[___________], 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein,
unless otherwise defined herein, being used herein as therein defined), among
Easterly Government Properties LP, a Delaware limited partnership, as Borrower,
Easterly Government Properties, Inc., as Parent Guarantor, the Subsidiary
Guarantors party thereto, the Lender Parties thereto, Citibank, N.A., as
Administrative Agent for the Lender and such other lender parties, and the
Arrangers party thereto. Each “Assignor” referred to on Schedule 1 hereto (each,
an “Assignor”) and each “Assignee” referred to on Schedule 1 hereto (each, an
“Assignee”) agrees severally with respect to all information relating to it and
its assignment hereunder and on Schedule 1 hereto as follows:

1.

Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Facilities
specified on Schedule 1 hereto.  After giving effect to such sale and
assignment, such Assignee’s Commitments and the amount of the Advances owing to
such Assignee will be as set forth on Schedule 1 hereto.

2.

Such Assignor (a) represents and warrants that its name set forth on Schedule 1
hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitments assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitments retained by such Assignor under the Credit
Agreement, respectively, as specified on Schedule 1 hereto.

3.

Such Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis

Exh. D - 2

--------------------------------------------------------------------------------

 

and decision to enter into this Assignment and Acceptance; (c) agrees that it
will, independently and without reliance upon the Administrative Agent, any
Assignor or any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement; (d)
represents and warrants that its name set forth on Schedule 1 hereto is its
legal name; (e) confirms that it is an Eligible Assignee; (f) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (g) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender
Party; and (h) attaches any U.S. Internal Revenue Service forms required under
Section 2.12 of the Credit Agreement.

4.

Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent.  The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.

5.

Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, as of the Effective Date,
(a) such Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender Party thereunder and (b) such Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date of this Assignment and Acceptance) and, if
this Assignment and Acceptance covers all of the remaining portion of the rights
and obligations of such Assignor under the Credit Agreement, such Assignor shall
cease to be a party thereto.

6.

Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to such Assignee.  Such Assignor and such Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the Notes
for periods prior to the Effective Date directly between themselves.

7.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

8.

This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the person executing this Assignment and Acceptance)
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.

 

[Balance of page intentionally left blank]




Exh. D - 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Assignor and each Assignee has caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Exh. D - 4

--------------------------------------------------------------------------------

 

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

ASSIGNORS:

 

 

 

 

 

Revolving Credit Facility

 

 

 

 

 

Percentage interest assigned

%

%

%

%

%

Percentage interest retained

%

%

%

%

%

Revolving Credit Commitment assigned

$

$

$

$

$

Revolving Credit Commitment retained

$

$

$

$

$

Aggregate outstanding principal amount of

Revolving Credit Advances assigned

 

$

 

$

 

$

 

$

 

$

Aggregate outstanding principal amount of

Revolving Credit Advances retained

 

$

 

$

 

$

 

$

 

$

Principal amount of Revolving Credit Facility

Note payable to Assignor

$

$

$

$

$

Letter of Credit Facility

 

 

 

 

 

Letter of Credit Commitment assigned

$

$

$

$

$

Letter of Credit Commitment retained

$

$

$

$

$

Term Loan Facility

 

 

 

 

 

       Percentage interest assigned

        %

        %

          %

        %

          %

       Percentage interest retained

        %

        %

          %

        %

          %

       Term Loan Commitment assigned

$

$

$

$

$

       Term Loan Commitment retained

$

$

$

$

$

      Aggregate outstanding principal amount of   

             the Term Loan Advances assigned                    

$

$

$

$

$

      Aggregate outstanding principal amount of   

             the Term Loan Advances retained                      

$

$

$

$

$

       Principal amount of Term Loan Note payable to

             Assignor

$

$

$

$

$

 

 

ASSIGNEES:

 

 

 

 

 

Revolving Credit Facility

 

 

 

 

 

Percentage interest assumed

%

%

%

%

%

Revolving Credit Commitment assumed

$

$

$

$

$

Aggregate outstanding principal amount of

      Revolving Credit Advances assumed

 

$

 

$

 

$

 

$

 

$

Principal amount of Revolving Credit Facility

             Note Payable to Assignee

$

$

$

$

$

Letter of Credit Facility

 

 

 

 

 

Letter of Credit Commitment assumed

$

$

$

$

$

Term Loan Facility

        

        

          

        

          

       Percentage interest assumed

        %

        %

          %

        %

          %

       Term Loan Commitment assumed

$

$

$

$

$

Exh. D - 4

--------------------------------------------------------------------------------

 

       Aggregate outstanding principal amount of

             the Term Loan Advances assumed

$

$

$

$

$

      Principal amount of Term Loan Note payable to

             Assignee

$

$

$

$

$




Exh. D - 5

--------------------------------------------------------------------------------

 

Effective Date (if other than date of acceptance by Administrative Agent):

4_________ __, ____

Assignors

_______________________________, as Assignor

[Type or print legal name of Assignor]

By:  

    Title:

 

Dated:  _________ __, ____

_______________________________, as Assignor

[Type or print legal name of Assignor]

By:  

    Title:

 

Dated:  _________ __, ____

_______________________________, as Assignor

[Type or print legal name of Assignor]

By:  

    Title:

 

Dated:  _________ __, ____

_______________________________, as Assignor

[Type or print legal name of Assignor]

By:  

    Title:

 

Dated:  _________ __, ____

 

4

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.

Exh. D - 6

--------------------------------------------------------------------------------

 

Assignees

_______________________________, as Assignee

[Type or print legal name of Assignee]

By:  

    Title:

    E-mail address for notices:

 

Dated:  _________ __, ____

Domestic Lending Office:

Eurodollar Lending Office:

_______________________________, as Assignee

[Type or print legal name of Assignee]

By:  

    Title:

    E-mail address for notices:

 

Dated:  _________ __, ____

Domestic Lending Office:

Eurodollar Lending Office:

_______________________________, as Assignee

[Type or print legal name of Assignee]

By:  

    Title:

    E-mail address for notices:

 

Dated:  _________ __, ____

Domestic Lending Office:

Eurodollar Lending Office:

Exh. D - 7

--------------------------------------------------------------------------------

 

_______________________________, as Assignee

[Type or print legal name of Assignee]

By:  

    Title:

     E-mail address for notices:

 

 

Dated:  _________ __, ____

Domestic Lending Office:

Eurodollar Lending Office:




Exh. D - 8

--------------------------------------------------------------------------------

 

Accepted [and Approved] this ____

day of ___________, ____

CITIBANK, N.A.,

as Administrative Agent

By:  _______________________________

    Name:
    Title:

[Approved this ____ day

of _____________, ____

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC.,  

a Maryland corporation, its general partner

 

 

By:   ____________________________

Name:

Title:]5

 

 

 

 

5

Insert if the Borrower has approval rights pursuant to the Credit Agreement.

Exh. D - 9

--------------------------------------------------------------------------------

 

 

EXHIBIT E to the

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF NOTICE
OF COMPETITIVE BID BORROWING

 

NOTICE OF COMPETITIVE BID BORROWING

_________ __, ____

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road, OPS III

New Castle, Delaware 19720

Attention:  Bank Loan Syndication Department

 

Ladies and Gentlemen:

The undersigned, EASTERLY GOVERNMENT PROPERTIES LP, refers to the Amended and
Restated Credit Agreement dated as of __________ __, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, Easterly Government Properties, Inc., as Parent
Guarantor, the Subsidiary Guarantors party thereto, the Lender Parties party
thereto, Citibank, N.A., as Administrative Agent for the Lender Parties, and the
Arrangers party thereto, and hereby gives you notice pursuant to Section 2.02 of
the Credit Agreement (which notice is irrevocable pursuant to Section 2.02(b) of
the Credit Agreement) that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Competitive Bid Borrowing”) as
required by Section 2.02(b) of the Credit Agreement:  

 

(v)

The Business Day of the Proposed Competitive Bid Borrowing is _________ __,
____.

 

(vi)

The aggregate amount of the Proposed Competitive Bid Borrowing is $[__________].

 

(vii)

[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Competitive Bid Borrowing is __________ month[s].]6  [The maturity
date of such Proposed Competitive Bid Borrowing is _______.]7

 

(viii)

The interest payment date or dates relating to the Proposed Competitive Bid
Borrowing is or are _____________.

 

(ix)

[Insert other terms applicable to Proposed Competitive Bid Borrowing, if any.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

 

6

In the case of Eurodollar Rate Advances only.

7 

In the case of Fixed Rate Advances only. Such maturity date not to be earlier
than the date occurring 14 days after the date of the Competitive Bid Borrowing
or later than the earlier of (1) 180 days after the date of the Competitive Bid
Borrowing and (2) the Termination Date.

Exh. E - 1

--------------------------------------------------------------------------------

 

 

 

(A)

The Parent Guarantor’s Debt Rating is BBB- or Baa3 or better;

 

(B)

The representations and warranties contained in each Loan Document are true and
correct on and as of the date of the Proposed Competitive Bid Borrowing in all
material respects (unless qualified as to materiality or Material Adverse
Effect, in which case such representations and warranties shall be true and
correct in all respects and except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date, and except further to the extent any such representations and
warranties that are no longer true and correct as a result of factual changes
since the Closing Date that are permitted under the Credit Agreement), before
and after giving effect to (1) such Proposed Competitive Bid Borrowing and (2)
the application of the proceeds therefrom, as though made on and as of the date
of the Proposed Competitive Bid Borrowing (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date);

 

(C)

No Default or Event of Default has occurred and is continuing, or would result
from (1) such Proposed Competitive Bid Borrowing or (2) from the application of
the proceeds therefrom;

 

(D)

The aggregate amount of the Proposed Competitive Bid Borrowing and all
Competitive Bid Advances then outstanding does not exceed an amount equal to 50%
of the Revolving Credit Commitments;

 

(E)

The aggregate amount of the Proposed Competitive Bid Borrowing and all other
Borrowings to be made on the same day under the Credit Agreement in connection
with the Revolving Credit Facility does not exceed the aggregate amount of
Unused Revolving Credit Commitments;

 

(F)

(1) the Facility Available Amount equals or exceeds the Facility Exposure that
will be outstanding after giving effect to the Competitive Bid Borrowing, and
(2) before and after giving effect to such Competitive Bid Borrowing, the Parent
Guarantor shall be in compliance with the covenants contained in Section 5.04;
and

 

(G)

Attached as Schedule A is supporting information showing the computations used
in determining compliance with the covenants contained in Section 5.04.

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Sections 2.01(c) and 2.02(b) of
the Credit Agreement.

Delivery of an executed counterpart of this Notice of Competitive Bid Borrowing
by telecopier or e-mail (which e-mail shall include an attachment in PDF format
or similar format containing the legible signature of the undersigned) shall be
effective as delivery of an original executed counterpart of this Notice of
Competitive Bid Borrowing.

 

 

[Balance of page intentionally left blank]

 

 

Exh. E - 2

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC.,

 



a Maryland corporation, its general partner

 

 

By:  ____________________________

        Name:

        Title:

 

 

Exh. E - 3

--------------------------------------------------------------------------------

 

EXHIBIT F to the

AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF AVAILABILITY

CERTIFICATE

 

 

AVAILABILITY CERTIFICATE

 

Easterly Government Properties LP,

Availability Certificate

Period ending __/__/__

 

 

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

1615 Brett Road OPS III

New Castle, DE 19720

Attention:  Bank Loan Syndications Department

 

 

Pursuant to provisions of that certain Amended and Restated Credit Agreement
dated as of [____________], 2018, among Easterly Government Properties LP, a
Delaware limited partnership, as borrower (“Borrower”), Easterly Government
Properties, Inc., a Maryland corporation (the “Parent Guarantor”), the
Subsidiary Guarantors party thereto, Citibank, N.A., as Administrative Agent for
the Lender Parties, the Lender Parties identified therein, and the Arrangers
party thereto (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have their respective meanings set forth in the
Credit Agreement), the undersigned, a Responsible Officer of the Parent
Guarantor, hereby certifies and represents and warrants on behalf of the
Borrower as follows:

 

1.The information contained in Schedule I of this certificate and the attached
information supporting the calculation of the Facility Available Amount is true,
complete and correct as of the close of business on ____________, 20__ (the
“Calculation Date”) and has been prepared in accordance with the provisions of
the Credit Agreement.

2The Facility Exposure of $ _________________ does not exceed the Facility
Available Amount of $ ____________________ as required by Section 3.02(a) of the
Credit Agreement.

3.This certificate is furnished to the Administrative Agent pursuant to Section
3.02 of the Credit Agreement.

In each case, with supporting information showing the computations used in
determining compliance with such covenants set forth on Schedule I attached
hereto.

 

 

Exh. F - 1

--------------------------------------------------------------------------------

 

Very truly yours,

 

 

EASTERLY GOVERNMENT PROPERTIES, INc.,

a Maryland corporation

 

 

By:                  

        Name:

        Title: Chief Financial Officer

 

Exh. F - 2

--------------------------------------------------------------------------------

 

Schedule I – Financial Covenant Computations

Maximum Facility Exposure – 3.02(a)

1.  Facility Available Amount (see table below)

$

2.  Facility Exposure (see table below) (must not exceed #1 above)

$

 

Facility Available Amount

(i)  The aggregate of all Revolving Credit Commitments and Term Loan Commitments
of the Lenders

$ __________

Facility Available Amount equals the amount in item (i) above

$

 

Facility Exposure

(i)    The aggregate principal amount of all outstanding Advances

$ __________

(ii)   The amount equal to the Available Amount under all outstanding Letters of
Credit less the amount on deposit in the L/C Cash Collateral Account (Insert “0”
if a negative number)

$ __________

Facility Exposure equals the sum of line items (i) and (ii) above

$

 

 

 

 

 

 

 

 

Exh. F - 3

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G-1 to the
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF SECTION 2.12(g)
TAX COMPLIANCE CERTIFICATION

 

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

 

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of [___________], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Easterly Government Properties LP, as
Borrower, Easterly Government Properties, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties, and the Arrangers party
thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and
(iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non‑U.S. Person status on Internal Revenue Service Form
W‑8BEN or W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER PARTY]

By:
Name:
Title:

Date:, 20[__]

 

 

Exh. G - 1

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2 to the
CREDIT AGREEMENT

 

FORM OF SECTION 2.12(g)
TAX COMPLIANCE CERTIFICATION

 

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of [___________], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Easterly Government Properties LP, as
Borrower, Easterly Government Properties, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties, and the Arrangers party
thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and
(iv) it is not a “controlled foreign corporation” related to any Loan Party as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non‑U.S. Person status on Internal Revenue Service Form W‑8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender Party in writing, and (2) the undersigned shall
have at all times furnished such Lender Party with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:
Name:
Title:

Date:, 20[__]

 

 

Exh. G - 2

 

--------------------------------------------------------------------------------

 

EXHIBIT G-3 to the
CREDIT AGREEMENT

 

FORM OF SECTION 2.12(g)
TAX COMPLIANCE CERTIFICATION

 

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of [___________], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Easterly Government Properties LP, as
Borrower, Easterly Government Properties, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties, and the Arrangers party
thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, and (v) none of its direct or indirect partners/members
is a “controlled foreign corporation” related to any Loan Party as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender Party with Internal
Revenue Service Form W-8IMY accompanied by one of the following forms from each
its partners/members that is claiming the portfolio interest exemption:  (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender Party, and (2) the undersigned shall have at all times furnished
such Lender Party with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:
Name:
Title:

Date:, 20[__]

Exh. G - 3

 

--------------------------------------------------------------------------------

 

EXHIBIT G-4 to the
CREDIT AGREEMENT

 

FORM OF SECTION 2.12(g)
TAX COMPLIANCE CERTIFICATION

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of [___________], 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Easterly Government Properties LP, as
Borrower, Easterly Government Properties, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties, and the Arrangers party
thereto.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)); (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a “10 percent shareholder” of any Loan Party within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Loan Party as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each its partners/members that is claiming the portfolio interest
exemption:  (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER PARTY]

By:
Name:
Title:

Date:, 20[__]

Exh. G - 4